 



Exhibit 10.1
 
FOURTEENTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
AMB PROPERTY II, L.P.
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1. DEFINED TERMS AND RULES OF CONSTRUCTION
    3  
 
       
Section 1.1.       Definitions
    3  
 
       
ARTICLE 2. ORGANIZATIONAL MATTERS
    22  
 
       
Section 2.1.       Organization
    22  
Section 2.2.       Name
    22  
Section 2.3.       Resident Agent; Principal Office
    23  
Section 2.4.       Power of Attorney
    23  
Section 2.5.       Term
    24  
Section 2.6.       Number of Partners
    24  
 
       
ARTICLE 3. PURPOSE
    24  
 
       
Section 3.1.      Purpose and Business
    24  
Section 3.2.      Powers
    25  
Section 3.3.      Partnership Only for Purposes Specified
    25  
Section 3.4.      Representations and Warranties by the Parties
    26  
Section 3.5.      Certain ERISA Matters
    27  
 
       
ARTICLE 4. CAPITAL CONTRIBUTIONS
    28  
 
       
Section 4.1.      Capital Contributions of the Partners
    28  
Section 4.2.      Loans
    28  
Section 4.3.      Additional Funding and Capital Contributions
    28  
Section 4.4.      No Preemptive Rights
    29  
Section 4.5.      Other Contribution Provisions
    29  
 
       
ARTICLE 5. DISTRIBUTIONS
    29  
 
       
Section 5.1.       Requirement and Characterization of Distributions
    29  
Section 5.2.       Distributions in Kind
    30  
Section 5.3.       Distributions Upon Liquidation
    30  
Section 5.4.       Distributions to Reflect Issuance of Additional Partnership
Interests
    30  
 
       
ARTICLE 6. ALLOCATIONS
    31  
 
       
Section 6.1.      Timing and Amount of Allocations of Net Income and Net Loss
    31  
Section 6.2.       General Allocations
    31  
Section 6.3.       Additional Allocation Provisions
    33  
Section 6.4.       Tax Allocations
    35  
 
       
ARTICLE 7. MANAGEMENT AND OPERATIONS OF BUSINESS
    36  
 
       
Section 7.1.      Management
    36  
Section 7.2.      Certificate of Limited Partnership
    40  
Section 7.3.      Restrictions on General Partner’s Authority
    40  
Section 7.4.      Reimbursement of the General Partner
    42  
Section 7.5.      Outside Activities of the General Partner
    43  
Section 7.6.      Employee Benefit Plans
    43  
Section 7.7.      Indemnification
    43  
Section 7.8.      Liability of the General Partner
    45  
Section 7.9.      Other Matters Concerning the General Partner
    46  
Section 7.10.    Title to Partnership Assets
    47  
Section 7.11.    Reliance by Third Parties
    47  
 
       
ARTICLE 8. RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
    48  
 
       
Section 8.1.      Limitation of Liability
    48  

i



--------------------------------------------------------------------------------



 



              Page  
Section 8.2.      Management of Business
    48  
Section 8.3.      Outside Activities of Limited Partners
    48  
Section 8.4.      Return of Capital
    48  
Section 8.5.      Rights of Limited Partners Relating to the Partnership
    49  
 
       
ARTICLE 9. BOOKS, RECORDS, ACCOUNTING AND REPORTS
    50  
 
       
Section 9.1.      Records and Accounting
    50  
Section 9.2.      Fiscal Year
    50  
Section 9.3.      Reports
    50  
Section 9.4.      Nondisclosure of Certain Information
    51  
 
       
ARTICLE 10. TAX MATTERS
    51  
 
       
Section 10.1.    Preparation of Tax Returns
    51  
Section 10.2.    Tax Elections
    51  
Section 10.3.    Tax Matters Partner
    51  
Section 10.4.    Organizational Expenses
    52  
Section 10.5.    Withholding
    53  
 
       
ARTICLE 11. TRANSFERS AND WITHDRAWALS
    53  
 
       
Section 11.1.    Transfer
    53  
Section 11.2.    Transfer of Common Limited Partner’s Partnership Interest
    54  
Section 11.3.    Preferred Limited Partners’ and Class B Common Limited
Partners’ Rights to Transfer
    54  
Section 11.4.    Substituted Limited Partners
    56  
Section 11.5.    Assignees
    56  
Section 11.6.    General Provisions
    57  
 
       
ARTICLE 12. ADMISSION OF PARTNERS
    59  
 
       
Section 12.1.    Admission of Successor General Partner
    59  
Section 12.2.    Admission of Additional Limited Partners
    59  
Section 12.3.    Amendment of Agreement and Certificate of Limited Partnership
    60  
 
       
ARTICLE 13. DISSOLUTION AND LIQUIDATION
    60  
 
       
Section 13.1.    Dissolution
    60  
Section 13.2.    Winding Up
    61  
Section 13.3.    Compliance with Timing Requirements of Regulations
    62  
Section 13.4.    Deemed Distribution and Recontribution
    62  
Section 13.5.    Rights of Limited Partners
    63  
Section 13.6.    Notice of Dissolution
    63  
Section 13.7.    Cancellation of Certificate of Limited Partnership
    63  
Section 13.8.    Reasonable Time for Winding-Up
    63  
Section 13.9.    Waiver of Partition
    63  
 
       
ARTICLE 14. AMENDMENT OF PARTNERSHIP AGREEMENT; CONSENTS
    64  
 
       
Section 14.1.    Amendments
    64  
Section 14.2.    Action by the Partners
    64  
 
       
ARTICLE 15. GENERAL PROVISIONS
    65  
 
       
Section 15.1.    Addresses and Notice
    65  
Section 15.2.    Titles and Captions
    65  
Section 15.3.    Pronouns and Plurals
    65  
Section 15.4.    Further Action
    65  
Section 15.5.    Binding Effect
    65  
Section 15.6.    Creditors
    66  
Section 15.7.    Waiver
    66  
Section 15.8.    Counterparts
    66  
Section 15.9.    Applicable Law
    66  
Section 15.10.  Invalidity of Provisions
    66  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 15.11.  Entire Agreement
    66  
Section 15.12.  No Rights as Stockholders
    66  
 
       
ARTICLE 16. INTENTIONALLY OMITTED
    67  
 
       
ARTICLE 17. SERIES D PREFERRED UNITS
    67  
 
       
Section 17.1.    Designation and Number
    67  
Section 17.2.    Ranking
    67  
Section 17.3.    Distributions
    67  
Section 17.4.    Liquidation Proceeds
    69  
Section 17.5.    Series D Redemption
    69  
Section 17.6.    Voting and Certain Management Rights
    71  
Section 17.7.    Transfer Restrictions
    73  
Section 17.8.    Exchange Rights
    73  
Section 17.9.    No Conversion Rights
    77  
Section 17.10.  No Sinking Fund
    77  
 
       
ARTICLE 18. INTENTIONALLY OMITTED
    77  
 
       
ARTICLE 19. INTENTIONALLY OMITTED
    77  
 
       
ARTICLE 20. INTENTIONALLY OMITTED
    77  
 
       
ARTICLE 21. INTENTIONALLY OMITTED
    77  
 
       
ARTICLE 22. SERIES I PREFERRED UNITS
    78  
 
       
Section 22.1.    Designation and Number
    78  
Section 22.2.    Ranking
    78  
Section 22.3.    Distributions
    78  
Section 22.4.    Liquidation Proceeds
    80  
Section 22.5.    Series I Redemption
    80  
Section 22.6.    Voting and Certain Management Rights
    82  
Section 22.7.    Transfer Restrictions
    84  
Section 22.8.    Exchange Rights
    84  
Section 22.9.    No Conversion Rights
    88  
Section 22.10.  No Sinking Fund
    88  
 
       
ARTICLE 23. CLASS B COMMON UNITS
    88  
 
       
Section 23.1.    Designation
    88  
Section 23.2.    Ranking
    89  
Section 23.3.    Distributions
    89  
Section 23.4.    Class B Redemption
    90  
 
       
ARTICLE 24. INTENTIONALLY OMITTED
    92  

iii



--------------------------------------------------------------------------------



 



FOURTEENTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
AMB PROPERTY II, L.P.
     THIS FOURTEENTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP,
dated as of February 22, 2007, is entered into by and among Texas AMB I, LLC, a
Delaware limited liability company (the “Company”), as the General Partner, and
the Persons whose names are set forth on Exhibit A attached hereto, as the
Limited Partners (the “Existing Limited Partners”), together with any other
Persons who become Partners in the Partnership as provided herein.
          WHEREAS, the General Partner and the Existing Limited Partners are
parties to that certain Thirteenth Amended and Restated Agreement of Limited
Partnership, dated September 24, 2004, as amended;
          WHEREAS, on November 24, 1998, Belcrest Realty Corporation, a Delaware
corporation, and Belair Real Estate Corporation, a Delaware corporation (each a
“Contributor” and, together the “Contributors”), made an aggregate Capital
Contribution of $110,000,000, in cash, to the Partnership in exchange for which
the Contributors received an aggregate of 2,200,000 Series C Preferred Units in
the Partnership;
          WHEREAS, on May 5, 1999, J.P. Morgan Mosaic Fund, LLC, a Delaware
limited liability company (the “Series D Contributor”), made a Capital
Contribution of $79,766,850, in cash, to the Partnership in exchange for which
the Series D Contributor received 1,595,337 Series D Preferred Units in the
Partnership;
          WHEREAS, on August 31, 1999, Fifth Third Equity Exchange Fund 1999,
LLC, a Delaware limited liability company (the “Series E Contributor”), made a
Capital Contribution of $11,022,000, in cash, to the Partnership in exchange for
which the Series E Contributor received 220,440 Series E Preferred Units in the
Partnership;
          WHEREAS, on March 22, 2000, Bailard, Biehl & Kaiser Technology
Exchange Fund, LLC, a Delaware limited liability company (the “Series F
Contributor”), made a Capital Contribution of $19,871,950, in cash, to the
Partnership in exchange for which the Series F Contributor received 397,439
Series F Preferred Units in the Partnership;
          WHEREAS, on August 29, 2000, Bailard, Biehl & Kaiser Technology
Exchange Fund, LLC, a Delaware limited liability company (the “Series G
Contributor”), made a Capital Contribution of $1,000,000, in cash, to the
Partnership in exchange for which the Series G Contributor received 20,000
Series G Preferred Units in the Partnership;
          WHEREAS, on September 1, 2000, J.P. Morgan Mosaic Fund IV, LLC, a
Delaware limited liability company (the “Series H Contributor”), made a Capital
Contribution of $42,000,000, in cash, to the Partnership in exchange for which
the Series H Contributor received 840,000 Series H Preferred Units in the
Partnership;

 



--------------------------------------------------------------------------------



 



          WHEREAS, on March 21, 2001, J.P. Morgan Chase Mosaic Fund V, LLC, a
Delaware limited liability company (the “Series I Contributor”), made a Capital
Contribution of $25,500,000, in cash, to the Partnership in exchange for which
the Series I Contributor received 510,000 Series I Preferred Units in the
Partnership;
          WHEREAS, on December 5, 2001, the Partnership repurchased all
2,200,000 of the Series C Preferred Units from the Series C Limited Partner
pursuant to the terms of a Preferred Unit Repurchase Agreement, entered into by
and among the Partnership, the Former General Partner, and the Series C Limited
Partner;
          WHEREAS, on July 31, 2002, the Partnership repurchased 130,000 of the
Series F Preferred Units and all 20,000 of the outstanding Series G Preferred
Units from the Series F and G Limited Partner pursuant to the terms of a
Preferred Unit Repurchase Agreement, entered into by and among the Partnership,
the Former General Partner and the Series F and G Limited Partner;
          WHEREAS, on July 14, 2003, the Partnership repurchased 66,300 of the
Series F Preferred Units from the Series F Limited Partner pursuant to the terms
of a Preferred Unit Repurchase Agreement, entered into by and among the
Partnership, the Former General Partner and the Series F Limited Partner;
          WHEREAS, on November 14, 2003, Fred Shepherd, LLC and East Grand
Business Center Partnership, L.P. (the “East Grand Class B Contributors”) made
Capital Contributions of $4,486,735.42, to the Partnership in exchange for which
the East Grand Class B Contributors received an aggregate of 145,548 Class B
Common Units in the Partnership;
          WHEREAS, on September 24, 2004, Robert Pattillo Properties, Inc., a
Georgia corporation (the “Series N Contributor”), made a Capital Contribution of
$36,479,100, to the Partnership in exchange for which the Series N Contributor
received an aggregate of 729,582 Series N Preferred Units in the Partnership;
          WHEREAS, on January 27, 2006, the Series N Limited Partner transferred
all 729,582 of the Series N Preferred Units to the Operating Partnership
pursuant to the terms of an Assignment Agreement, entered into by and among the
Operating Partnership and the Series N Limited Partner, and the Partnership
repurchased all 729,582 of the Series N Preferred Units from the Operating
Partnership;
          WHEREAS, on March 21, 2006, the Partnership repurchased all 840,000 of
the Series H Preferred Units from the Series H Limited Partner pursuant to the
terms of a Preferred Unit Repurchase Agreement, entered into by and among the
Partnership, the General Partner and the Series H Limited Partner;
          WHEREAS, on June 30, 2006, the Partnership repurchased all 220,440 of
the Series E Preferred Units from the Series E Limited Partner pursuant to the
terms of a Preferred Unit Repurchase Agreement, entered into by and among the
Partnership, the General Partner and the Series E Limited Partner;
          WHEREAS, on September 21, 2006, the Partnership repurchased 201,139 of
the Series F Preferred Units from the Series F Limited Partner pursuant to the
terms of a Preferred

2



--------------------------------------------------------------------------------



 



Unit Repurchase Agreement, entered into by and among the Partnership, the
General Partner and the Series F Limited Partner;
          WHEREAS, on November 1, 2006, J.A. Green Development Corp., a New York
corporation, and JAGI, Inc., a Delaware corporation (together, the “J.A. Green
Class B Contributors”), made Capital Contributions of $63,689,030.00, to the
Partnership in exchange for which the J.A. Green Class B Contributors received
an aggregate of 1,130,835 Class B Common Units in the Partnership;
          WHEREAS, pursuant to Section 7.3D(ii) of the Partnership Agreement,
the General Partner may, without the consent of the other partners, amend the
Partnership Agreement to reflect the admission or substitution of partners
pursuant to Article 12 of the Partnership Agreement;
          WHEREAS, pursuant to Section 7.3D(iii) of the Partnership Agreement,
the General Partner may, without the consent of the other partners, amend the
Partnership Agreement to set forth or amend the designations, rights, powers,
duties, and preferences of the holders of any additional Partnership Interests
issued pursuant to Article 4;
          WHEREAS, pursuant to an Agreement Regarding Transfer of Partnership
Units and Admission of Substituted Limited Partner, dated as of January 29,
2007, to be effective as of the end of the day on January 29, 2007, made by and
among the Partnership, the General Partner, the Operating Partnership, AMB, JPM
Mosaic I REIT, Inc., a Maryland corporation (“Transferor”), and J.P. Morgan
Securities Inc., a Delaware corporation (“JPMSI”), Transferor transferred to
JPMSI all of the Series D Preferred Units;
          WHEREAS, pursuant to the authority granted to the General Partner
under the Partnership Agreement, the General Partner desires to amend and
restate the Partnership Agreement to reflect (i) the admission of JPMSI as a
Substituted Limited Partner and holder of the number of Series D Preferred Units
set forth on Exhibit A, (ii) a change in the rate applicable to the Series D
Preferred Units from 7.75% to 7.18%; (iii) a change in the date prior to which
Series D Preferred Units may not be redeemed from May 5, 2004 to February 22,
2012 and (iv) certain other matters described herein; and
          WHEREAS, by virtue of the execution of this Agreement by the Company
in its capacity as General Partner of the Partnership, the General Partner
hereby consents to the amendment and restatement of the Thirteenth Amended and
Restated Agreement of Limited Partnership.
          NOW, THEREFORE, for good and adequate consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:
ARTICLE 1.
DEFINED TERMS AND RULES OF CONSTRUCTION
Section 1.1. Definitions
          The following definitions shall be for all purposes, unless otherwise
clearly indicated to the contrary, applied to the terms used in this Agreement.

3



--------------------------------------------------------------------------------



 



          “Act” means the Delaware Revised Uniform Limited Partnership Act, as
it may be amended from time to time, and any successor to such statute.
          “Additional Funds” shall have the meaning set forth in Section 4.3.A.
          “Additional Limited Partner” means a Person admitted to the
Partnership as a Limited Partner pursuant to Section 12.2 and who is shown as
such on the books and records of the Partnership.
          “Adjusted Capital Account Deficit” means, with respect to any Partner,
the deficit balance, if any, in such Partner’s Capital Account as of the end of
the relevant fiscal year, after giving effect to the following adjustments:

  (i)   decrease such deficit by any amounts which such Partner is obligated to
restore pursuant to this Agreement or is deemed to be obligated to restore
pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate sentence
of each of Regulations Sections 1.704-2(i)(5) and 1.704-2(g); and     (ii)  
increase such deficit by the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

          The foregoing definition of Adjusted Capital Account Deficit is
intended to comply with the provisions of Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
          “Adjustment Factor” means 1.0; provided, however, that in the event
that: AMB (i) declares or pays a dividend on its outstanding REIT Shares in REIT
Shares or makes a distribution to all holders of its outstanding REIT Shares in
REIT Shares, (ii) splits or subdivides its outstanding REIT Shares or
(iii) effects a reverse stock split or otherwise combines its outstanding REIT
Shares into a smaller number of REIT Shares, the Adjustment Factor shall be
adjusted by multiplying the Adjustment Factor in effect immediately prior to
such adjustment by a fraction, (1) the numerator of which shall be the number of
REIT Shares issued and outstanding on the record date for such dividend,
distribution, split, subdivision, reverse split or combination (assuming for
such purposes that such dividend, distribution, split, subdivision, reverse
split or combination has occurred as of such time) and (2) the denominator of
which shall be the actual number of REIT Shares issued and outstanding on the
record date for such dividend, distribution, split, subdivision, reverse split
or combination (assuming for such purposes that such dividend, distribution,
split, subdivision, reverse split or combination has not occurred as of such
time). Any adjustments to the Adjustment Factor shall become effective
immediately after the effective date of such event, retroactive to the record
date, if any, for such event.
          “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with such Person.
          “Agreed Value” means (i) in the case of any Contributed Property set
forth in Exhibit A and as of the time of its contribution to the Partnership,
the Agreed Value of such property as set forth in Exhibit A; (ii) in the case of
any Contributed Property not set forth in Exhibit A and as of the time of its
contribution to the Partnership, the fair market value of such

4



--------------------------------------------------------------------------------



 



property or other consideration as determined by the General Partner, reduced by
any liabilities either assumed by the Partnership upon such contribution or to
which such property is subject when contributed; and (iii) in the case of any
property distributed to a Partner by the Partnership, the fair market value of
such property as determined by the General Partner at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of the
distribution as determined under Section 752 of the Code and the Regulations
thereunder.
          “Agreement” means this Fourteenth Amended and Restated Agreement of
Limited Partnership, as it may be amended, modified, supplemented or restated
from time to time.
          “AMB” means AMB Property Corporation, a Maryland corporation, in its
capacity as the indirect owner of 100% of the equity interests of the General
Partner and as the sole general partner of the Operating Partnership.
          “Appraisal” means with respect to any assets, the opinion of an
independent third party experienced in the valuation of similar assets, selected
by the General Partner in good faith; such opinion may be in the form of an
opinion by such independent third party that the value for such asset as set by
the General Partner is fair, from a financial point of view, to the Partnership.
          “Assignee” means a Person to whom one or more Partnership Units have
been transferred in a manner permitted under this Agreement, but who has not
become a Substituted Limited Partner, and who has the rights set forth in
Section 11.5.
          “Available Cash” means, with respect to any period for which such
calculation is being made, (i) the sum of:
     (a) the Partnership’s Net Income or Net Loss (as the case may be) for such
period,
     (b) Depreciation and all other noncash charges deducted in determining Net
Income or Net Loss for such period,
     (c) the amount of any reduction in reserves of the Partnership referred to
in clause (ii)(f) below (including, without limitation, reductions resulting
because the General Partner determines such amounts are no longer necessary),
     (d) the excess of the net proceeds from the sale, exchange, disposition, or
refinancing of Partnership property for such period over the gain (or loss, as
the case may be) recognized from any such sale, exchange, disposition, or
refinancing during such period, and
     (e) all other cash received by the Partnership for such period that was not
included in determining Net Income or Net Loss for such period;
          (ii) less the sum of:

5



--------------------------------------------------------------------------------



 



     (a) all principal debt payments made during such period by the Partnership,
     (b) capital expenditures made by the Partnership during such period,
     (c) investments in any entity (including loans made thereto) to the extent
that such investments are not otherwise described in clauses (ii)(a) or (b),
     (d) all other expenditures and payments not deducted in determining Net
Income or Net Loss for such period,
     (e) any amount included in determining Net Income or Net Loss for such
period that was not received by the Partnership during such period,
     (f) the amount of any increase in reserves established during such period
which the General Partner determines are necessary or appropriate in its sole
and absolute discretion, and
     (g) the amount of any working capital accounts and other cash or similar
balances which the General Partner determines to be necessary or appropriate in
its sole and absolute discretion.
          Notwithstanding the foregoing, Available Cash shall not include any
cash received or reductions in reserves, or take into account any disbursements
made or reserves established, after commencement of the dissolution and
liquidation of the Partnership.
          “Board of Directors” means the Board of Directors of AMB.
          “Business Day” means each day, other than a Saturday or a Sunday,
which is not a day on which banking institutions in Los Angeles, California or
New York, New York are authorized or required by law, regulation or executive
order to close.
          “Capital Account” means, with respect to any Partner, the Capital
Account maintained for such Partner in accordance with the following provisions:
     (i) To each Partner’s Capital Account there shall be added such Partner’s
Capital Contributions, such Partner’s share of Net Income and any items in the
nature of income or gain which are specially allocated pursuant to Section 6.3,
and the amount of any Partnership liabilities assumed by such Partner or which
are secured by any property distributed to such Partner.
     (ii) From each Partner’s Capital Account there shall be subtracted the
amount of cash and the Gross Asset Value of any property distributed to such
Partner pursuant to any provision of this Agreement, such Partner’s distributive
share of Net Losses and any items in the nature of expenses or losses which are
specially allocated pursuant to Section 6.3 hereof, and the amount of any
liabilities of such Partner assumed by the Partnership or which are secured by
any property contributed by such Partner to the Partnership.

6



--------------------------------------------------------------------------------



 



          (iii) In the event any interest in the Partnership is transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
interest.
          (iv) In determining the amount of any liability for purposes of
subsections (i) and (ii) hereof, there shall be taken into account Code Section
752(c) and any other applicable provisions of the Code and Regulations.
          (v) The foregoing provisions and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Regulations Sections 1.704-1(b) and 1.704-2, and shall be interpreted and
applied in a manner consistent with such Regulations. In the event the General
Partner shall determine that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Partnership, the
General Partner, or the Limited Partners) are computed in order to comply with
such Regulations, the General Partner may make such modification; provided that,
it is not likely to have a material effect on the amounts distributable to any
Person pursuant to Article 13 of this Agreement upon the dissolution of the
Partnership. The General Partner also shall (a) make any adjustments that are
necessary or appropriate to maintain equality between the Capital Accounts of
the Partners and the amount of Partnership capital reflected on the
Partnership’s balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704-1(b)(2)(iv)(q) and (b) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b) or Section 1.704-2.
          “Capital Contribution” means, with respect to any Partner, the amount
of money and the initial Gross Asset Value of any property (other than money)
contributed to the Partnership by such Partner.
          “Cash Amount” means an amount of cash equal to the product of (a) the
Value of a REIT Share and (b) the REIT Shares Amount determined as of the
applicable Valuation Date.
          “Certificate” means the Certificate of Limited Partnership relating to
the Partnership filed in the office of the Secretary of State of Delaware, as
amended from time to time in accordance with the terms hereof and the Act.
          “Class A Common Limited Partner” means any Person, other than the
General Partner, holding Class A Common Units, and named as a Class A Common
Limited Partner in Exhibit A attached hereto, as such exhibit may be amended
from time to time, any Substituted Limited Partner or Additional Limited
Partner, in such Person’s capacity as a Class A Common Limited Partner in the
Partnership.
          “Class A Common Units” means the Partnership’s Class A Common Units,
as reflected on Exhibit A, as such exhibit may be amended from time to time. All
Class A Common Units shall be Limited Partnership Interests, unless held by the
General Partner.
          “Class B Common Capital” means a Capital Account balance attributable
to the Class B Common Units as reasonably determined by the General Partner.

7



--------------------------------------------------------------------------------



 



          “Class B Common Limited Partner” means any Person holding Class B
Common Units, and named as a Class B Common Limited Partner in Exhibit A
attached hereto, as such exhibit may be amended from time to time, any
Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Class B Common Limited Partner in the Partnership.
          “Class B Common Units” means the Partnership’s Class B Common Units,
as reflected on Exhibit A, as such exhibit may be amended from time to time. All
Class B Common Units shall be Limited Partnership Interests.
          “Class B Distributions” shall have the meaning set forth in
Section 23.3.A.
          “Class B Redemption” shall have the meaning set forth in
Section 23.4.A.
          “Charter” means AMB’s Articles of Incorporation, as filed with the
Maryland Department of Assessments and Taxation on November 24, 1997.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time or any successor statute thereto, as interpreted by the applicable
regulations thereunder. Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.
          “Common Unit” means (i) each Class A Common Unit, (ii) each Class B
Common Unit and (iii) each Partnership Unit that is not entitled to any
preference with respect to any other Partnership Unit as to distribution or
voluntary or involuntary liquidation, dissolution or winding up of the
Partnership.
          “Common Limited Partner” means any Person holding Common Units, and
named as a Common Limited Partner in Exhibit A attached hereto, as such Exhibit
may be amended from time to time, or any Substituted Limited Partner or
Additional Limited Partner, in such Person’s capacity as a Common Limited
Partner in the Partnership.
          “Common Percentage Interest” means, as to a Partner holding any Common
Units, its interest in the Partnership as determined by dividing the sum of
Class A Common Units plus Class B Common Units owned by such Partner by the sum
of the total number of Class A Common Units plus the total number of Class B
Common Units then outstanding as specified in Exhibit A attached hereto, as such
Exhibit may be amended from time to time.
          “Consent” means the consent to, approval of, or vote on a proposed
action by a Partner given in accordance with Article 14 hereof.
          “Consent of the Limited Partners” means the Consent of a Majority in
Interest of the Limited Partners, other than the Preferred Limited Partners,
which Consent shall be obtained prior to the taking of any action for which it
is required by this Agreement and may be given or withheld by a Majority in
Interest of the Limited Partners, unless otherwise expressly provided herein, in
their sole and absolute discretion.
          “Consent of the Partners” means the Consent of Partners, other than
the Preferred Limited Partners, holding Common Percentage Interests that in the
aggregate are equal to or

8



--------------------------------------------------------------------------------



 



greater than a majority of the aggregate Common Percentage Interests of all
Partners, other than the Preferred Limited Partners, which Consent shall be
obtained prior to the taking of any action for which it is required by this
Agreement and may be given or withheld by such Partners, in their sole and
absolute discretion.
          “Constructively Own” means ownership under the constructive ownership
rules described in Exhibit C.
          “Contributed Property” means each property or other asset, in such
form as may be permitted by the Act, but excluding cash, contributed or deemed
contributed to the Partnership (or, to the extent provided in applicable
regulations, deemed contributed by the Partnership on termination and
reconstitution thereof pursuant to Section 708 of the Code).
          “Contributor” shall have the meaning given to such term in the
recitals hereto.
          “Debt” means, as to any Person, as of any date of determination:
(i) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services; (ii) all amounts owed by such Person to
banks or other Persons in respect of reimbursement obligations under letters of
credit, surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
which, in accordance with generally accepted accounting principles, should be
capitalized.
          “Depreciation” means, for each fiscal year or other period, an amount
equal to the depreciation, amortization or other cost recovery deduction
allowable with respect to an asset for such year or other period, except that if
the Gross Asset Value of an asset differs from its adjusted basis for Federal
income tax purposes at the beginning of such year or other period, Depreciation
shall be an amount which bears the same ratio to such beginning Gross Asset
Value as the Federal income tax depreciation, amortization or other cost
recovery deduction for such year or other period bears to such beginning
adjusted tax basis; provided, however, that if the Federal income tax
depreciation, amortization or other cost recovery deduction for such year is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the General Partner.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder.
          “Former General Partner” means AMB Property Holding Corporation, a
Maryland corporation, as the former general partner of the Partnership.
          “Funding Debt” means the incurrence of any Debt by or on behalf of the
General Partner for the purpose of providing funds to the Partnership.

9



--------------------------------------------------------------------------------



 



          “Future Parity Preferred Capital” means, with respect to any series of
Parity Preferred Units issued to Future Parity Preferred Unitholders following
the date hereof, the product of (i) the number of Parity Preferred Units within
such series then held by Preferred Limited Partners (other than the General
Partner and the Operating Partnership) and (ii) the sum of the amount
contributed to the Partnership per such Parity Preferred Unit by Preferred
Limited Partners and the Preferred Distribution Shortfall with respect to each
such Parity Preferred Unit, if any.
          “Future Parity Preferred Unitholders” shall have the meaning set forth
in Section 17.6.D.
          “General Partner” means the Company or its successors as general
partner of the Partnership.
          “General Partner Interest” means a Partnership Interest held by the
General Partner. A General Partner Interest may be expressed as a number of
Partnership Units.
          “Gross Asset Value” means, with respect to any asset, the asset’s
adjusted basis for Federal income tax purposes, except as follows:
          (i) The initial Gross Asset Value of any asset contributed by a
Partner to the Partnership shall be the gross fair market value of such asset,
as determined by the contributing Partner and the General Partner (as set forth
on Exhibit A attached hereto, as such Exhibit may be amended from time to time);
provided, that if the contributing Partner is the General Partner then, except
with respect to the General Partner’s initial Capital Contribution which shall
be determined as set forth on Exhibit A, or capital contributions of cash, the
determination of the fair market value of the contributed asset shall be
determined by (a) the price paid by the General Partner if the asset is acquired
by the General Partner contemporaneously with its contribution to the
Partnership or (b) by Appraisal if otherwise acquired by the General Partner.
          (ii) Immediately prior to the times listed below, the Gross Asset
Values of all Partnership assets shall be adjusted to equal their respective
gross fair market values, as determined by the General Partner using such
reasonable method of valuation as it may adopt:

  (a)   the acquisition of an additional interest in the Partnership by a new or
existing Partner in exchange for more than a de minimis Capital Contribution, if
the General Partner reasonably determines that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership;     (b)   the distribution by the Partnership to a Partner of more
than a de minimis amount of Partnership property as consideration for an
interest in the Partnership if the General Partner reasonably determines that
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership;     (c)   the liquidation of the
Partnership within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g); and

10



--------------------------------------------------------------------------------



 



  (d)   at such other times as the General Partner shall reasonably determine
necessary or advisable in order to comply with Regulations Sections 1.704-1(b)
and 1.704-2.

          (iii) The Gross Asset Value of any Partnership asset distributed to a
Partner shall be the gross fair market value of such asset on the date of
distribution as determined by the distributee and the General Partner; provided,
that if the distributee is the General Partner, or if the distributee and the
General Partner cannot agree on such a determination, by Appraisal.
          (iv) The Gross Asset Values of Partnership assets shall be increased
(or decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subparagraph (iv) to
the extent that the General Partner reasonably determines that an adjustment
pursuant to subparagraph (ii) is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subparagraph (iv).
          (v) If the Gross Asset Value of a Partnership asset has been
determined or adjusted pursuant to subparagraph (i), (ii) or (iv), such Gross
Asset Value shall thereafter be adjusted by the Depreciation taken into account
with respect to such asset for purposes of computing Net Income and Net Losses.
          “Holder” means either the Partner or Assignee owning a Partnership
Unit.
          “Immediate Family” means, with respect to any natural Person, such
natural Person’s estate or heirs or current spouse or former spouse, parents,
parents-in-law, children, siblings and grandchildren and any trust or estate,
all of the beneficiaries of which consist of such Person or such Person’s
spouse, former spouse, parents, parents-in-law, children, siblings or
grandchildren.
          “Incapacity” or “Incapacitated” means: (i) as to any individual
Partner, death, total physical disability or entry by a court of competent
jurisdiction adjudicating him or her incompetent to manage his or her Person or
his or her estate; (ii) as to any corporation which is a Partner, the filing of
a certificate of dissolution, or its equivalent, for the corporation or the
revocation of its charter; (iii) as to any partnership which is a Partner, the
dissolution and commencement of winding up of the partnership; (iv) as to any
estate which is a Partner, the distribution by the fiduciary of the estate’s
entire interest in the Partnership; (v) as to any trustee of a trust which is a
Partner, the termination of the trust (but not the substitution of a new
trustee); or (vi) as to any Partner, the bankruptcy of such Partner. For
purposes of this definition, bankruptcy of a Partner shall be deemed to have
occurred when (a) the Partner commences a voluntary proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect, (b) the Partner is adjudged as
bankrupt or insolvent, or a final and nonappealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Partner, (c) the Partner executes and delivers a general
assignment for the benefit of the Partner’s creditors, (d) the Partner files an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Partner in any proceeding of the
nature described in clause

11



--------------------------------------------------------------------------------



 



(b) above, (e) the Partner seeks, consents to or acquiesces in the appointment
of a trustee, receiver or liquidator for the Partner or for all or any
substantial part of the Partner’s properties, (f) any proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect has not been dismissed within one
hundred and twenty (120) days after the commencement thereof, (g) the
appointment without the Partner’s consent or acquiescence of a trustee, receiver
or liquidator has not been vacated or stayed within ninety (90) days of such
appointment or (h) an appointment referred to in clause (g) is not vacated
within ninety (90) days after the expiration of any such stay.
          “Indemnitee” means (i) any Person subject to a claim or demand or made
or threatened to be made a party to, or involved or threatened to be involved
in, an action, suit or proceeding by reason of his or her status as (a) the
General Partner or (b) a director, officer, employee or agent of the Partnership
or the General Partner and (ii) such other Persons (including Affiliates of the
General Partner or the Partnership) as the General Partner may designate from
time to time, in its sole and absolute discretion.
          “IRS” means the Internal Revenue Service, which administers the
internal revenue laws of the United States.
          “Issuance Date” means with respect to each Class B Common Unit, the
date on which such Class B Common Unit was issued as set forth on Exhibit A, as
such exhibit may be amended from time to time.
          “Junior Common Units” means the Class A Common Units and any other
Partnership Units representing any class or series of Partnership Interest
ranking, as to distributions and voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, junior to the Class B Common
Units.
          “Junior Stock” means shares of capital stock of AMB representing any
class or series of equity interest ranking, as to distributions and voluntary or
involuntary liquidation, dissolution or winding up of AMB, junior to the
Series D Preferred Shares and the Series I Preferred Shares.
          “Junior Units” means Partnership Units representing any class or
series of Partnership Interest ranking, as to distributions and voluntary or
involuntary liquidation, dissolution or winding up of the Partnership, junior to
the Series D Preferred Units and the Series I Preferred Units.
          “Limited Partner” means any Person named as a Limited Partner in
Exhibit A attached hereto, as such Exhibit may be amended from time to time, any
Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Limited Partner in the Partnership.
          “Limited Partnership Interest” means a Partnership Interest of a
Limited Partner representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partnership Interest may be expressed as
a number of Partnership Units.

12



--------------------------------------------------------------------------------



 



          “Liquidating Events” shall have the meaning set forth in Section 13.1.
          “Liquidator” shall have the meaning set forth in Section 13.2.A.
          “Majority in Interest of the Limited Partners” means Limited Partners
(other than any Preferred Limited Partner) holding Common Percentage Interests
that in the aggregate are greater than fifty percent (50%) of the aggregate
Common Percentage Interests of all Limited Partners (other than any Preferred
Limited Partner).
          “Majority in Interest of Partners” means Partners (other than
Preferred Limited Partners) holding Percentage Interests that are greater than
fifty percent (50%) of the aggregate Percentage Interests of all Partners (other
than Preferred Limited Partners).
          “Net Income” or “Net Loss” means for each fiscal year of the
Partnership, an amount equal to the Partnership’s taxable income or loss for
such fiscal year, determined in accordance with Code Section 703(a) (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments:
          (i) Any income of the Partnership that is exempt from Federal income
tax and not otherwise taken into account in computing Net Income or Net Loss
pursuant to this definition of Net Income or Net Loss shall be added to such
taxable income or loss;
          (ii) Any expenditures of the Partnership described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Income or Net Loss pursuant to this definition of
Net Income or Net Loss shall be subtracted from such taxable income or loss;
          (iii) In the event the Gross Asset Value of any Partnership asset is
adjusted pursuant to subparagraph (ii) or (iii) of the definition of Gross Asset
Value, the amount of such adjustment shall be taken into account as gain or loss
from the disposition of such asset for purposes of computing Net Income or Net
Loss;
          (iv) Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for Federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;
          (v) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year;
          (vi) To the extent an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Partner’s interest in the Partnership, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from

13



--------------------------------------------------------------------------------



 



the disposition of the asset and shall be taken into account for purposes of
computing Net Income or Net Loss; and
          (vii) Notwithstanding any other provision of this definition of Net
Income or Net Loss, any items which are specially allocated pursuant to
Section 6.3 shall not be taken into account in computing Net Income or Net Loss.
The amounts of the items of Partnership income, gain, loss, or deduction
available to be specially allocated pursuant to Section 6.3 shall be determined
by applying rules analogous to those set forth in this definition of Net Income
or Net Loss.
          Solely for purposes of allocating Net Income or Net Loss in any Fiscal
Year to the Holders of the Series D Preferred Units and the Series I Preferred
Units pursuant to Sections 6.2.B.1(c) and (f), and Section 6.2.B.2(c), items of
Net Income and Net Loss, as the case may be, shall not include Depreciation with
respect to properties that are “ceiling limited” in respect of Preferred Limited
Partners. For purposes of the preceding sentence, Partnership property shall be
considered ceiling limited in respect of a Preferred Limited Partner if
Depreciation attributable to such Partnership property which would otherwise be
allocable to such Partner, without regard to this paragraph, exceeded
depreciation determined for federal income tax purposes attributable to such
Partnership property which would otherwise be allocable to such Partner by more
than 5%.
          “Nonrecourse Deductions” shall have the meaning set forth in
Regulations Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for
a Partnership Year shall be determined in accordance with the rules of
Regulations Section 1.704-2(c).
          “Nonrecourse Liability” shall have the meaning set forth in
Regulations Section 1.752-1(a)(2).
          “Notice of Redemption” means the Notice of Redemption substantially in
the form of Exhibit B to this Agreement.
          “Operating Partnership” means AMB Property, L.P., a Delaware limited
partnership.
          “Parity Preferred Capital” means the sum of (i) the aggregate Series D
Preferred Capital for all Holders of Series D Preferred Units (other than the
General Partner and the Operating Partnership), (ii) the aggregate Series I
Preferred Capital for all Holders of Series I Preferred Units (other than the
General Partner and the Operating Partnership), and (iii) the aggregate Future
Parity Preferred Capital for each series of Preferred Units issued following the
date hereof.
          “Parity Preferred Stock” means any class or series of equity interest
of AMB now or hereafter authorized, issued or outstanding expressly designated
by AMB to rank on a parity with the Series D Preferred Shares and the Series I
Preferred Shares with respect to distributions and rights upon voluntary or
involuntary liquidation, winding up or dissolution of AMB.
          “Parity Preferred Unit” means any class or series of Partnership
Interests of the Partnership now or hereafter authorized, issued or outstanding
expressly designated by the Partnership to rank on a parity with the Series D
Preferred Units and the Series I Preferred Units

14



--------------------------------------------------------------------------------



 



with respect to distributions and rights upon voluntary or involuntary
liquidation, winding up or dissolution of the Partnership.
          “Partner” means a General Partner or a Limited Partner, and “Partners”
means the General Partner and the Limited Partners.
          “Partner Minimum Gain” means an amount, with respect to each Partner
Nonrecourse Debt, equal to the Partnership Minimum Gain that would result if
such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).
          “Partner Nonrecourse Debt” shall have the meaning set forth in
Regulations Section 1.704-2(b)(4).
          “Partner Nonrecourse Deductions” shall have the meaning set forth in
Regulations Section 1.704-2(i)(2), and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(i)(2).
          “Partnership” means the limited partnership formed under the Act and
pursuant to this Agreement, and any successor thereto.
          “Partnership Interest” means an ownership interest in the Partnership
of either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. There may be one or more
classes of Partnership Interests as provided in Section 4.3. A Partnership
Interest may be expressed as a number of Partnership Units. Unless otherwise
expressly provided for by the General Partner at the time of the original
issuance of any Partnership Interests, all Partnership Interests (whether of a
Limited Partner or a General Partner) shall be of the same class. The
Partnership Interests represented by the Class A Common Units, the Class B
Common Units, the Series D Preferred Units and the Series I Preferred Units are
the only Partnership Interests and each such type of unit is a separate class of
Partnership Interest for all purposes of this Agreement.
          “Partnership Minimum Gain” shall have the meaning set forth in
Regulations Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain,
as well as any net increase or decrease in Partnership Minimum Gain, for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).
          “Partnership Record Date” means the record date established by the
General Partner for the distribution of Available Cash with respect to Common
Units pursuant to Section 5.1 which record date shall be the same as the record
date established by AMB for a distribution to its stockholders of some or all of
its portion of such distribution.
          “Partnership Unit” means, with respect to any class of Partnership
Interest, a fractional, undivided share of such class of Partnership Interest
issued pursuant to Sections 4.1 and 4.3. The ownership of Partnership Units may
be evidenced by a certificate for units

15



--------------------------------------------------------------------------------



 



substantially in the form of Exhibit D-1 hereto or as the General Partner may
determine with respect to any class of Partnership Units issued from time to
time under Sections 4.1 and 4.3.
          “Partnership Year” means the fiscal year of the Partnership, which
shall be the calendar year.
          “Percentage Interest” means, as to a Partner holding a class of
Partnership Interests, its interest in the Partnership as determined by dividing
the Partnership Units of such class owned by such Partner by the total number of
Partnership Units of such class then outstanding as specified in Exhibit A
attached hereto, as such Exhibit may be amended from time to time. If the
Partnership issues more than one class of Partnership Interest, the interest in
the Partnership among the classes of Partnership Interests shall be determined
as set forth in the definition of Common Percentage Interest with respect to
Common Units or in an amendment to the Partnership Agreement setting forth the
rights and privileges of such additional classes of Partnership Interest, if
any, as contemplated by Section 4.3.B.
          “Person” means an individual or a corporation, partnership, limited
liability company, trust, unincorporated organization, association or other
entity.
          “Plan Asset Regulation” means the regulations promulgated by the
United States Department of Labor in Title 29, Code of Federal Regulations,
Part 2510, Section 101-3, and any successor regulations thereto.
          “Pledge” shall have the meaning set forth in Section 11.3.A.
          “Preferred Distribution Shortfall” shall have the meaning given to
such term in Section 5.1 hereof.
          “Preferred Limited Partner” means any Person holding a Preferred Unit,
and named as a Preferred Limited Partner in Exhibit A attached hereto, as such
Exhibit may be amended from time to time, or any Substitute Limited Partner or
Additional Limited Partner, in such Person’s capacity as a Preferred Limited
Partner in the Partnership.
          “Preferred Share” means a share of AMB preferred stock, par value $.01
per share, with such rights, priorities and preferences as shall be designated
by the Board of Directors in accordance with the REIT Charter.
          “Preferred Unit” means a Partnership Unit representing a Limited
Partnership Interest, with such preferential rights and priorities as shall be
designated by the General Partner pursuant to Section 4.3.C hereof including,
without limitation, the Series D Preferred Units and the Series I Preferred
Units.
          “Priority Return” means with respect to (i) the Series D Preferred
Units, the Series D Priority Return, and (ii) the Series I Preferred Units, the
Series I Priority Return.
          “Properties” means such interests in real property and personal
property including without limitation, fee interests, interests in ground
leases, interests in joint ventures, interests in mortgages, and Debt
instruments as the Partnership may hold from time to time.

16



--------------------------------------------------------------------------------



 



          “PTP” shall have the meaning set forth in Section 17.8.
          “Qualified REIT Subsidiary” means any Subsidiary of AMB that is a
“qualified REIT subsidiary” within the meaning of Section 856(i) of the Code.
          “Qualified Transferee” means an “Accredited Investor” as defined in
Rule 501 promulgated under the Securities Act.
          “Regulations” means the Income Tax Regulations promulgated under the
Code, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).
          “Regulatory Allocations” shall have the meaning set forth in Section
6.3.A(viii).
          “REIT” means a real estate investment trust under Sections 856 through
860 of the Code.
          “REIT Charter” means the Articles of Incorporation of AMB as of
November 24, 1997, as amended by the Articles Supplementary filed with the
Maryland Department of Assessments and Taxation on July 23, 1998 designating the
81/2% Series A Cumulative Redeemable Preferred Stock, the Articles Supplementary
filed with the Maryland Department of Assessments and Taxation on November 12,
1998 designating the 8.625% Series B Cumulative Redeemable Preferred Stock, the
Articles Supplementary filed with the Maryland Department of Assessments and
Taxation on November 24, 1998 designating the 83/4% Series C Cumulative
Redeemable Preferred Stock, the Articles Supplementary filed with the Maryland
Department of Assessments and Taxation on May 5, 1999 designating the 7.75%
Series D Cumulative Redeemable Preferred Stock, the Articles Supplementary filed
with the Maryland Department of Assessments and Taxation on August 31, 1999
designating the 7.75% Series E Cumulative Redeemable Preferred Stock, the
Articles Supplementary filed with the Maryland Department of Assessments and
Taxation on March 23, 2000 designating the 7.95% Series F Cumulative Redeemable
Preferred Stock, the Articles Supplementary filed with the Maryland Department
of Assessments and Taxation on August 30, 2000 designating the 7.95% Series G
Cumulative Redeemable Preferred Stock, the Articles Supplementary filed with the
Maryland Department of Assessments and Taxation on September 1, 2000 designating
the 8.125% Series H Cumulative Redeemable Preferred Stock, the Articles
Supplementary filed with the Maryland Department of Assessments and Taxation on
March 21, 2001 designating the 8.00% Series I Cumulative Redeemable Preferred
Stock, the Articles Supplementary filed with the Maryland Department of
Assessments and Taxation on September 12, 2001 designating the 7.95% Series J
Cumulative Redeemable Preferred Stock, the Articles Supplementary filed with the
Maryland Department of Assessments and Taxation on December 6, 2001
redesignating and reclassifying the 83/4% Series C Cumulative Redeemable
Preferred Stock, the Articles Supplementary filed with the Maryland Department
of Assessments and Taxation on April 17, 2002 designating the 7.95% Series K
Cumulative Redeemable Preferred Stock, the Articles Supplementary filed with the
Maryland Department of Assessments and Taxation on August 7, 2002 redesignating
and reclassifying 130,000 shares of the 7.95% Series F Cumulative Redeemable
Preferred Stock and the Articles Supplementary to be filed with the Maryland
Department of Assessments and Taxation on August 7, 2002 redesignating and
reclassifying the 7.95% Series G Cumulative Redeemable Preferred Stock, the
Articles Supplementary filed with the Maryland Department of Assessments

17



--------------------------------------------------------------------------------



 



and Taxation on June 20, 2003 designating the 6 1/2% Series L Cumulative
Redeemable Preferred Stock, the Articles Supplementary filed with the Maryland
Department of Assessments and Taxation on November 24, 2003 designating the 6
3/4% Series M Cumulative Redeemable Preferred Stock, the Articles Supplementary
filed with the Maryland Department of Assessments and Taxation on December 8,
2003 redesignating and reclassifying the Series B Cumulative Redeemable
Preferred Stock, the Articles Supplementary filed with the Maryland Department
of Assessments and Taxation on December 12, 2005 designating the 7.95% Series O
Cumulative Redeemable Preferred Stock, the Articles Supplementary filed with the
Maryland Department of Assessments and Taxation on February 17, 2006
redesignating and reclassifying the 8 1/2% Series A Cumulative Redeemable
Preferred Stock, the Articles Supplementary filed with the Maryland Department
of Assessments and Taxation on March 22, 2006 redesignating and reclassifying
the 8.125% Series H Cumulative Redeemable Preferred Stock, the Articles
Supplementary filed with the Maryland Department of Assessments and Taxation on
August 24, 2006 designating the 6.85% Series P Cumulative Redeemable Preferred
Stock, the Articles Supplementary filed with the Maryland Department of
Assessments and Taxation on October 3, 2006 redesignating and reclassifying the
7.75% Series E Cumulative Redeemable Preferred Stock, the Articles Supplementary
filed with the Maryland Department of Assessments and Taxation on October 3,
2006 redesignating and reclassifying 267,439 shares of the 7.95% Series F
Cumulative Redeemable Preferred Stock, and the Articles Supplementary filed with
the Maryland Department of Assessments and Taxation on February 22, 2007
reestablishing and refixing the rights and preferences of the 7.75% Series D
Cumulative Redeemable Preferred Stock as 7.18% Series D Cumulative Redeemable
Preferred Stock, and as further amended or restated from time to time.
          “REIT Dividend” shall have the meaning set forth in Section 23.3.A.
          “REIT Requirements” shall have the meaning set forth in Section 5.1.
          “REIT Share” means a share of common stock, par value $.01 per share,
of AMB.
          “REIT Shares Amount” means a number of REIT Shares equal to the
product of (a) the number of Tendered Units and (b) the Adjustment Factor.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder.
          “Series B Preferred Units” means the 8 5/8% Series B Cumulative
Redeemable Partnership Units of the Operating Partnership, which were redeemed
by the Operating Partnership on November 26, 2003.
          “Series C Limited Partner” means any Person holding Series C Preferred
Units which were repurchased by the Partnership on December 5, 2001.
          “Series C Preferred Units” means the Partnership’s 83/4% Series C
Cumulative Redeemable Partnership Units which were repurchased by the
Partnership on December 5, 2001.
          “Series D Articles Supplementary” means the Articles Supplementary of
AMB in connection with its Series D Preferred Shares, as filed with the Maryland
Department of Assessments and Taxation on February 22, 2007.

18



--------------------------------------------------------------------------------



 



          “Series D Limited Partner” means any Person holding Series D Preferred
Units and named as a Series D Limited Partner in Exhibit A attached hereto, as
such Exhibit may be amended from time to time, or any Substitute Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.
          “Series D Preferred Capital” means a Capital Account balance equal to
the product of (i) the number of Series D Preferred Units then held by the
Series D Limited Partner (including the General Partner and the Operating
Partnership to the extent either of them holds Series D Preferred Units)
multiplied by (ii) the sum of $50 and any Preferred Distribution Shortfall per
Series D Preferred Unit.
          “Series D Preferred Share” means a share of 7.18% Series D Cumulative
Redeemable Preferred Stock, par value $.01 per share, liquidation preference $50
per share, of AMB.
          “Series D Preferred Units” means the Partnership’s 7.18% Series D
Cumulative Redeemable Partnership Units.
          “Series D Preferred Unit Distribution Payment Date” shall have the
meaning set forth in Section 17.3.A hereof.
          “Series D Priority Return” shall mean an amount equal to 7.18% per
annum on an amount equal to $50 per Series D Preferred Unit then outstanding
(equivalent to $3.59 per annum) beginning on and including February 22, 2007
(the “7.18% Return”). For the period from May 5, 1999 up to and including
February 21, 2007, the Series D Priority Return shall mean an amount equal to
7.75% per annum on an amount equal to $50 per Series D Preferred Unit then
outstanding (equivalent to $3.875 per annum) (the “7.75% Return”). Such amount
shall be determined on a daily basis computed on the basis of a 360-day year of
twelve 30-day months (or actual days for any month which is shorter than a full
monthly period), cumulative from May 5, 1999 up to and including February 21,
2007 with respect to the 7.75% Return and from February 22, 2007 with respect to
the 7.18% Return to the extent not distributed for any given distribution period
pursuant to Sections 5.1 and 17.3 hereof. Notwithstanding the foregoing,
distributions on the Series D Preferred Units will accrue whether or not the
terms and provisions of any agreement of the Partnership at any time prohibit
the current payment of distributions, whether or not the Partnership has
earnings, whether or not there are funds legally available for the payment of
such distributions and whether or not such distributions are authorized. Accrued
but unpaid distributions on the Series D Preferred Units will accumulate as of
the Series D Preferred Unit Distribution Payment Date on which they first become
payable.
          “Series D Redemption” shall have the meaning set forth in
Section 17.5.A.
          “Series E Limited Partner” means any Person holding Series E Preferred
Units which were repurchased by the Partnership on June 30, 2006.
          “Series E Preferred Units” means the Partnership’s 7.75% Series E
Cumulative Redeemable Partnership Units which were repurchased by the
Partnership on June 30, 2006.

19



--------------------------------------------------------------------------------



 



          “Series F Limited Partner” means any Person holding Series F Preferred
Units which were repurchased by the Partnership on July 31, 2002, July 14, 2003
and September 21, 2006.
          “Series F Preferred Units” means the Partnership’s 7.95% Series F
Cumulative Redeemable Partnership Units which were repurchased by the
Partnership on July 31, 2002, July 14, 2003 and September 21, 2006.
          “Series G Limited Partner” means any Person holding Series G Preferred
Units which were repurchased by the Partnership on July 31, 2002.
          “Series G Preferred Units” means the Partnership’s 7.95% Series G
Cumulative Redeemable Partnership Units which were repurchased by the
Partnership on July 31, 2002.
          “Series H Limited Partner” means any Person holding Series H Preferred
Units which were repurchased by the Partnership on March 21, 2006.
          “Series H Preferred Units” means the Partnership’s 8.125% Series H
Cumulative Redeemable Partnership Units which were repurchased by the
Partnership on March 21, 2006.
          “Series I Articles Supplementary” means the Articles Supplementary of
AMB in connection with its Series I Preferred Shares, as filed with the Maryland
Department of Assessments and Taxation on March 21, 2001.
          “Series I Limited Partner” means any Person holding Series I Preferred
Units and named as a Series I Limited Partner in Exhibit A attached hereto, as
such Exhibit may be amended from time to time, or any Substitute Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.
          “Series I Preferred Capital” means a Capital Account balance equal to
the product of (i) the number of Series I Preferred Units then held by the
Holder (including the General Partner and the Operating Partnership to the
extent either of them holds Series I Preferred Units) multiplied by (ii) the sum
of $50 and any Preferred Distribution Shortfall per Series I Preferred Unit.
          “Series I Preferred Share” means a share of 8.00% Series I Cumulative
Redeemable Preferred Stock, par value $.01 per share, liquidation preference
$50.00 per share, of AMB.
          “Series I Preferred Units” means the Partnership’s 8.00% Series I
Cumulative Redeemable Partnership Units.
          “Series I Preferred Unit Distribution Payment Date” shall have the
meaning set forth in Section 22.3.A hereof.
          “Series I Priority Return” shall mean an amount equal to 8.00% per
annum on an amount equal to $50.00 per Series I Preferred Unit then outstanding
(equivalent to $4.00 per annum). Such amount shall be determined on a daily
basis computed on the basis of a 360-day year of twelve 30-day months (or actual
days for any month which is shorter than a full monthly

20



--------------------------------------------------------------------------------



 



period), cumulative from March 21, 2001 to the extent not distributed for any
given distribution period pursuant to Sections 5.1 and 22.3 hereof.
Notwithstanding the foregoing, distributions on the Series I Preferred Units
will accrue whether or not the terms and provisions of any agreement of the
Partnership at any time prohibit the current payment of distributions, whether
or not the Partnership has earnings, whether or not there are funds legally
available for the payment of such distributions and whether or not such
distributions are authorized. Accrued but unpaid distributions on the Series I
Preferred Units will accumulate as of the Series I Preferred Unit Distribution
Payment Date on which they first become payable.
          “Series I Redemption” shall have the meaning set forth in
Section 22.5.A.
          “Series N Limited Partner” means any Person holding Series N Preferred
Units which were repurchased by the Partnership on January 27, 2006.
          “Series N Preferred Units” means the Partnership’s 5.00% Series N
Cumulative Redeemable Partnership Units which were repurchased by the
Partnership on January 27, 2006.
          “Specified Redemption Date” means the day of receipt by the General
Partner of a Notice of Redemption.
          “Subsidiary” shall mean, with respect to any person, any corporation,
partnership, limited liability company, joint venture or other entity of which a
majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests, is owned, directly or indirectly, by such person.
          “Subsidiary Partnership” means any partnership or limited liability
company that is a Subsidiary of the Partnership or the Operating Partnership.
          “Substituted Limited Partner” means a Person who is admitted as a
Limited Partner to the Partnership pursuant to Section 11.4.
          “Tax Items” shall have the meaning set forth in Section 6.4.A.
          “Tenant” means any tenant from which AMB derives rent either directly
or indirectly through partnerships, including the Partnership.
          “Tendered Units” shall have the meaning set forth in Section 23.4.A.
          “Tendering Partner” shall have the meaning set forth in
Section 23.4.A.
          “Valuation Date” means (a) in the case of a Class B Redemption, the
Specified Redemption Date or, if such date is not a Business Day, the
immediately preceding Business Day, or (b) in any other case, the date specified
in this Agreement or, if such date is not a Business Day, the immediately
preceding Business Day.
          “Value” means, on any Valuation Date, the average of the daily market
price of a REIT Share for the ten (10) consecutive trading days immediately
preceding Valuation Date. The market price for each such trading day shall be
(i) if such shares are listed or admitted to trading on any securities exchange
or the Nasdaq National Market, the closing price, regular

21



--------------------------------------------------------------------------------



 



way, on such day, or if no such sale takes place on such day, the average of the
closing bid and asked prices on such day, (ii) if such shares are not listed or
admitted to trading on any securities exchange or the Nasdaq National Market,
the last reported sale price on such day or, if no sale takes place on such day,
the average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner or (iii) if such
shares are not listed or admitted to trading on any securities exchange or the
Nasdaq National Market and no such last reported sale price or closing bid and
asked prices are available, the average of the reported high bid and low asked
prices on such day, as reported by a reliable quotation source designated by the
General Partner, or if there shall be no bid and asked prices on such day, the
average of the high bid and low asked prices, as so reported, on the most recent
day (not more than ten (10) days prior to the date in question) for which prices
have been so reported; provided, that if there are no bid and asked prices
reported during the ten (10) days prior to the date in question, the Value of
such shares shall be determined by the General Partner acting in good faith on
the basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate. In the event the REIT Shares Amount for such
shares includes rights that a holder of such shares would be entitled to
receive, then the Value of such rights shall be determined by the General
Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.
Notwithstanding the foregoing, the General Partner in its reasonable discretion
may use a different “Value” for purposes of making the determinations under
subparagraph (ii) of the definition of “Gross Asset Value” in connection with
the contribution of Property to the Partnership by a third-party, provided such
value shall be based upon the value per REIT Share (or per Partnership Unit)
agreed upon by the General Partner and such third-party for purposes of such
contribution.
ARTICLE 2.
ORGANIZATIONAL MATTERS
Section 2.1. Organization
          The Partnership is a limited partnership formed pursuant to the
provisions of the Act and upon the terms and conditions set forth in this
Agreement. Except as expressly provided herein, the rights and obligations of
the Partners and the administration and termination of the Partnership shall be
governed by the Act. The Partnership Interest of each Partner shall be personal
property for all purposes.
Section 2.2. Name
          The name of the Partnership is AMB Property II, L.P. The Partnership’s
business may be conducted under any other name or names deemed advisable by the
General Partner, including the name of the General Partner or any Affiliate
thereof. The words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or
letters shall be included in the Partnership’s name where necessary for the
purposes of complying with the laws of any jurisdiction that so requires. The
General Partner in its sole and absolute discretion may change the name of the
Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.

22



--------------------------------------------------------------------------------



 



Section 2.3. Resident Agent; Principal Office
          The name and address of the resident agent of the Partnership in the
State of Delaware is National Registered Agents, Inc., 160 Greentree Drive,
Suite 101, Dover, Kent County, Delaware 19904. The address of the principal
office of the Partnership in the State of Delaware is National Registered
Agents, Inc., 160 Greentree Drive, Suite 101, Dover, Kent County, Delaware 19904
at such address. The principal office of the Partnership is located at Pier 1,
Bay 1, San Francisco, California 94111, or such other place as the General
Partner may from time to time designate by notice to the Limited Partners. The
Partnership may maintain offices at such other place or places within or outside
the State of Delaware as the General Partner deems advisable.
Section 2.4. Power of Attorney
          A. Each Limited Partner and each Assignee constitutes and appoints the
General Partner, any Liquidator, and authorized officers and attorneys-in-fact
of each, and each of those acting singly, in each case with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead to:

  (i)   execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices: (a) all certificates, documents and other
instruments (including, without limitation, this Agreement and the Certificate
and all amendments or restatements thereof) that the General Partner or the
Liquidator deems appropriate or necessary to form, qualify or continue the
existence or qualification of the Partnership as a limited partnership (or a
partnership in which the Limited Partners have limited liability) in the State
of Delaware and in all other jurisdictions in which the Partnership may conduct
business or own property; (b) all instruments that the General Partner or any
Liquidator deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms; (c)
all conveyances and other instruments or documents that the General Partner or
any Liquidator deems appropriate or necessary to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement,
including, without limitation, a certificate of cancellation; (d) all
instruments relating to the admission, withdrawal, removal or substitution of
any Partner pursuant to, or other events described in, Articles 11, 12 and 13 or
the Capital Contribution of any Partner; and (e) all certificates, documents and
other instruments relating to the determination of the rights, preferences and
privileges of Partnership Interests; and     (ii)   execute, swear to,
acknowledge and file all ballots, consents, approvals, waivers, certificates and
other instruments appropriate or necessary, in the sole and absolute discretion
of the General Partner or any Liquidator, to make, evidence, give, confirm or
ratify any vote, consent, approval, agreement or other action which is made or
given by the Partners hereunder or is consistent with the terms of this
Agreement or appropriate

23



--------------------------------------------------------------------------------



 



or necessary, in the sole discretion of the General Partner or any Liquidator,
to effectuate the terms or intent of this Agreement.
Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article 14
or as may be otherwise expressly provided for in this Agreement.
          B. The foregoing power of attorney is hereby declared to be
irrevocable and a power coupled with an interest, in recognition of the fact
that each of the Partners will be relying upon the power of the General Partner
and any Liquidator to act as contemplated by this Agreement in any filing or
other action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner or any Liquidator, acting in good faith pursuant to such power
of attorney; and each such Limited Partner or Assignee hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the General Partner or any Liquidator, taken in good faith under such power of
attorney. Each Limited Partner or Assignee shall execute and deliver to the
General Partner or any Liquidator, within fifteen (15) days after receipt of the
General Partner’s or Liquidator’s request therefor, such further designation,
powers of attorney and other instruments as the General Partner or the
Liquidator, as the case may be, deems necessary to effectuate this Agreement and
the purposes of the Partnership.
Section 2.5. Term
          The term of the Partnership commenced on October 15, 1997 and shall
continue until October 15, 2096 unless it is dissolved sooner pursuant to the
provisions of Article 13 or as otherwise provided by law.
Section 2.6. Number of Partners
          Without the consent of the General Partner which may be given or
withheld in its sole discretion, the Partnership shall not at any time have more
than one hundred (100) partners (including as partners those persons indirectly
owning an interest in the Partnership through a partnership, limited liability
company, S corporation or grantor trust (such entity, a “flow through entity”),
but only if substantially all of the value of such person’s interest in the flow
through entity is attributable to the flow through entity’s interest (direct or
indirect) in the Partnership).
ARTICLE 3.
PURPOSE
Section 3.1. Purpose and Business
          The purpose and nature of the business to be conducted by the
Partnership is (i) to conduct any business that may be lawfully conducted by a
limited partnership organized pursuant to the Act; provided, however, that such
business shall be limited to and conducted in such a manner as to permit AMB, in
its capacity as the indirect owner of 100% of the equity

24



--------------------------------------------------------------------------------



 



interests of the General Partner and as the sole general partner of the
Operating Partnership, at all times to be classified as a REIT for Federal
income tax purposes, unless AMB ceases to qualify as a REIT for reasons other
than the conduct of the business of the Partnership, (ii) to enter into any
partnership, joint venture or other similar arrangement to engage in any of the
foregoing or to own interests in any entity engaged, directly or indirectly, in
any of the foregoing and (iii) to do anything necessary or incidental to the
foregoing. In connection with the foregoing, and without limiting AMB’s right in
its sole discretion to cease qualifying as a REIT, the Partners acknowledge that
AMB’s current status as a REIT inures to the benefit of all the Partners and not
solely the General Partner.
Section 3.2. Powers
          The Partnership is empowered to do any and all acts and things
necessary, appropriate, proper, advisable, incidental to or convenient for the
furtherance and accomplishment of the purposes and business described herein and
for the protection and benefit of the Partnership, including, without
limitation, full power and authority, directly or through its ownership interest
in other entities, to enter into, perform and carry out contracts of any kind,
borrow money and issue evidences of indebtedness, whether or not secured by
mortgage, deed of trust, pledge or other lien, acquire and develop real
property, and manage, lease, sell, transfer and dispose of real property;
provided, however, notwithstanding anything to the contrary in this Agreement,
the Partnership shall not take, or refrain from taking, any action which, in the
judgment of AMB, in its sole and absolute discretion, (i) could adversely affect
the ability of AMB, in its capacity as the indirect owner of 100% of the equity
interests of the General Partner and as the sole general partner of the
Operating Partnership, to continue to qualify as a REIT, (ii) absent the consent
of the General Partner, which may be given or withheld in its sole and absolute
discretion, and except with respect to the distribution of Available Cash to the
Series D Limited Partners and the Series I Limited Partners in accordance with
Sections 17.3 and 22.3, respectively, could subject AMB to any taxes under
Section 857 or Section 4981 of the Code, or (iii) could violate any law or
regulation of any governmental body or agency having jurisdiction over AMB or
its securities, unless any such action (or inaction) under the foregoing clauses
(i), (ii) or (iii) shall have been specifically consented to by AMB in writing.
Section 3.3. Partnership Only for Purposes Specified
          The Partnership shall be a partnership only for the purposes specified
in Section 3.1, and this Agreement shall not be deemed to create a partnership
among the Partners with respect to any activities whatsoever other than the
activities within the purposes of the Partnership as specified in Section 3.1.
Except as otherwise provided in this Agreement, no Partner shall have any
authority to act for, bind, commit or assume any obligation or responsibility on
behalf of the Partnership, its properties or any other Partner. No Partner, in
its capacity as a Partner under this Agreement, shall be responsible or liable
for any indebtedness or obligation of another Partner, nor shall the Partnership
be responsible or liable for any indebtedness or obligation of any Partner,
incurred either before or after the execution and delivery of this Agreement by
such Partner, except as to those responsibilities, liabilities, indebtedness or
obligations incurred pursuant to and as limited by the terms of this Agreement
and the Act.

25



--------------------------------------------------------------------------------



 



Section 3.4. Representations and Warranties by the Parties
          A. Each Partner that is an individual represents and warrants to each
other Partner that (i) such Partner has in the case of any Person other than an
individual, the power and authority, and in the case of an individual, the legal
capacity, to enter into this Agreement and perform such Partner’s obligations
hereunder, (ii) the consummation of the transactions contemplated by this
Agreement to be performed by such Partner will not result in a breach or
violation of, or a default under, any agreement by which such Partner or any of
such Partner’s property is or are bound, or any statute, regulation, order or
other law to which such Partner is subject, (iii) such Partner is neither a
“foreign person” within the meaning of Section 1445(f) of the Code nor a
“foreign partner” within the meaning of Section 1446(e) of the Code and
(iv) this Agreement has been duly executed and delivered by such Partner and is
binding upon, and enforceable against, such Partner in accordance with its
terms.
          B. Each Partner that is not an individual represents and warrants to
each other Partner that (i) its execution and delivery of this Agreement and all
transactions contemplated by this Agreement to be performed by it have been duly
authorized by all necessary action, including without limitation, that of its
general partner(s), committee(s), trustee(s), beneficiaries, directors and/or
stockholder(s), as the case may be, as required, (ii) the consummation of such
transactions shall not result in a breach or violation of, or a default under,
its certificate of limited partnership, partnership agreement, trust agreement,
limited liability company operating agreement, charter or by-laws, as the case
may be, any agreement by which such Partner or any of such Partner’s properties
or any of its partners, beneficiaries, trustees or stockholders, as the case may
be, is or are bound, or any statute, regulation, order or other law to which
such Partner or any of its partners, trustees, beneficiaries or stockholders, as
the case may be, is or are subject, (iii) such Partner is neither a “foreign
person” within the meaning of Section 1445(f) of the Code nor a “foreign
partner” within the meaning of Section 1446(e) of the Code and (iv) this
Agreement has been duly executed and delivered by such Partner and is binding
upon, and enforceable against, such Partner in accordance with its terms.
          C. Each Partner represents, warrants and agrees that it has acquired
and continues to hold its interest in the Partnership for its own account for
investment only and not for the purpose of, or with a view toward, the resale or
distribution of all or any part thereof, nor with a view toward selling or
otherwise distributing such interest or any part thereof at any particular time
or under any predetermined circumstances. Each Partner further represents and
warrants that it is a sophisticated investor, able and accustomed to handling
sophisticated financial matters for itself, particularly real estate
investments, and that it has a sufficiently high net worth that it does not
anticipate a need for the funds it has invested in the Partnership in what it
understands to be a highly speculative and illiquid investment.
          D. Each Partner further represents, warrants and agrees as follows:
          (i) Except as provided in Exhibit E, at any time such Partner actually
or Constructively owns a 25% or greater capital interest or profits interest in
the Partnership, it does not and will not, without the prior written consent of
the General Partner, actually own or Constructively Own (a) with respect to any
Tenant that is a corporation, any stock of such Tenant and (b) with respect to
any Tenant that is not a corporation, any interests in either the assets or net
profits of such Tenant.

26



--------------------------------------------------------------------------------



 



          (ii) Except as provided in Exhibit F, at any time such Partner
actually or Constructively owns a 25% or greater capital interest or profits
interest in the Partnership, it does not, and agrees that it will not without
the prior written consent of the General Partner, actually own or Constructively
Own, any stock in AMB, other than any shares of capital stock of AMB that such
Partner may acquire pursuant to Sections 17.8 or 22.8, subject to the ownership
limitations set forth in the REIT Charter.
          (iii) Upon request of the General Partner, it will disclose to the
General Partner the amount of shares of capital stock of AMB that it actually
owns or Constructively Owns.
          (iv) It understands that if, for any reason, (a) the representations,
warranties or agreements set forth in Section 3.4.D(i) or (ii) are violated or
(b) the Partnership’s actual or Constructive Ownership of the REIT Shares or
other shares of capital stock of AMB violates the limitations set forth in the
REIT Charter, then (x) some or all of the Series D Redemption rights or rights
to exchange Partnership Interests for Series D Preferred Shares, some or all of
the Series I Redemption rights or rights to exchange Partnership Interests for
Series I Preferred Shares or some or all of the Class B Redemption rights of the
Limited Partners may become non-exercisable, and (y) some or all of such shares
owned by the Partners and/or some or all of the Partnership Interests owned by
the Limited Partners may be automatically transferred to a trust for the benefit
of a charitable beneficiary, as provided in the REIT Charter and Exhibit I of
this Agreement, respectively.
          E. The representations and warranties contained in Sections 3.4.A,
3.4.B, 3.4.C and 3.4.D shall survive the execution and delivery of this
Agreement by each Partner and the dissolution and winding up of the Partnership.
          F. Each Partner hereby acknowledges that no representations as to
potential profit, cash flows, funds from operations or yield, if any, in respect
of the Partnership or the General Partner have been made by any Partner or any
employee or representative or Affiliate of any Partner, and that projections and
any other information, including, without limitation, financial and descriptive
information and documentation, which may have been in any manner submitted to
such Partner shall not constitute any representation or warranty of any kind or
nature, express or implied.
Section 3.5. Certain ERISA Matters
          Each Partner acknowledges that the Partnership is intended to qualify
as a “real estate operating company” (as such term is defined in the Plan Asset
Regulation). The General Partner will use its reasonable best efforts to
structure the investments in, relationships with and conduct with respect to
Properties and any other assets of the Partnership so that the Partnership will
be a “real estate operating company” (as such term is defined in the Plan Asset
Regulation).

27



--------------------------------------------------------------------------------



 



ARTICLE 4.
CAPITAL CONTRIBUTIONS
Section 4.1. Capital Contributions of the Partners
          At the time of their respective execution of this Agreement, the
Partners shall make or shall have made Capital Contributions as set forth in
Exhibit A to this Agreement. The Partners shall own Partnership Units of the
class and in the amounts set forth in Exhibit A and shall have a Percentage
Interest in the Partnership as set forth in Exhibit A, which Percentage Interest
shall be adjusted in Exhibit A from time to time by the General Partner to the
extent necessary to accurately reflect exchanges, redemptions, Capital
Contributions, the issuance of additional Partnership Units or similar events
having an effect on a Partner’s Percentage Interest. Except as required by law
or as otherwise provided in Sections 4.3 and 10.5, no Partner shall be required
or permitted to make any additional Capital Contributions or loans to the
Partnership.
Section 4.2. Loans
          Subject to Section 4.3, the Partnership may incur Debt, or enter into
other similar credit, guarantee, financing or refinancing arrangements for any
purpose (including, without limitation, in connection with any further
acquisition of Properties) with any Person, including the General Partner, the
Operating Partnership and their affiliates, upon such terms as the General
Partner determines appropriate; provided, that the Partnership shall not incur
any Debt that is recourse to the General Partner, except to the extent otherwise
agreed to by the General Partner in its sole discretion.
Section 4.3. Additional Funding and Capital Contributions
          A. General. The General Partner may, at any time and from time to
time, determine that the Partnership requires additional funds (“Additional
Funds”) for the acquisition of additional Properties or for such other
Partnership purposes as the General Partner may determine. Additional Funds may
be raised by the Partnership, at the election of the General Partner, in any
manner provided in, and in accordance with, the terms of this Section 4.3. No
Person shall have any preemptive, preferential or similar right or rights to
subscribe for or acquire any Partnership Interest.
          B. Issuance of Additional Partnership Interests. The General Partner
may raise all or any portion of the Additional Funds by accepting additional
Capital Contributions of cash. The General Partner may also accept additional
Capital Contributions of real property or other non-cash assets. In connection
with any such additional Capital Contributions (of cash or property), and
subject to Sections 17.6 and 22.6 hereof, the General Partner is hereby
authorized to cause the Partnership from time to time to issue to Partners
(including the General Partner) or other Persons (including, without limitation,
in connection with the contribution of property to the Partnership) additional
Partnership Units or other Partnership Interests in one or more classes, or one
or more series of any of such classes, with such designations, preferences and
relative, participating, optional or other special rights, powers, and duties,
including rights, powers, and duties senior to then existing Limited Partnership
Interests, all as shall be determined by the General Partner in its sole and
absolute discretion subject to Delaware law, and as set forth by amendment to
this Agreement, including without limitation: (i) the allocations

28



--------------------------------------------------------------------------------



 



of items of Partnership income, gain, loss, deduction, and credit to such class
or series of Partnership Interests; (ii) the right of each such class or series
of Partnership Interests to share in Partnership distributions; (iii) the rights
of each such class or series of Partnership Interests upon dissolution and
liquidation of the Partnership; and (iv) the right to vote. In the event that
the Partnership issues additional Partnership Interests pursuant to this Section
4.3.B, the General Partner shall make such revisions to this Agreement
(including but not limited to the revisions described in Sections 5.4 and 6.2.C)
as it determines are necessary to reflect the issuance of such additional
Partnership Interests.
          C. Percentage Interest Adjustments in the Case of Capital
Contributions for Partnership Units. Upon the acceptance of additional Capital
Contributions in exchange for Partnership Units, the Percentage Interest related
thereto, and the Percentage Interest of each other Partner, shall be equal to
the amounts agreed to by the Partnership and the contributors.
          D. AMB agrees to comply with Section 4.3.D of the Twelfth Amended and
Restated Agreement of Limited Partnership of the Operating Partnership, as
amended or waived from time to time.
Section 4.4. No Preemptive Rights
          Except to the extent expressly granted by the Partnership pursuant to
another agreement, no Person shall have any preemptive, preferential or other
similar right with respect to (i) making additional Capital Contributions or
loans to the Partnership or (ii) issuance or sale of any Partnership Units or
other Partnership Interests.
Section 4.5. Other Contribution Provisions
          In the event that any Partner is admitted to the Partnership and is
given (or is treated as having received) a Capital Account in exchange for
services rendered to the Partnership, such transaction shall be treated by the
Partnership and the affected Partner as if the Partnership had compensated such
Partner in cash, and the Partner had contributed such cash to the capital of the
Partnership. In addition, with the consent of the General Partner, in its sole
discretion, one or more Limited Partners may enter into contribution agreements
with the Partnership which have the effect of providing a guarantee of certain
obligations of the Partnership.
ARTICLE 5.
DISTRIBUTIONS
Section 5.1. Requirement and Characterization of Distributions
          The General Partner shall cause the Partnership to distribute all, or
such portion as the General Partner may in its discretion determine, Available
Cash generated by the Partnership (i) first, to the extent that the amount of
cash distributed with respect to any Partnership Interests that are entitled to
any preference in distribution for any prior distribution period was less than
the required distribution for such outstanding Partnership Interests for such
prior distribution period, and to the extent such deficiency has not been
subsequently distributed pursuant to this Section 5.1 (a “Preferred Distribution
Shortfall”), in accordance with the rights of such class of Partnership
Interests (and within such class, pro rata in proportion to the respective
Percentage

29



--------------------------------------------------------------------------------



 



Interests on the applicable record date) and to the Partners who are Partners on
the applicable record date with respect to such distribution, (ii) second, with
respect to any Partnership Interests that are entitled to any preference in
distribution, in accordance with the rights of such class of Partnership
Interests (and within such class, pro rata in proportion to the respective
Percentage Interests on the applicable record date) and (iii) third, with
respect to Partnership Interests that are not entitled to any preference in
distribution, pro rata to each such class on a quarterly basis and in accordance
with the terms of such class to Partners who are Partners of such class on the
Partnership Record Date with respect to such distribution (and within each such
class, pro rata in proportion with the respective Percentage Interests on such
Partnership Record Date). Except as expressly provided for in Article 17 with
respect to the Series D Preferred Units, in Article 22 with respect to the
Series I Preferred Units, in Article 23 with respect to the Class B Common Units
and in an agreement, if any, entered into in connection with the creation of a
new class of Partnership Interests in accordance with Article 4, no Partnership
Interest shall be entitled to a distribution in preference to any other
Partnership Interest. The General Partner shall take such reasonable efforts, as
determined by it in its sole and absolute discretion and consistent with AMB’s
qualification as a REIT, to cause the Partnership to distribute sufficient
amounts to enable AMB, in its capacity of general partner of the Operating
Partnership, and the indirect owner of 100% of the equity interests of the
General Partner, to pay stockholder dividends that will, so long as AMB has
determined to qualify as a REIT, (a) satisfy the requirements for qualifying as
a REIT under the Code and Regulations (“REIT Requirements”) and (b) except to
the extent otherwise determined by the General Partner, avoid any Federal income
or excise tax liability of AMB, except to the extent that a distribution
pursuant to clause (b) would prevent the Partnership from making a distribution
to the holders of Series D Preferred Units, Series I Preferred Units or Class B
Common Units in accordance with Sections 17.3, 22.3 and 23.2, respectively.
Section 5.2. Distributions in Kind
          No right is given to any Partner to demand and receive property other
than cash. The General Partner may determine, in its sole and absolute
discretion, to make a distribution in kind to the Partners of Partnership
assets, and such assets shall be distributed in such a fashion as to ensure that
the fair market value is distributed and allocated in accordance with Articles
5, 6 and 10; provided, however, that, in such case, the General Partner shall
distribute only cash to the Series D Limited Partners and Series I Limited
Partners.
Section 5.3. Distributions Upon Liquidation
          Proceeds from a Liquidating Event shall be distributed to the Partners
in accordance with Section 13.2.
Section 5.4. Distributions to Reflect Issuance of Additional Partnership
Interests
          In the event that the Partnership issues additional Partnership
Interests to the General Partner or any Additional Limited Partner pursuant to
Section 4.3.B or 4.4, the General Partner shall make such revisions to this
Article 5 as it determines are necessary to reflect the issuance of such
additional Partnership Interests. In the absence of any agreement to the
contrary, an Additional Limited Partner shall be entitled to the distributions
set forth in Section 5.1 (without regard to this Section 5.4) with respect to
the quarter during which the closing of its

30



--------------------------------------------------------------------------------



 



contribution to the Partnership occurs, multiplied by a fraction the numerator
of which is the number of days from and after the date of such closing through
the end of the applicable quarter, and the denominator of which is the total
number of days in such quarter.
ARTICLE 6.
ALLOCATIONS
Section 6.1. Timing and Amount of Allocations of Net Income and Net Loss
          Net Income and Net Loss of the Partnership shall be determined and
allocated with respect to each fiscal year of the Partnership as of the end of
each such year. Subject to the other provisions of this Article 6, an allocation
to a Holder of a share of Net Income or Net Loss shall be treated as an
allocation of the same share of each item of income, gain, loss or deduction
that is taken into account in computing Net Income or Net Loss.
Section 6.2. General Allocations
          A. In General. Except as otherwise provided in this Article 6, Net
Income and Net Loss allocable with respect to a class of Partnership Interests,
shall be allocated to each of the Holders holding such class of Partnership
Interests in accordance with their respective Percentage Interest of such class.
          B. B.1. Net Income. Except as provided in Section 6.3, Net Income for
any Partnership Year shall be allocated in the following manner and order of
priority:

  (a)   First, 100% to the General Partner in an amount equal to the remainder,
if any, of the cumulative Net Losses allocated to the General Partner pursuant
to Section 6.2.B.2(e) for all prior Partnership Years minus the cumulative Net
Income allocated to the General Partner pursuant to this Section 6.2.B.1(a) for
all prior Partnership Years;     (b)   Second, 100% to each Holder of
Partnership Interests in an amount equal to the remainder, if any, of the
cumulative Net Losses allocated to each such Holder pursuant to
Section 6.2.B.2(d) for all prior Partnership Years minus the cumulative Net
Income allocated to such Holder pursuant to this Section 6.2.B.1(b) for all
prior Partnership Years;     (c)   Third, 100% to the Holders of Preferred Units
in an amount equal to the remainder, if any, of the cumulative Net Losses
allocated to such Holders pursuant to Section 6.2.B.2(c) for all prior
Partnership Years minus the cumulative Net Income allocated to such Holders
pursuant to this Section 6.2.B.1(c) for all prior Partnership Years;     (d)  
Fourth, 100% to the Holders of Class B Common Units in an amount equal to the
remainder, if any, of the cumulative Net Losses allocated to each such Holder
pursuant to Section 6.2.B.2(b) for all prior Partnership Years minus the
cumulative Net Income allocated to each Holder pursuant to this
Section 6.2.B.1(d) for all prior Partnership Years

31



--------------------------------------------------------------------------------



 



  (e)   Fifth, 100% to the Holders of Class A Common Units, in an amount equal
to the remainder, if any, of the cumulative Net Losses allocated to each such
Holder pursuant to Section 6.2.B.2(a) for all prior Partnership Years minus the
cumulative Net Income allocated to each Holder pursuant to this
Section 6.2.B.1(e) for all prior Partnership Years;     (f)   Sixth, 100% to the
Holders of Preferred Units, with respect to each series of Preferred Units, in
an amount equal to the excess of (i) the cumulative Priority Return to the last
day of the current Partnership Year or to the date of redemption of such
Preferred Units, to the extent such Preferred Units are redeemed during such
year, over (ii) the cumulative Net Income allocated to the Holders of such
Preferred Units, pursuant to this Section 6.2.B.1(f) for all prior Partnership
Years;     (g)   Seventh, 100% to the Holders of Class B Common Units in an
amount equal to the excess of (i) the cumulative Class B Distributions made in
the current and all prior Partnership Years over (ii) the cumulative Net Income
allocated to the Holders of such Class B Common Units, pursuant to this
Section 6.2.B.1(g) for all prior Partnership Years; and     (h)   Eighth, 100%
to the Holders of Class A Common Units in accordance with their respective
Percentage Interests in the Class A Common Units.

          To the extent the allocations of Net Income set forth above in any
paragraph of this Section 6.2.B.1 are not sufficient to entirely satisfy the
allocation set forth in such paragraph, such allocation shall be made in
proportion to the total amount that would have been allocated pursuant to such
paragraph without regard to such shortfall.
          B.2. Net Losses. Except as provided in Section 6.3, Net Losses for any
Partnership Year shall be allocated in the following manner and order of
priority:

  (a)   First, 100% to the Holders of Class A Common Units in accordance with
their respective Percentage Interests in the Class A Common Units (to the extent
consistent with this Section 6.2.B.2(a)) until the Adjusted Capital Account
(ignoring for this purpose any amounts a Holder is obligated to contribute to
the capital of the Partnership or is deemed obligated to contribute pursuant to
Regulations Section 1.704-1(b)(2)(ii)(c)(2) and ignoring the Holder’s Series D
Preferred Capital, Series I Preferred Capital and Class B Common Capital) of
each such Holder is zero;     (b)   Second, 100% to the Holders of Class B
Common Units in accordance with their respective Percentage Interests in the
Common Units (to the extent consistent with this Section 6.2.B.2(b)) until the
Adjusted Capital Account (ignoring for this purpose any amounts a Holder is
obligated to contribute to the capital of the Partnership or is deemed obligated
to contribute pursuant to Regulations Section 1.704-1(b)(2)(ii)(c)(2) and
ignoring the Holder’s Series D Preferred Capital and Series I Preferred Capital)
of each such Holder is zero;

32



--------------------------------------------------------------------------------



 



  (c)   Third, 100% to the Holders of Preferred Units, pro rata to each such
Holder’s Adjusted Capital Account (ignoring for this purpose any amounts a
Holder is obligated to contribute to the capital of the Partnership or is deemed
obligated to contribute pursuant to Regulations Section
1.704-1(b)(2)(ii)(c)(2)), until the Adjusted Capital Account (as so modified) of
each such Holder is zero;     (d)   Fourth, 100% to the Holders of Partnership
Interests to the extent of, and in proportion to, the positive balance (if any)
in their Adjusted Capital Accounts; and     (e)   Fifth, 100% to the General
Partner.

          C. Allocations to Reflect Issuance of Additional Partnership
Interests. In the event that the Partnership issues additional Partnership
Interests to the General Partner or any Additional Limited Partner pursuant to
Section 4.3 or 4.4, the General Partner shall make such revisions to this
Section 6.2 or to Section 12.2.B as it determines are necessary to reflect the
terms of the issuance of such additional Partnership Interests, including making
preferential allocations to certain classes of Partnership Interests, subject to
the terms of the Series D Preferred Units and the Series I Preferred Units.
          D. Allocations After Liquidating Event. Subject to the allocations of
Net Income and Net Loss to Holders of Preferred Units and to Section 6.3, but
otherwise notwithstanding the provisions of Section 6.1.B.1 and B.2 above, if a
Liquidating Event occurs in a Partnership Year, Net Income or Net Loss (or, if
necessary, separate items of income, gain, loss and deduction) for such
Partnership Year and any Partnership Years thereafter shall be allocated to
Holders of Class B Common Units in such amounts as will cause, to the greatest
extent possible, each such Holder’s Capital Account per Class B Common Unit to
be equal to the sum of (a) such Holder’s accrued and unpaid Class B
Distributions per Class B Common Unit (if any), and (b) the product of (i) the
Value of a REIT Share (with the date of the liquidating distribution being the
Valuation Date), and (ii) the Adjustment Factor. Any additional Net Income or
Net Loss (or items thereof) shall be allocated to the Holders of Class A Common
Units as set forth in Section 6.1.B.1 and B.2 above.
Section 6.3. Additional Allocation Provisions
          Notwithstanding the foregoing provisions of this Article 6:
          A. Regulatory Allocations.
          (i) Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(f), notwithstanding the provisions of Section 6.2,
or any other provision of this Article 6, if there is a net decrease in
Partnership Minimum Gain during any fiscal year, each Holder shall be specially
allocated items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Holder’s share of the net decrease
in Partnership Minimum Gain, as determined under Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Holder pursuant thereto. The
items to be allocated shall be determined in accordance

33



--------------------------------------------------------------------------------



 



with Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.3.A(i)
is intended to qualify as a “minimum gain chargeback” within the meaning of
Regulation Section 1.704-2(f) which shall be controlling in the event of a
conflict between such Regulation and this Section 6.3.A(i).
          (ii) Partner Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(i)(4), and notwithstanding the provisions of Section
6.2, or any other provision of this Article 6 (except Section 6.3.A(i)), if
there is a net decrease in Partner Minimum Gain attributable to a Partner
Nonrecourse Debt during any fiscal year, each Holder who has a share of the
Partner Minimum Gain attributable to such Partner Nonrecourse Debt, determined
in accordance with Regulations Section 1.704-2(i)(5), shall be specially
allocated items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Holder’s share of the net decrease
in Partner Minimum Gain attributable to such Partner Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(4). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Holder pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations
Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 6.3.A(ii) is intended to
qualify as a “chargeback of partner nonrecourse debt minimum gain” within the
meaning of Regulation Section 1.704-2(i) which shall be controlling in the event
of a conflict between such Regulation and this Section 6.3.A(ii).
          (iii) Nonrecourse Deductions and Partner Nonrecourse Deductions. Any
Nonrecourse Deductions for any fiscal year shall be specially allocated to the
Holders in accordance with their respective Percentage Interest in Class A
Common Units. Any Partner Nonrecourse Deductions for any fiscal year shall be
specially allocated to the Holder(s) who bears the economic risk of loss with
respect to the Partner Nonrecourse Debt to which such Partner Nonrecourse
Deductions are attributable, in accordance with Regulations Sections
1.704-2(b)(4) and 1.704-2(i).
          (iv) Qualified Income Offset. If any Holder unexpectedly receives an
adjustment, allocation or distribution described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and gain shall
be allocated, in accordance with Regulations Section 1.704-1(b)(2)(ii)(d), to
the Holder in an amount and manner sufficient to eliminate, to the extent
required by such Regulations, the Adjusted Capital Account Deficit of the Holder
as quickly as possible provided that an allocation pursuant to this
Section 6.3.A(iv) shall be made if and only to the extent that such Holder would
have an Adjusted Capital Account Deficit after all other allocations provided in
this Article 6 have been tentatively made as if this Section 6.3.A(iv) were not
in the Agreement. It is intended that this Section 6.3.A(iv) qualify and be
construed as a “qualified income offset” within the meaning of Regulations
1.704-1(b)(2)(ii)(d), which shall be controlling in the event of a conflict
between such Regulations and this Section 6.3.A(iv).
          (v) Gross Income Allocation. In the event any Holder has a deficit
Capital Account at the end of any fiscal year which is in excess of the sum of
(a) the amount (if any) such Holder is obligated to restore to the Partnership
and (b) the amount such Holder is deemed to be obligated to restore pursuant to
Regulations Section 1.704-

34



--------------------------------------------------------------------------------



 



1(b)(2)(ii)(c) or the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Holder shall be specially
allocated items of Partnership income and gain in the amount of such excess as
quickly as possible; provided, that an allocation pursuant to this
Section 6.3.A(v) shall be made if and only to the extent that such Holder would
have a deficit Capital Account in excess of such sum after all other allocations
provided in this Article 6 have been tentatively made as if this
Section 6.3.A(v) and Section 6.3.A(iv) were not in the Agreement.
          (vi) Limitation on Allocation of Net Loss. To the extent any
allocation of Net Loss would cause or increase an Adjusted Capital Account
Deficit as to any Holder, such allocation of Net Loss shall be reallocated among
the other Holders in accordance with Section 6.2.B.2, subject to the limitations
of this Section 6.3.A(vi).
          (vii) Section 754 Adjustment. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder in complete liquidation of his interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis) and such gain or loss shall be
specially allocated to the Holders in accordance with their interests in the
Partnership in the event that Regulations Section 1.704-1(b)(2)(iv)(m)(2)
applies, or to the Holders to whom such distribution was made in the event that
Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.
          (viii) Curative Allocation. The allocations set forth in Sections
6.3.A(i), (ii), (iii), (iv), (v), (vi), and (vii) (the “Regulatory Allocations”)
are intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding the
provisions of Sections 6.1 and 6.2, the Regulatory Allocations shall be taken
into account in allocating other items of income, gain, loss and deduction among
the Holders so that, to the extent possible, the net amount of such allocations
of other items and the Regulatory Allocations to each Holder shall be equal to
the net amount that would have been allocated to each such Holder if the
Regulatory Allocations had not occurred.
          B. For purposes of determining a Holder’s proportional share of the
“excess nonrecourse liabilities” of the Partnership within the meaning of
Regulations Section 1.752-3(a)(3), each Holder’s interest in Partnership profits
shall be such Holder’s Common Percentage Interest.
Section 6.4. Tax Allocations
          A. In General. Except as otherwise provided in this Section 6.4, for
income tax purposes each item of income, gain, loss and deduction (collectively,
“Tax Items”) shall be allocated among the Holders in the same manner as its
correlative item of “book” income, gain, loss or deduction is allocated pursuant
to Sections 6.2 and 6.3.

35



--------------------------------------------------------------------------------



 



          B. Allocations Respecting Section 704(c) Revaluations. Notwithstanding
Section 6.4.A, Tax Items with respect to Partnership property that is
contributed to the Partnership by a Partner shall be shared among the Holders
for income tax purposes pursuant to Regulations promulgated under Section 704(c)
of the Code, so as to take into account the variation, if any, between the basis
of the property to the Partnership and its initial Gross Asset Value. With
respect to Partnership property that is initially contributed to the Partnership
upon its formation pursuant to Section 4.1, such variation between basis and
initial Gross Asset Value shall be taken into account under the “traditional
method” as described in Regulations Section 1.704-3(b). With respect to
properties subsequently contributed to the Partnership, the Partnership shall
account for such variation under any method approved under Section 704(c) of the
Code and the applicable regulations as chosen by the General Partner. In the
event the Gross Asset Value of any Partnership asset is adjusted pursuant to
subparagraph (ii) of the definition of Gross Asset Value (provided in
Article 1), subsequent allocations of Tax Items with respect to such asset shall
take account of the variation, if any, between the adjusted basis of such asset
and its Gross Asset Value in the same manner as under Section 704(c) of the Code
and the applicable regulations consistent with the requirements of Regulations
Section 1.704-1(b)(2)(iv)(g) using any method approved under 704(c) of the Code
and the applicable regulations as chosen by the General Partner.
ARTICLE 7.
MANAGEMENT AND OPERATIONS OF BUSINESS
Section 7.1. Management
          A. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership are
exclusively vested in the General Partner, and no Limited Partner shall have any
right to participate in or exercise control or management power over the
business and affairs of the Partnership; provided, however, that the General
Partner may be removed by the holders of a majority of the Class A Common Units,
with or without cause, such removal effective upon the delivery of written
notice thereof by the Limited Partners to the General Partner. In addition to
the powers now or hereafter granted a general partner of a limited partnership
under the Act and other applicable law or which are granted to the General
Partner under any other provision of this Agreement, the General Partner,
subject to the other provisions hereof including Section 7.3, shall have full
power and authority to do all things deemed necessary or desirable by it to
conduct the business of the Partnership, to exercise all powers set forth in
Section 3.2 and to effectuate the purposes set forth in Section 3.1, including,
without limitation:

  (i)   the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as will permit AMB, in its capacity as the sole general partner of the Operating
Partnership and as the indirect owner of 100% of the equity interests of the
General Partner (for so long as AMB has determined to qualify as a REIT), to
avoid the payment of any Federal income tax (including, for this purpose, any
excise tax pursuant to Section 4981 of the Code) and to make distributions to
its stockholders sufficient to permit AMB to maintain REIT status), the
assumption or guarantee of,

36



--------------------------------------------------------------------------------



 



      or other contracting for, indebtedness and other liabilities, the issuance
of evidences of indebtedness (including the securing of same by mortgage, deed
of trust or other lien or encumbrance on all or any of the Partnership’s assets)
and the incurring of any obligations it deems necessary for the conduct of the
activities of the Partnership;     (ii)   the making of tax, regulatory and
other filings, or rendering of periodic or other reports to governmental or
other agencies having jurisdiction over the business or assets of the
Partnership;     (iii)   subject to the provisions of Section 7.3.D, the
acquisition, disposition, mortgage, pledge, encumbrance, hypothecation or
exchange of any assets of the Partnership or the merger or other combination of
the Partnership with or into another entity;     (iv)   the mortgage, pledge,
encumbrance or hypothecation of all or any assets of the Partnership, and the
use of the assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with the terms of this Agreement and on any
terms it sees fit, including, without limitation, the financing of the conduct
or the operations of the General Partner or the Partnership, the lending of
funds to other Persons (including, without limitation, the General Partner (if
necessary to permit the financing or capitalization of a subsidiary of the
General Partner or the Partnership) and any Subsidiaries of the Partnership) and
the repayment of obligations of the Partnership, any of its Subsidiaries and any
other Person in which it has an equity investment;     (v)   the negotiation,
execution, and performance of any contracts, leases, conveyances or other
instruments that the General Partner considers useful or necessary to the
conduct of the Partnership’s operations or the implementation of the General
Partner’s powers under this Agreement;     (vi)   the distribution of
Partnership cash or other Partnership assets in accordance with this Agreement;
    (vii)   the selection and dismissal of employees of the Partnership
(including, without limitation, employees having titles such as “president,”
“vice president,” “secretary” and “treasurer”), and agents, outside attorneys,
accountants, consultants and contractors of the Partnership, the determination
of their compensation and other terms of employment or hiring, including waivers
of conflicts of interest and the payment of their expenses and compensation out
of the Partnership’s assets;     (viii)   the maintenance of such insurance for
the benefit of the Partnership and the Partners as it deems necessary or
appropriate;     (ix)   the formation of, or acquisition of an interest in, and
the contribution of property to, any further limited or general partnerships,
joint ventures or other relationships that it deems desirable (including,
without limitation,

37



--------------------------------------------------------------------------------



 



      the acquisition of interests in, and the contributions of property to any
Subsidiary and any other Person in which it has an equity investment from time
to time); provided that as long as AMB, in its capacity as the indirect owner of
100% of the equity interests of the General Partner and as the sole general
partner of the Operating Partnership, has determined to continue to qualify as a
REIT, the Partnership may not engage in any such formation, acquisition or
contribution that would cause AMB to fail to qualify as a REIT;     (x)   the
control of any matters affecting the rights and obligations of the Partnership,
including the conduct of litigation and the incurring of legal expense and the
settlement of claims and litigation, and the indemnification of any Person
against liabilities and contingencies to the extent permitted by law;     (xi)  
the undertaking of any action in connection with the Partnership’s direct or
indirect investment in any Person (including, without limitation, contributing
or loaning Partnership funds to, incurring indebtedness on behalf of, or
guarantying the obligations of any such Persons);     (xii)   subject to the
other provisions in this Agreement, the determination of the fair market value
of any Partnership property distributed in kind using such reasonable method of
valuation as it may adopt; provided that, such methods are otherwise consistent
with requirements of this Agreement;     (xiii)   the management, operation,
leasing, landscaping, repair, alteration, demolition or improvement of any real
property or improvements owned by the Partnership or any Subsidiary of the
Partnership or any Person in which the Partnership has made a direct or indirect
equity investment;     (xiv)   holding, managing, investing and reinvesting cash
and other assets of the Partnership;     (xv)   the collection and receipt of
revenues and income of the Partnership;     (xvi)   the exercise, directly or
indirectly through any attorney-in-fact acting under a general or limited power
of attorney, of any right, including the right to vote, appurtenant to any asset
or investment held by the Partnership;     (xvii)   the exercise of any of the
powers of the General Partner enumerated in this Agreement on behalf of or in
connection with any Subsidiary of the Partnership or any other Person in which
the Partnership has a direct or indirect interest, or jointly with any such
Subsidiary or other Person;     (xviii)   the exercise of any of the powers of
the General Partner enumerated in this Agreement on behalf of any Person in
which the Partnership does not have an interest, pursuant to contractual or
other arrangements with such Person;

38



--------------------------------------------------------------------------------



 



  (xix)   the making, execution and delivery of any and all deeds, leases,
notes, deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or other agreements in writing necessary or appropriate in
the judgment of the General Partner for the accomplishment of any of the powers
of the General Partner enumerated in this Agreement; and     (xx)   the making
of loans by the Partnership to its Partners, for any purpose, provided that such
loans be upon arm’s-length terms.

          B. Each of the Limited Partners agrees that the General Partner is
authorized to execute, deliver and perform the above-mentioned agreements and
transactions on behalf of the Partnership without any further act, approval or
vote of the Partners, notwithstanding any other provisions of this Agreement
(except as provided in Section 7.3), the Act or any applicable law, rule or
regulation. The execution, delivery or performance by the General Partner or the
Partnership of any agreement authorized or permitted under this Agreement shall
not constitute a breach by the General Partner of any duty that the General
Partner may owe the Partnership or the Limited Partners or any other Persons
under this Agreement or of any duty stated or implied by law or equity.
          C. At all times from and after the date hereof, the General Partner
may cause the Partnership to obtain and maintain (i) casualty, liability and
other insurance (including, without limitation, earthquake insurance) on the
properties of the Partnership and (ii) liability insurance for the Indemnities
hereunder.
          D. At all times from and after the date hereof, the General Partner
may cause the Partnership to establish and maintain working capital and other
reserves in such amounts as the General Partner, in its sole and absolute
discretion, deems appropriate and reasonable from time to time.
          E. In exercising its authority under this Agreement, the General
Partner may, but other than as set forth in the following sentence and as
expressly set forth in the agreements listed on Exhibit H hereto, shall be under
no obligation to, take into account the tax consequences to any Partner
(including the General Partner) of any action taken by the General Partner. The
General Partner and the Partnership shall not have liability to a Limited
Partner under any circumstances as a result of an income tax liability incurred
by such Limited Partner as a result of an action (or inaction) by the General
Partner pursuant to its authority under this Agreement.
          F. Except as otherwise provided herein, to the extent the duties of
the General Partner require expenditures of funds to be paid to third parties,
the General Partner shall not have any obligations hereunder except to the
extent that Partnership funds are reasonably available to it for the performance
of such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.

39



--------------------------------------------------------------------------------



 



Section 7.2. Certificate of Limited Partnership
          To the extent that such action is determined by the General Partner to
be reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate and do all the things to
maintain the Partnership as a limited partnership (or a partnership in which the
limited partners have limited liability) under the laws of the State of Delaware
and to maintain the Partnership’s qualification to do business as a foreign
limited partnership in each other state, the District of Columbia or other
jurisdiction, in which the Partnership may elect to do business or own property.
Subject to the terms of Section 8.5.A(iv), the General Partner shall not be
required, before or after filing, to deliver or mail a copy of the Certificate
or any amendment thereto to any Limited Partner. The General Partner shall use
all reasonable efforts to cause to be filed such other certificates or documents
as may be reasonable and necessary or appropriate for the formation,
continuation, qualification and operation of a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Delaware, and any other state, or the District of Columbia or other
jurisdiction, in which the Partnership may elect to do business or own property.
Section 7.3. Restrictions on General Partner’s Authority
          A. The General Partner may not take any action in contravention of
this Agreement, including, without limitation:

  (i)   take any action that would make it impossible to carry on the ordinary
business of the Partnership, except as otherwise provided in this Agreement;    
(ii)   possess Partnership property, or assign any rights in specific
Partnership property, for other than a Partnership purpose except as otherwise
provided in this Agreement;     (iii)   admit a Person as a Partner, except as
otherwise provided in this Agreement;     (iv)   perform any act that would
subject a Limited Partner to liability as a general partner in any jurisdiction
or any other liability except as provided herein or under the Act; or     (v)  
perform any act that would subject the Partnership to regulation as an
“investment company” as such term is defined under the Investment Company Act of
1940, as amended.

          B. The General Partner shall not, without the prior Consent of the
Partners (in addition to any Consent of the Limited Partners required by any
other provision hereof), undertake, on behalf of the Partnership, any of the
following actions or enter into any transaction which would have the effect of
such transactions:

  (i)   except as provided in Section 7.3.D below, amend, modify or terminate
this Agreement other than to reflect the admission, substitution, termination or
withdrawal of partners pursuant to Article 12;

40



--------------------------------------------------------------------------------



 



  (ii)   make a general assignment for the benefit of creditors or appoint or
acquiesce in the appointment of a custodian, receiver or trustee for all or any
part of the assets of the Partnership;     (iii)   institute any proceeding for
bankruptcy on behalf of the Partnership;     (iv)   confess a judgment against
the Partnership; or     (v)   enter into a merger (including a triangular
merger), consolidation or other combination of the Partnership with or into
another entity.

          C. Except in the case of a Liquidating Event pursuant to Section 13.1
(other than Section 13.1.F), the General Partner shall not, without the prior
Consent of the Limited Partners, undertake, on behalf of the Partnership, any
actions or enter into any transaction which would have the effect of a
dissolution of the Partnership, including a sale, exchange, transfer or other
disposition of all or substantially all of the Partnership’s assets in a single
transaction or a series of related transactions.
          D. Notwithstanding Sections 7.3.B and 7.3.C, but subject to
Section 7.3.E, the General Partner shall have the power, without the Consent of
the Partners, to amend this Agreement as may be required to facilitate or
implement any of the following purposes:

  (i)   to add to the obligations of the General Partner or surrender any right
or power granted to the General Partner or any Affiliate of the General Partner
for the benefit of the Limited Partners;     (ii)   to reflect the issuance of
additional Partnership Interests pursuant to Section 4.3.B, or the admission,
substitution, termination, reduction in Partnership Units or withdrawal of
Partners in accordance with this Agreement (which may be effected through the
replacement of Exhibit A with an amended Exhibit A);     (iii)   to set forth or
amend the designations, rights, powers, duties, and preferences of the holders
of any additional Partnership Interests issued pursuant to Article 4;     (iv)  
to reflect a change that is of an inconsequential nature and does not adversely
affect the Limited Partners in any material respect, or to cure any ambiguity
in, correct or supplement any provision, or make other changes with respect to
matters arising under, this Agreement that will not be inconsistent with law or
with the provisions of this Agreement;     (v)   to satisfy any requirements,
conditions, or guidelines contained in any order, directive, opinion, ruling or
regulation of a Federal, state of local agency or contained in Federal, state or
local law.     (vi)   to reflect such changes as are reasonably necessary for
AMB, in its capacity as the indirect owner of 100% of the equity interests of
the General Partner and as the sole general partner of the Operating

41



--------------------------------------------------------------------------------



 



      Partnership, to maintain its status as a REIT, including changes which may
be necessitated due to a change in applicable law (or an authoritative
interpretation thereof) or a ruling of the IRS; and     (vii)   to modify, as
set forth in the definition of “Capital Account,” the manner in which Capital
Accounts are computed.

The General Partner will provide notice to the Limited Partners when any action
under this Section 7.3.D is taken.
          E. Notwithstanding Sections 7.3.B, 7.3.C and 7.3.D, this Agreement
shall not be amended, and no action may be taken by the General Partner,
including in either case through merger or sale of assets of the Partnership or
otherwise, without the Consent of each Common Limited Partner or Preferred
Limited Partner adversely affected if such amendment or action would (i) convert
a Limited Partner’s interest in the Partnership into a general partner’s
interest (except as the result of the General Partner acquiring such interest),
(ii) modify the limited liability of a Limited Partner, (iii) alter rights of
the Partner to receive distributions pursuant to Article 5 or Section 13.2.A(4)
or Article 17 or the allocations specified in Article 6 (except as permitted
pursuant to Sections 4.3 and 7.3.D), (iv) alter the Series D Redemption or
exchange rights as set forth in Sections 17.5 and 17.8, respectively, the
Series I Redemption or exchange rights as set forth in Sections 22.5 and 22.8,
respectively, or the Class B Redemption as set forth in Section 23.4, or (v)
amend this Section 7.3.E. Further, no amendment may alter the restrictions on
the General Partner’s authority set forth elsewhere in this Section 7.3 without
the Consent specified in such section.
          F. The General Partner shall not undertake to dispose of any
Partnership Property specified in the agreements listed in Exhibit G in a
taxable sale or taxable exchange prior to the dates specified in such agreements
without the prior consent of each Limited Partner which contributed all or any
portion of an interest in such Property to the Partnership, as set forth in such
agreements.
Section 7.4. Reimbursement of the General Partner
          A. Except as provided in this Section 7.4 and elsewhere in this
Agreement (including the provisions of Articles 5 and 6 regarding distributions,
payments and allocations to which it may be entitled), the General Partner shall
not be compensated for its services as general partner of the Partnership.
          B. The General Partner shall be reimbursed on a monthly basis, or such
other basis as the General Partner may determine in its sole and absolute
discretion, for all expenses it incurs relating to the ownership of interests in
and operation of, or for the benefit of, the Partnership. Such reimbursements
shall be in addition to any reimbursement to the General Partner as a result of
indemnification pursuant to Section 7.7.
          C. If and to the extent any reimbursements to the General Partner
pursuant to this Section 7.4 constitute gross income of the General Partner (as
opposed to the repayment of advances made by the General Partner on behalf of
the Partnership), such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be

42



--------------------------------------------------------------------------------



 



treated consistently therewith by the Partnership and all Partners, and shall
not be treated as distributions for purposes of computing the Partners’ Capital
Accounts.
Section 7.5. Outside Activities of the General Partner
          Without the Consent of the Limited Partners, the General Partner shall
not, directly or indirectly, enter into or conduct any business, other than in
connection with the ownership, acquisition and disposition of Partnership
Interests as a General Partner and the management of the business of the
Partnership and such activities as are incidental to the same and activities
incidental to the ownership of interests permitted by the next succeeding
sentence. Without the Consent of the Limited Partners, the General Partner shall
not, directly or indirectly, participate in or otherwise acquire any interest in
any real or personal property, except its General Partner Interest, its interest
in any Subsidiary Partnership(s) (held directly or indirectly through a
Qualified REIT Subsidiary) that the General Partner holds in order to maintain
such Subsidiary Partnership’s status as a partnership, and such bank accounts,
similar instruments or other short-term investments as it deems necessary to
carry out its responsibilities contemplated under this Agreement and the REIT
Charter. The General Partner’s General Partner Interest in the Partnership, and
interests in such short-term liquid investments, bank accounts or similar
instruments as the General Partner deems necessary to carry out its
responsibilities contemplated under this Agreement and the Charter are interests
which the General Partner is permitted to acquire and hold for purposes of this
Section 7.5.
Section 7.6. Employee Benefit Plans
          The General Partner, in its sole and absolute discretion and without
the approval of the Limited Partners, may propose and adopt on behalf of the
Partnership employee benefit plans funded by the Partnership for the benefit of
employees of the General Partner, the Partnership, Subsidiaries of the
Partnership or any Affiliate of any of them in respect of services performed,
directly or indirectly, for the benefit of the Partnership, the General Partner,
or any of the Partnership’s Subsidiaries.
Section 7.7. Indemnification
          A. The Partnership shall indemnify an Indemnitee from and against any
and all losses, claims, damages, liabilities, joint or several, expenses
(including legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, that relate to the operations
of the Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, unless it is
established that: (i) the act or omission of the Indemnitee was material to the
matter giving rise to the proceeding and either was committed in bad faith or
was the result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or
(iii) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. Without limitation, the
foregoing indemnity shall extend to any liability of any Indemnitee, pursuant to
a loan guaranty or otherwise, for any indebtedness of the Partnership or any
Subsidiary of the Partnership (including, without limitation, any indebtedness
which the Partnership or any Subsidiary of the Partnership has assumed or taken
subject to), and the General Partner is hereby authorized and empowered, on
behalf of the

43



--------------------------------------------------------------------------------



 



Partnership, to enter into one or more indemnity agreements consistent with the
provisions of this Section 7.7 in favor of any Indemnitee having or potentially
having liability for any such indebtedness. The termination of any proceeding by
judgment, order or settlement does not create a presumption that the Indemnitee
did not meet the requisite standard of conduct set forth in this Section 7.7.A.
The termination of any proceeding by conviction or upon a plea of nolo
contendere or its equivalent, or any entry of an order of probation prior to
judgment, creates a rebuttable presumption that the Indemnitee acted in a manner
contrary to that specified in this Section 7.7.A. Any indemnification pursuant
to this Section 7.7 shall be made only out of the assets of the Partnership, and
any insurance proceeds from the liability policy covering the General Partner
and any Indemnitee, and neither the General Partner nor any Limited Partner
shall have any obligation to contribute to the capital of the Partnership or
otherwise provide funds to enable the Partnership to fund its obligations under
this Section 7.7.
          B. Reasonable expenses incurred by an Indemnitee who is a party to a
proceeding may be paid or reimbursed by the Partnership in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in Section 7.7.A has been met and (ii) a written undertaking by or on
behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.
          C. The indemnification provided by this Section 7.7 shall be in
addition to any other rights to which an Indemnitee or any other Person may be
entitled under any agreement, pursuant to any vote of the Partners, as a matter
of law or otherwise, and shall continue as to an Indemnitee who has ceased to
serve in such capacity.
          D. The Partnership may purchase and maintain insurance, on behalf of
the Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by any such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.
          E. For purposes of this Section 7.7, the Partnership shall be deemed
to have requested an Indemnitee to serve as fiduciary of an employee benefit
plan whenever the performance by it of its duties to the Partnership also
imposes duties on, or otherwise involves services by, it to the plan or
participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute fines within the meaning of Section 7.7; and actions taken or
omitted by the Indemnitee with respect to an employee benefit plan in the
performance of its duties for a purpose reasonably believed by it to be in the
interest of the participants and beneficiaries of the plan shall be deemed to be
for a purpose which is not opposed to the best interests of the Partnership.
          F. In no event may an Indemnitee subject the Limited Partners to
personal liability by reason of the indemnification provisions set forth in this
Agreement.
          G. An Indemnitee shall not be denied indemnification in whole or in
part under this Section 7.7 because the Indemnitee had an interest in the
transaction with respect to

44



--------------------------------------------------------------------------------



 



which the indemnification applies if the transaction was otherwise permitted by
the terms of this Agreement.
          H. The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons. Any
amendment, modification or repeal of this Section 7.7 or any provision hereof
shall be prospective only and shall not in any way affect the limitations on the
Partnership’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.
          I. If and to the extent any reimbursements to the General Partner
pursuant to this Section 7.7 constitute gross income of the General Partner (as
opposed to the repayment of advances made by the General Partner on behalf of
the Partnership) such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Partnership and all Partners, and shall not be treated as distributions
for purposes of computing the Partners’ Capital Accounts.
          J. Any indemnification hereunder is subject to, and limited by, the
provisions of Section 17-108 of the Act.
          K. In the event the Partnership is made a party to any litigation or
otherwise incurs any loss or expense as a result of or in connection with any
Partner’s personal obligations or liabilities unrelated to Partnership business,
such Partner shall indemnify and reimburse the Partnership for all such loss and
expense incurred, including legal fees, and the Partnership Interest of such
Partner may be charged therefor. The liability of a Partner under this
Section 7.7.K shall not be limited to such Partner’s Partnership Interest, but
shall be enforceable against such Partner personally.
Section 7.8. Liability of the General Partner
          A. Notwithstanding anything to the contrary set forth in this
Agreement, none of the General Partner and any of its officers, directors,
agents and employees shall be liable or accountable in damages or otherwise to
the Partnership, any Partners or any Assignees, or their successors or assigns,
for losses sustained, liabilities incurred or benefits not derived as a result
of errors in judgment or mistakes of fact or law or any act or omission if the
General Partner acted in good faith.
          B. The Limited Partners expressly acknowledge that the General Partner
is acting for the benefit of the Partnership, the Limited Partners and AMB’s
stockholders collectively, that the General Partner is under no obligation to
give priority to the separate interests of the Limited Partners or AMB’s
stockholders (including, without limitation, the tax consequences to Limited
Partners or Assignees or to stockholders) in deciding whether to cause the
Partnership to take (or decline to take) any actions and that the General
Partner shall not be liable to the Partnership or to any Limited Partner for
monetary damages for losses sustained, liabilities incurred, or benefits not
derived by Limited Partners in connection with such decisions; provided, that
the General Partner has acted in good faith.

45



--------------------------------------------------------------------------------



 



          C. Subject to its obligations and duties as General Partner set forth
in Section 7.1.A, the General Partner may exercise any of the powers granted to
it by this Agreement and perform any of the duties imposed upon it hereunder
either directly or by or through its agents. The General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by it in good faith.
          D. Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the General Partner and any of its officers,
directors, agents and employees to the Partnership and the Limited Partners
under this Section 7.8 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.
Section 7.9. Other Matters Concerning the General Partner
          A. The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture, or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties.
          B. The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the opinion of such Persons as to matters which such General Partner
reasonably believes to be within such Person’s professional or expert competence
shall be conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.
          C. The General Partner shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers and a duly appointed attorney or attorneys-in-fact. Each such attorney
shall, to the extent provided by the General Partner in the power of attorney,
have full power and authority to do and perform all and every act and duty which
is permitted or required to be done by the General Partner hereunder.
          D. Notwithstanding any other provisions of this Agreement or any
non-mandatory provision of the Act, any action of the General Partner on behalf
of the Partnership or any decision of the General Partner to refrain from acting
on behalf of the Partnership, undertaken in the good faith belief that such
action or omission is necessary or advisable in order to protect the ability of
AMB, in its capacity as the indirect owner of 100% of the equity interests of
the General Partner and as the sole general partner of the Operating
Partnership, for so long as AMB has determined to qualify as a REIT, to
(i) continue to qualify as a REIT or (ii) except with respect to the
distribution of Available Cash to the Series D Limited Partners, the Series I
Limited Partners and the Class B Limited Partners in accordance in accordance
with Sections 17.3, 22.3 and 23.2, respectively, avoid AMB incurring any taxes
under Section 857 or Section 4981 of the Code, is expressly authorized under
this Agreement and is deemed approved by all of the Limited Partners.

46



--------------------------------------------------------------------------------



 



          E. So long as the General Partner holds any interest in the
Partnership (as either a General Partner or Limited Partner), the General
Partner shall have “management rights” (as such term is defined in the Plan
Asset Regulation) with respect to the Partnership and its Properties to the
extent necessary to qualify AMB as a “venture capital operating company” (as
such term is defined in the Plan Asset Regulation).
Section 7.10. Title to Partnership Assets
          Title to Partnership assets, whether real, personal or mixed and
whether tangible or intangible, shall be deemed to be owned by the Partnership
as an entity, and no Partners, individually or collectively, shall have any
ownership interest in such Partnership assets or any portion thereof. Title to
any or all of the Partnership assets may be held in the name of the Partnership,
the General Partner or one or more nominees, as the General Partner may
determine, including Affiliates of the General Partner. The General Partner
hereby declares and warrants that any Partnership assets for which legal title
is held in the name of the General Partner or any nominee or Affiliate of the
General Partner shall be deemed held by the General Partner or such nominee or
Affiliate for the use and benefit of the Partnership in accordance with the
provisions of this Agreement; provided, however, that the General Partner shall
use its best efforts to cause beneficial and record title to such assets to be
vested in the Partnership as soon as reasonably practicable. All Partnership
assets shall be recorded as the property of the Partnership in its books and
records, irrespective of the name in which legal title to such Partnership
assets is held.
Section 7.11. Reliance by Third Parties
          Notwithstanding anything to the contrary in this Agreement, any Person
dealing with the Partnership shall be entitled to assume that the General
Partner has full power and authority to encumber, sell or otherwise use in any
manner any and all assets of the Partnership and to enter into any contracts on
behalf of the Partnership, and such Person shall be entitled to deal with the
General Partner as if it were the Partnership’s sole party in interest, both
legally and beneficially. Each Limited Partner hereby waives any and all
defenses or other remedies which may be available against such Person to
contest, negate or disaffirm any action of the General Partner in connection
with any such dealing. In no event shall any Person dealing with the General
Partner or its representatives be obligated to ascertain that the terms of this
Agreement have been complied with or to inquire into the necessity or expedience
of any act or action of the General Partner or its representatives. Each and
every certificate, document or other instrument executed on behalf of the
Partnership by the General Partner or its representatives shall be conclusive
evidence in favor of any and every Person relying thereon or claiming thereunder
that (i) at the time of the execution and delivery of such certificate, document
or instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.

47



--------------------------------------------------------------------------------



 



ARTICLE 8.
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
Section 8.1. Limitation of Liability
          The Limited Partners shall have no liability under this Agreement
except as expressly provided in this Agreement or under the Act.
Section 8.2. Management of Business
          No Limited Partner or Assignee (other than the General Partner, any of
its Affiliates or any officer, director, employee, general partner, agent or
trustee of the General Partner, the Partnership or any of their Affiliates, in
their capacity as such) shall take part in the operations, management or control
(within the meaning of the Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership. Notwithstanding the foregoing, the General
Partner may be removed by the Class A Common Limited Partners, pursuant to and
in accordance with Section 7.1. Upon the removal of the General Partner, the
Class A Common Limited Partners shall select a successor General Partner, who
shall upon the acceptance of such selection be admitted as a successor General
Partner pursuant to Section 12.1 hereof. The transaction of any such business by
the General Partner, any of its Affiliates or any officer, director, employee,
general partner, agent or trustee of the General Partner, the Partnership or any
of their Affiliates, in their capacity as such, shall not affect, impair or
eliminate the limitations on the liability of the Limited Partners or Assignees
under this Agreement.
Section 8.3. Outside Activities of Limited Partners
          Subject to any agreements entered into by a Limited Partner or its
Affiliates with the General Partner, Partnership or a Subsidiary, any Limited
Partner and any officer, director, employee, agent, trustee, Affiliate or
stockholder of any Limited Partner shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities in direct competition
with the Partnership or that are enhanced by the activities of the Partnership.
Neither the Partnership nor any Partners shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner or Assignee. Subject
to such agreements, none of the Limited Partners nor any other Person shall have
any rights by virtue of this Agreement or the partnership relationship
established hereby in any business ventures of any other Person, other than the
Limited Partners benefiting from the business conducted by the General Partner,
and such other Person shall have no obligation pursuant to this Agreement to
offer any interest in any such business ventures to the Partnership, any Limited
Partner or any such other Person, even if such opportunity is of a character
which, if presented to the Partnership, any Limited Partner or such other
Person, could be taken by such other Person.
Section 8.4. Return of Capital
          Except pursuant to the Series D Redemption and exchange rights set
forth in Sections 17.5 and 17.8, the Series I Redemption and exchange rights set
forth in Sections 22.5 and 22.8 and the Class B Redemption rights set forth in
Section 23.4, no Limited Partner shall be entitled to the withdrawal or return
of his or her Capital Contribution, except to the extent of

48



--------------------------------------------------------------------------------



 



distributions made pursuant to this Agreement or upon termination of the
Partnership as provided herein. Except as expressly set forth herein with
respect to the rights, priorities and preferences of the Preferred Limited
Partners holding any series of Preferred Units, no Limited Partner or Assignee
shall have priority over any other Limited Partner or Assignee either as to the
return of Capital Contributions, or as otherwise expressly provided in this
Agreement, as to profits, losses, distributions or credits.
Section 8.5. Rights of Limited Partners Relating to the Partnership
          A. In addition to other rights provided by this Agreement or by the
Act, and except as limited by Section 8.5.B, each Limited Partner shall have the
right, for a purpose reasonably related to such Limited Partner’s interest as a
limited partner in the Partnership, upon written demand with a statement of the
purpose of such demand and at the Partnership’s expense:

  (i)   to obtain a copy of the most recent annual and quarterly reports filed
with the Securities and Exchange Commission by AMB pursuant to the Exchange Act,
and each communication sent to the stockholders of AMB;     (ii)   to obtain a
copy of the Partnership’s Federal, state and local income tax returns for each
Partnership Year;     (iii)   to obtain a current list of the name and last
known business, residence or mailing address of each Partner;     (iv)   to
obtain a copy of this Agreement and the Certificate and all amendments thereto,
together with executed copies of all powers of attorney pursuant to which this
Agreement, the Certificate and all amendments thereto have been executed; and  
  (v)   to obtain true and full information regarding the amount of cash and a
description and statement of any other property or services contributed by each
Partner and which each Partner has agreed to contribute in the future, and the
date on which each became a Partner.

          B. Notwithstanding any other provision of this Section 8.5, the
General Partner may keep confidential from the Limited Partners, for such period
of time as the General Partner determines in its sole and absolute discretion to
be reasonable, any information that (i) the General Partner believes to be in
the nature of trade secrets or other information the disclosure of which the
General Partner in good faith believes is not in the best interests of the
Partnership or (ii) the Partnership or the General Partner is required by law or
by agreements with unaffiliated third parties to keep confidential.

49



--------------------------------------------------------------------------------



 



ARTICLE 9.
BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 9.1. Records and Accounting
          The General Partner shall keep or cause to be kept at the principal
office of the Partnership appropriate books and records with respect to the
Partnership’s business, including without limitation, all books and records
necessary to provide to the Limited Partners any information, lists and copies
of documents required to be provided pursuant to Section 9.3. Any records
maintained by or on behalf of the Partnership in the regular course of its
business may be kept on, or be in the form of, punch cards, magnetic tape,
photographs, micrographics or any other information storage device; provided,
that the records so maintained are convertible into clearly legible written form
within a reasonable period of time. The books of the Partnership shall be
maintained, for financial and tax reporting purposes, on an accrual basis in
accordance with generally accepted accounting principles.
Section 9.2. Fiscal Year
          The fiscal year of the Partnership shall be the calendar year.
Section 9.3. Reports
          A. (1) As soon as practicable, but in no event later than the earlier
to occur of (a) 105 days after the close of each Partnership Year and (b) five
(5) business days following the date on which AMB files its annual report in
respect of a fiscal year on Form 10-K, or such other applicable form
(“Form 10-K”), with the Securities and Exchange Commission (the “Commission”),
the General Partner shall cause to be mailed to each Limited Partner a complete
copy of AMB’s audited financial statements for such fiscal year including a
balance sheet, income statement and cash flow statement for such fiscal year
prepared and audited by an independent nationally recognized firm of certified
public accountants in accordance with GAAP and (2) not later than fifteen
(15) days after the date documents are delivered in clause (A)(1) above, the
General Partner shall cause to be mailed to each Limited Partner the
consolidating balance sheet, cash flow statement and income statement of the
Operating Partnership for such fiscal year, prepared by AMB; and
          B. (1) As soon as practicable, but in no event later than five
(5) business days following the date on which AMB files its quarterly report in
respect of a fiscal quarter on Form 10-Q, or such other applicable form
(“Form 10-Q”), with the Commission, the General Partner shall cause to be mailed
to each Limited Partner a complete copy of AMB’s unaudited quarterly financial
statements for such fiscal quarter including a balance sheet, income statement
and cash flow statement for such fiscal quarter prepared in accordance with GAAP
and (2) not later than fifteen (15) days after the date documents are delivered
in clause (B)(1) above, the General Partner shall cause to be mailed to each
Limited Partner the consolidating balance sheet, cash flow statement and income
statement of the Operating Partnership for such fiscal quarter, prepared and
certified by AMB.

50



--------------------------------------------------------------------------------



 



Section 9.4. Nondisclosure of Certain Information
          Notwithstanding the provisions of Sections 9.1 and 9.3, the General
Partner may keep confidential from the Limited Partners any information that the
General Partner believes to be in the nature of trade secrets or other
information the disclosure of which the General Partner in good faith believes
is not in the best interests of the Partnership or which the Partnership is
required by law or by agreements with unaffiliated third parties to keep
confidential.
ARTICLE 10.
TAX MATTERS
Section 10.1. Preparation of Tax Returns
          The General Partner shall arrange for the preparation and timely
filing of all returns of Partnership income, gains, deductions, losses and other
items required of the Partnership for Federal and state income tax purposes and
shall use all reasonable efforts to furnish, within ninety (90) days of the
close of each taxable year, the tax information reasonably required by Limited
Partners for Federal and state income tax reporting purposes. Each Limited
Partner shall promptly provide the General Partner with such information
relating to any Contributed Property contributed by such Limited Partner to the
Partnership.
Section 10.2. Tax Elections
          Except as otherwise provided herein, the General Partner shall, in its
sole and absolute discretion, determine whether to make any available election
pursuant to the Code, including the election under Section 754 of the Code. The
General Partner shall have the right to seek to revoke any such election
(including without limitation, any election under Section 754 of the Code) upon
the General Partner’s determination in its sole and absolute discretion that
such revocation is the best interests of the Partners.
Section 10.3. Tax Matters Partner
          A. The General Partner shall be the “tax matters partner” of the
Partnership for Federal income tax purposes. Pursuant to Section 6223(c) of the
Code, upon receipt of notice from the IRS of the beginning of an administrative
proceeding with respect to the Partnership, the tax matters partner shall
furnish the IRS with the name, address and profit interest of each of the
Limited Partners and Assignees; provided, however, that such information is
provided to the Partnership by the Limited Partners and Assignees.
          B. The tax matters partner is authorized, but not required:

  (i)   to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (a) who (within the time prescribed pursuant to

51



--------------------------------------------------------------------------------



 



      the Code and Regulations) files a statement with the IRS providing that
the tax matters partner shall not have the authority to enter into a settlement
agreement on behalf of such Partner or (b) who is a “notice partner” (as defined
in Section 6231 of the Code) or a member of a “notice group” (as defined in
Section 6223(b)(2) of the Code);     (ii)   in the event that a notice of a
final administrative adjustment at the Partnership level of any item required to
be taken into account by a Partner for tax purposes (a “final adjustment”) is
mailed to the tax matters partner, to seek judicial review of such final
adjustment, including the filing of a petition for readjustment with the Tax
Court or the United States Claims Court, or the filing of a complaint for refund
with the District Court of the United States for the district in which the
Partnership’s principal place of business is located;     (iii)   to intervene
in any action brought by any other Partner for judicial review of a final
adjustment;     (iv)   to file a request for an administrative adjustment with
the IRS at any time and, if any part of such request is not allowed by the IRS,
to file an appropriate pleading (petition or complaint) for judicial review with
respect to such request;     (v)   to enter into an agreement with the IRS to
extend the period for assessing any tax which is attributable to any item
required to be taken into account by a Partner for tax purposes, or an item
affected by such item; and     (vi)   to take any other action on behalf of the
Partners of the Partnership in connection with any tax audit or judicial review
proceeding to the extent permitted by applicable law or regulations.

          The taking of any action and the incurring of any expense by the tax
matters partner in connection with any such proceeding, except to the extent
required by law, is a matter in the sole and absolute discretion of the tax
matters partner and the provisions relating to indemnification of the General
Partner set forth in Section 7.7 shall be fully applicable to the tax matters
partner in its capacity as such.
          C. The tax matters partner shall receive no compensation for its
services. All third party costs and expenses incurred by the tax matters partner
in performing its duties as such (including legal and accounting fees) shall be
borne by the Partnership. Nothing herein shall be construed to restrict the
Partnership from engaging an accounting firm to assist the tax matters partner
in discharging its duties hereunder, so long as the compensation paid by the
Partnership for such services is reasonable.
Section 10.4. Organizational Expenses
          The Partnership shall elect to deduct expenses, if any, incurred by it
in organizing the Partnership ratably over a sixty (60) month period as provided
in Section 709 of the Code.

52



--------------------------------------------------------------------------------



 



Section 10.5. Withholding
          Each Limited Partner hereby authorizes the Partnership to withhold
from or pay on behalf of or with respect to such Limited Partner any amount of
Federal, state, local, or foreign taxes that the General Partner determines that
the Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Sections 1441, 1442, 1445 or 1446 of the Code. Any
amount paid on behalf of or with respect to a Limited Partner shall constitute a
loan by the Partnership to such Limited Partner, which loan shall be repaid by
such Limited Partner within fifteen (15) days after notice from the General
Partner that such payment must be made unless (i) the Partnership withholds such
payment from a distribution which would otherwise be made to the Limited Partner
or (ii) the General Partner determines, in its sole and absolute discretion,
that such payment may be satisfied out of the available funds of the Partnership
which would, but for such payment, be distributed to the Limited Partner. Any
amounts withheld pursuant to the foregoing clauses (i) or (ii) shall be treated
as having been distributed to such Limited Partner. Each Limited Partner hereby
unconditionally and irrevocably grants to the Partnership a security interest in
such Limited Partner’s Partnership Interest to secure such Limited Partner’s
obligation to pay to the Partnership any amounts required to be paid pursuant to
this Section 10.5. In the event that a Limited Partner fails to pay any amounts
owed to the Partnership pursuant to this Section 10.5 when due, the General
Partner may, in its sole and absolute discretion, elect to make the payment to
the Partnership on behalf of such defaulting Limited Partner, and in such event
shall be deemed to have loaned such amount to such defaulting Limited Partner
and shall succeed to all rights and remedies of the Partnership as against such
defaulting Limited Partner (including, without limitation, the right to receive
distributions and the holding of a security interest in such Limited Partner’s
Partnership Interest). Any amounts payable by a Limited Partner hereunder shall
bear interest at the base rate on corporate loans at large United States money
center commercial banks, as published from time to time in the Wall Street
Journal, plus two percentage points (but not higher than the maximum lawful
rate) from the date such amount is due (i.e., 15 days after demand) until such
amount is paid in full. Each Limited Partner shall take such actions as the
Partnership or the General Partner shall request in order to perfect or enforce
the security interest created hereunder.
ARTICLE 11.
TRANSFERS AND WITHDRAWALS
Section 11.1. Transfer
          A. The term “transfer,” when used in this Article 11 with respect to a
Partnership Interest, shall be deemed to refer to a transaction by which the
General Partner purports to assign its General Partner Interest to another
Person or by which a Limited Partner purports to assign its Limited Partnership
Interest to another Person, and includes a sale, assignment, gift (outright or
in trust), pledge, encumbrance, hypothecation, mortgage, exchange or any other
disposition by law or otherwise. Except to the extent otherwise specified, the
term “transfer” when used in this Article 11 does not include any exchange for
Series D Preferred Shares pursuant to Section 17.8, any exchange for Series I
Preferred Shares pursuant to Section 22.8, or any exchange for REIT Shares
pursuant to Section 23.4. No part of the interest of a Limited Partner shall be
subject to the claims of any creditor, any spouse for alimony or support,

53



--------------------------------------------------------------------------------



 



or to legal process, and may not be voluntarily or involuntarily alienated or
encumbered, except as may be specifically provided for in this Agreement.
          B. No Partnership Interest shall be transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article 11.
Any transfer or purported transfer of a Partnership Interest not made in
accordance with this Article 11 shall be null and void ab initio unless
otherwise consented by the General Partner in its sole and absolute discretion.
Section 11.2. Transfer of Common Limited Partner’s Partnership Interest
          A. Except as otherwise provided in this Section 11.2.A or
Section 11.2.B, no Common Limited Partner shall withdraw from or transfer all or
any portion of its interest in the Partnership (whether by sale, statutory
merger, consolidation, liquidation or otherwise). Any attempted transfer of a
Common Limited Partner Interest contrary to this Section 11.2.A shall be void ab
initio. To the extent the prior sentence does not have the effect of preventing
any such proposed transfer, the transfer shall cause the dissolution of the
Partnership.
          B. Notwithstanding Section 11.2.A but subject to the other limitations
set forth in this Agreement, (i) any Class A Common Limited Partner other than
the Operating Partnership shall be permitted to transfer, with the consent of
the General Partner (which consent may be given or withheld in the General
Partner’s sole and absolute discretion), all or any portion of its Partnership
Interest to the Operating Partnership, and (ii) any Class B Common Limited
Partner shall be permitted to transfer, with the consent of the General Partner
(which consent may be given or withheld in the General Partner’s sole and
absolute discretion), all or any portion of its Partnership Interest.
Section 11.3. Preferred Limited Partners’ and Class B Common Limited Partners’
Rights to Transfer
          A. Any Preferred Limited Partner may, at any time without the consent
of the General Partner, (i) transfer all or any portion of its Partnership
Interest to the General Partner, (ii) transfer all or any portion of its
Partnership Interest to an Affiliate controlled thereby or to an Immediate
Family member, subject to the provisions of Section 11.6, (iii) transfer all or
any portion of its Partnership Interest to a trust for the benefit of a
charitable beneficiary or to a charitable foundation, subject to the provisions
of Section 11.6 and (iv) subject to the provisions of Section 11.6, (a) pledge
(a “Pledge”) all or any portion of its Partnership Interest to a lending
institution, which is not an Affiliate of such Preferred Limited Partner, as
collateral or security for a bona fide loan or other extension of credit, or (b)
transfer such pledged Partnership Interest to such lending institution in
connection with the exercise of remedies under such loan or extension of credit.
In addition, each Preferred Limited Partner or Assignee (resulting from a
transfer made pursuant to clauses (i)-(iv) of the preceding sentence) shall have
the right to transfer all or any portion of its Partnership Interest, subject to
the provisions of Section 11.6, provided that any transfer of a Partnership
Interest shall be made only to Qualified Transferees.
          It is a condition to any transfer otherwise permitted hereunder that
the transferee assumes by operation of law or express agreement all of the
obligations of the transferor Preferred Limited Partner or Class B Common
Limited Partner, as the case may be, under this

54



--------------------------------------------------------------------------------



 



Agreement with respect to such transferred Partnership Interest and no such
transfer (other than pursuant to a statutory merger or consolidation wherein all
obligations and liabilities of the transferor Partner are assumed by a successor
corporation by operation of law) shall relieve the transferor Partner of its
obligations under this Agreement without the approval of the General Partner, in
its reasonable discretion. Notwithstanding the foregoing, any transferee of any
transferred Partnership Interest shall be subject to any and all ownership
limitations contained in the REIT Charter, which may limit or restrict such
transferee’s ability to exercise its Series D Redemption rights or the exchange
rights set forth in Sections 17.5 or 17.8, respectively, its Series I Redemption
rights or the exchange rights set forth in Sections 22.5 or 22.8, respectively,
or its Class B Redemption rights set forth in Section 23.4, and to the
representations set forth in Section 3.4.D. Any transferee, whether or not
admitted as a Substituted Limited Partner, shall take subject to the obligations
of the transferor hereunder. Unless admitted as a Substituted Limited Partner,
no transferee, whether by a voluntary transfer, by operation of law or
otherwise, shall have any rights hereunder, other than the rights of an Assignee
as provided in Section 11.5.
          B. If a Preferred Limited Partner or Class B Common Limited Partner is
subject to Incapacity, the executor, administrator, trustee, committee,
guardian, conservator, or receiver of such Limited Partner’s estate shall have
all the rights of a Preferred Limited Partner or Class B Common Limited Partner,
as the case may be, but not more rights than those enjoyed by other Preferred
Limited Partners or Class B Common Limited Partner, as the case may be, for the
purpose of settling or managing the estate, and such power as the Incapacitated
Preferred Limited Partner or Incapacitated Class B Common Limited Partner, as
the case may be, possessed to transfer all or any part of his or its interest in
the Partnership. The Incapacity of a Limited Partner, in and of itself, shall
not dissolve or terminate the Partnership.
          C. The General Partner may prohibit any transfer otherwise permitted
under Section 11.2 or this Section 11.3 if, in the opinion of legal counsel to
the Partnership, such transfer would require the filing of a registration
statement under the Securities Act by the Partnership or would otherwise violate
any Federal or state securities laws or regulations applicable to the
Partnership or the Partnership Unit.
          D. No transfer (including any Series D Redemption or exchange rights
set forth in Sections 17.5 and 17.8, respectively, any Series I Redemption or
exchange rights set forth in Sections 22.5 and 22.8, respectively, any Class B
Redemption rights set forth in Section 23.4, or any other acquisition of Common
Units, Series D Preferred Units or Series I Preferred Units by the General
Partner, AMB or the Partnership) may be made to any person if (i) in the opinion
of legal counsel for the Partnership, it could result in the Partnership being
treated as an association taxable as a corporation or (ii) absent the consent of
the General Partner, which may be given or withheld in its sole and absolute
discretion, such transfer could be treated as effectuated through an
“established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code.
          E. No transfer may be made to a lender to the Partnership or any
Person who is related (within the meaning of Section 1.752-4(b) of the
Regulations) to any lender to the Partnership whose loan constitutes a
Nonrecourse Liability, without the consent of the General Partner, in its sole
and absolute discretion; provided, that as a condition to such consent, the
lender will be required to enter into an arrangement with the Partnership and
the General Partner to redeem or exchange for the specified amount of Series D
Preferred Shares, Series I Preferred

55



--------------------------------------------------------------------------------



 



Shares, and/or REIT Shares (as the case may be) any Partnership Units in which a
security interest is held simultaneously with the time at which such lender
would be deemed to be a partner in the Partnership for purposes of allocating
liabilities to such lender under Section 752 of the Code.
          F. No Preferred Limited Partner or Class B Limited Partner may
withdraw from the Partnership except as a result of transfer, Series D
Redemption, Series I Redemption, Class B Redemption, or exchange of all of its
Partnership Units pursuant hereto.
Section 11.4. Substituted Limited Partners
          A. Any Preferred Limited Partner or Class B Common Limited Partner
shall have the right to substitute a transferee permitted by this Agreement as a
Limited Partner in his or her place. The General Partner shall have the right to
consent to the admission of a permitted transferee of the interest of any other
Limited Partner, as a Substituted Limited Partner, pursuant to this
Section 11.4, which consent may be given or withheld by the General Partner in
its sole and absolute discretion. The General Partner’s failure or refusal to
permit a transferee of any such interests to become a Substituted Limited
Partner shall not give rise to any cause of action against the Partnership or
any Partner.
          B. A transferee who has been admitted as a Substituted Limited Partner
in accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement. The admission of any transferee as a Substituted Limited Partner
shall be subject to the transferee executing and delivering to the Partnership
an acceptance of all of the terms and conditions of this Agreement (including,
without limitation, the provisions of Section 2.4 and such other documents or
instruments as may be required to effect the admission, each in form and
substance satisfactory to the General Partner) and the acknowledgment by such
transferee that each of the representations and warranties set forth in
Section 3.4 are true and correct with respect to such transferee as of the date
of the transfer of the Partnership Interest to such transferee and will continue
to be true to the extent required by such representations and warranties.
          C. Upon the admission of a Substituted Limited Partner, the General
Partner shall amend Exhibit A to reflect the name, address, number of
Partnership Units, and Percentage Interest of such Substituted Limited Partner
and to eliminate or adjust, if necessary, the name, address and interest of the
predecessor of such Substituted Limited Partner.
Section 11.5. Assignees
          If the General Partner, with respect to a transferee requiring the
General Partner’s consent, does not consent, in its sole and absolute
discretion, to the admission of any permitted transferee under Section 11.3 as a
Substituted Limited Partner, as described in Section 11.4, such transferee shall
be considered an Assignee for purposes of this Agreement. An Assignee shall be
entitled to all the rights of an assignee of a limited partnership interest
under the Act, including the right to receive distributions from the Partnership
and the share of Net Income, Net Losses, gain and loss attributable to the
Partnership Units assigned to such transferee, the rights to transfer the
Partnership Units provided in this Article 11, the right of exchange for
Series D Preferred Shares set forth in Section 17.8, the right of exchange for
Series I Preferred Shares set

56



--------------------------------------------------------------------------------



 



forth in Section 22.8, and the Class B Redemption set forth in Section 23.4¸ but
shall not be deemed to be a holder of Partnership Units for any other purpose
under this Agreement, and shall not be entitled to effect a Consent with respect
to such Partnership Units on any matter presented to the Limited Partners for
approval (such Consent remaining with the transferor Limited Partner). In the
event any such transferee desires to make a further assignment of any such
Partnership Units, such transferee shall be subject to all the provisions of
this Article 11 to the same extent and in the same manner as any Limited Partner
desiring to make an assignment of Partnership Units. Notwithstanding anything
contained in this Agreement to the contrary, as a condition to becoming an
Assignee, any prospective Assignee must first execute and deliver to the
Partnership an acknowledgment that each of the representations and warranties
set forth in Section 3.4 hereof are true and correct with respect to such
prospective Assignee as of the date of the prospective assignment of the
Partnership Interest to such prospective Assignee and will continue to be true
to the extent required by such representations or warranties.
Section 11.6. General Provisions
          A. No Limited Partner may withdraw from the Partnership other than as
a result of (i) a transfer of all of such Limited Partner’s Partnership Units as
permitted in accordance with this Article 11 and the transferee(s) of such Units
being admitted to the Partnership as a Substituted Limited Partner(s),
(ii) pursuant to the Series D Redemption or exchange of all of such Limited
Partner’s Series D Preferred Units pursuant to Section 17.8, (iii) pursuant to
the Series I Redemption or exchange of all such Limited Partner’s Series I
Preferred Units pursuant to Section 22.8, or (iv) pursuant to the Class B
Redemption pursuant to Section 23.4; provided further that in connection with
any such redemption or exchange, the applicable Limited Partner thereafter owns
no Partnership Interest.
          B. Any Limited Partner who shall transfer all of such Limited
Partner’s Partnership Units in a transfer permitted pursuant to this Article 11
where such transferee was admitted as a Substituted Limited Partner or pursuant
to the exercise of its rights of Series D Redemption or exchange of all of such
Limited Partner’s Series D Preferred Units pursuant to Section 17.8, pursuant to
the exercise of its rights of Series I Redemption or exchange of all of such
Limited Partner’s Series I Preferred Units pursuant to Section 22.8 or pursuant
to the exercise of its rights of Class B Redemption pursuant to Section 23.4,
shall cease to be a Limited Partner; provided the Limited Partner owns no other
Partnership Interest.
          C. Transfers pursuant to this Article 11 may only be made effective on
the last day of the month set forth on the written instrument of transfer,
unless the General Partner otherwise agrees.
          D. If any Partnership Interest is transferred, assigned or redeemed
during any quarterly segment of the Partnership’s fiscal year in compliance with
the provisions of this Article 11 or transferred or redeemed pursuant to
Sections 17.5 or 22.5, on any day other than the first day of a Partnership
Year, then Net Income, Net Losses, each item thereof and all other items
attributable to such Partnership Interest for such fiscal year shall be divided
and allocated between the transferor Partner and the transferee Partner by
taking into account their varying interests during the fiscal year in accordance
with Section 706(d) of the Code, using the interim closing of the books method.
Except as otherwise required by Section 706(d) of the Code or as otherwise
specified in this Agreement or as otherwise determined by the General Partner
(to the

57



--------------------------------------------------------------------------------



 



extent consistent with Section 706(d) of the Code), solely for purposes of
making such allocations, each of such items for the calendar month in which the
transfer, assignment or redemption occurs shall be allocated among all the
Partners and Assignees in a manner determined by the General Partner in its sole
discretion.
          E. In addition to any other restrictions on transfer herein contained,
including without limitation the provisions of this Article 11 and Section 2.6,
in no event may any transfer or assignment of a Partnership Interest by any
Partner (including by way of a Series D Redemption or exchange for Series D
Preferred Shares, a Series I Redemption or exchange for Series I Preferred
Shares, a Class B Redemption, or any other acquisition of Common Units, Series D
Preferred Units or Series I Preferred Units by the Partnership, AMB or the
General Partner) be made (i) to any person or entity who lacks the legal right,
power or capacity to own a Partnership Interest; (ii) in violation of applicable
law; (iii) except with the consent of the General Partner, which may be given or
withheld in its sole and absolute discretion, of any component portion of a
Partnership Interest, such as the Capital Account, or rights to distributions,
separate and apart from all other components of a Partnership Interest;
(iv) except with the consent of the General Partner, which may be given or
withheld in its sole and absolute discretion, if in the opinion of legal counsel
to the Partnership such transfer would cause a termination of the Partnership
for Federal or state income tax purposes; (v) if in the opinion of counsel to
the Partnership such transfer could cause the Partnership to cease to be
classified as a partnership for Federal or state income tax purposes; (vi) if
such transfer would cause the Partnership to become, with respect to any
employee benefit plan subject to Title I of ERISA, a “party-in-interest” (as
defined in Section 3(14) of ERISA) or a “disqualified person” (as defined in
Section 4975(c) of the Code); (vii) if such transfer would, in the opinion of
counsel to the Partnership, cause any portion of the assets of the Partnership
to constitute assets of any employee benefit plan pursuant to Department of
Labor Regulations Section 2510.2-101; (viii) if such transfer requires the
registration of such Partnership Interest or requires the registration of the
exchange of such Partnership Interests for any capital stock pursuant to any
applicable Federal or state securities laws; (ix) except with the consent of the
General Partner, which may be given or withheld in its sole and absolute
discretion, if such transfer could be treated as effectuated through an
“established securities market” or a “secondary market” (or the substantial
equivalent thereof) within the meaning of Section 7704 of the Code or such
transfer causes the Partnership to become a “Publicly Traded Partnership,” as
such term is defined in Sections 469(k)(2) or 7704(b) of the Code; (x) if such
transfer subjects the Partnership to be regulated under the Investment Company
Act of 1940, the Investment Advisors Act of 1940 or the Employee Retirement
Income Security Act of 1974, each as amended; (xi) if the transferee or assignee
of such Partnership Interest is unable to make the representations set forth in
Section 3.4.D or such transfer could otherwise adversely affect the ability of
AMB, in its capacity as the indirect owner of 100% of the equity interests of
the General Partner and as the sole general partner of the Operating
Partnership, to remain qualified as a REIT; or (xii) if, except with the consent
of the General Partner, which may be given or withheld in its sole and absolute
discretion, such transfer could subject AMB to any additional taxes under
Section 857 or Section 4981 of the Code.
          F. The General Partner shall monitor the transfers of interests in the
Partnership (including any acquisition of Series D Preferred Units, Series I
Preferred Units or Class B Common Units by the Partnership, AMB or the General
Partner) to determine (i) if such interests are being traded on an “established
securities market” or a “secondary market (or the

58



--------------------------------------------------------------------------------



 



substantial equivalent thereof)” within the meaning of Section 7704 of the Code
and (ii) whether such transfers of interests would result in the Partnership
being unable to qualify for at least one of the “safe harbors” set forth in
Regulations Section 1.7704-1 (or such other applicable guidance subsequently
published by the IRS setting forth safe harbors under which interests will not
be treated as “readily tradable on a secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code) (the “Safe
Harbors”). The General Partner shall have authority (but shall not be required
to) to take any steps it determines are necessary or appropriate in its sole and
absolute discretion to prevent any trading of interests which could cause the
Partnership to become a “publicly traded partnership,” or any recognition by the
Partnership of such transfers, or to insure that at least one of the Safe
Harbors is met.
ARTICLE 12.
ADMISSION OF PARTNERS
Section 12.1. Admission of Successor General Partner
          A successor to all of the General Partner’s General Partner Interest
who is proposed to be admitted as a successor General Partner shall be admitted
to the Partnership as the General Partner, effective upon such transfer. Any
such transferee shall carry on the business of the Partnership without
dissolution. In each case, the admission shall be subject to the successor
General Partner executing and delivering to the Partnership an acceptance of all
of the terms and conditions of this Agreement and such other documents or
instruments as may be required to effect the admission. In the case of such
admission on any day other than the first day of a Partnership Year, all items
attributable to the General Partner Interest for such Partnership Year shall be
allocated between the transferring General Partner and such successor as
provided in Article 11.
Section 12.2. Admission of Additional Limited Partners
          A. A Person who makes a Capital Contribution to the Partnership in
accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner
(i) evidence of acceptance in form satisfactory to the General Partner of all of
the terms and conditions of this Agreement, including, without limitation, the
power of attorney granted in Section 2.4 and (ii) such other documents or
instruments as may be required in the discretion of the General Partner in order
to effect such Person’s admission as an Additional Limited Partner.
          B. Notwithstanding anything to the contrary in this Section 12.2, no
Person shall be admitted as an Additional Limited Partner without the consent of
the General Partner, which consent may be given or withheld in the General
Partner’s sole and absolute discretion. The admission of any Person as an
Additional Limited Partner shall become effective on the date upon which the
name of such Person is recorded on the books and records of the Partnership,
following the receipt of the Capital Contribution in respect of such Limited
Partner, the documents set forth in this Section 12.2.A and the consent of the
General Partner to such admission. If any Additional Limited Partner is admitted
to the Partnership on any day other than the first day of a Partnership Year,
then Net Income, Net Losses, each item thereof and all other items allocable
among Partners and Assignees for such Partnership Year shall be allocated among
such Limited Partner and all other Partners and Assignees by taking into account
their

59



--------------------------------------------------------------------------------



 



varying interests during the Partnership Year in accordance with Section 706(d)
of the Code, using the interim closing of the books method. Solely for purposes
of making such allocations, each of such items for the calendar month in which
an admission of an Additional Limited Partner occurs shall be allocated among
all the Partners and Assignees, including such Additional Limited Partner, in a
manner determined by the General Partner in its sole discretion.
Section 12.3. Amendment of Agreement and Certificate of Limited Partnership
          For the admission to the Partnership of any Partner, the General
Partner shall take all steps necessary and appropriate under the Act to amend
the records of the Partnership and, if necessary, to prepare as soon as
practical an amendment of this Agreement (including an amendment of Exhibit A)
and, if required by law, shall prepare and file an amendment to the Certificate
and may for this purpose exercise the power of attorney granted pursuant to
Section 2.4.
ARTICLE 13.
DISSOLUTION AND LIQUIDATION
Section 13.1. Dissolution
          The Partnership shall not be dissolved by the admission of Substituted
Limited Partners or Additional Limited Partners or by the admission of a
successor General Partner in accordance with the terms of this Agreement. Upon
the withdrawal of the General Partner, any successor General Partner (selected
as described in Section 13.1.B below) shall continue the business of the
Partnership. The Partnership shall dissolve, and its affairs shall be wound up,
upon the first to occur of any of the following (“Liquidating Events”):
          A. the expiration of its term as provided in Section 2.5;
          B. an event of withdrawal of the General Partner, as defined in the
Act, unless, within ninety (90) days after the withdrawal, all of the remaining
Common Limited Partners agree in writing, in their sole and absolute discretion,
to continue the business of the Partnership and to the appointment, effective as
of the date of withdrawal, of a substitute General Partner;
          C. prior to October 15, 2096, an election to dissolve the Partnership
made by the General Partner with the consent of Limited Partners who hold ninety
percent (90%) of the outstanding Units held by Limited Partners;
          D. subject to the provisions of Section 7.3.C, an election to dissolve
the Partnership made by the General Partner in its sole and absolute discretion;
          E. entry of a decree of judicial dissolution of the Partnership
pursuant to the provisions of the Act;
          F. the sale or disposition of all or substantially all of the assets
and properties of the Partnership;

60



--------------------------------------------------------------------------------



 



          G. a final and non-appealable judgment is entered by a court of
competent jurisdiction ruling that the General Partner is bankrupt or insolvent,
or a final and non-appealable order for relief is entered by a court with
appropriate jurisdiction against the General Partner, in each case under any
Federal or state bankruptcy or insolvency laws as now or hereafter in effect,
unless prior to or at the time of the entry of such order or judgment a Majority
in Interest of the Limited Partners remaining consent in writing to continue the
business of the Partnership and to the appointment, effective as of a date prior
to the date of such order or judgment, of a substitute General Partner.
Section 13.2. Winding Up
          A. Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Partners.
No Partner shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Partnership’s business and affairs.
The General Partner (or, in the event there is no remaining General Partner, any
Person elected by a Majority in Interest of the Limited Partners (the
“Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and assets and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include equity interests of the General Partner) shall be applied and
distributed in the following order:

  (i)   First, to the payment and discharge of all of the Partnership’s debts
and liabilities to creditors other than the Partners;     (ii)   Second, to the
payment and discharge of all of the Partnership’s debts and liabilities to the
General Partner;     (iii)   Third, to the payment and discharge of all of the
Partnership’s debts and liabilities to the other Partners; and     (iv)   The
balance, if any, to the Partners in accordance with their Capital Account
balances determined after giving effect to all contributions and distributions
for all periods, and after taking into account all Capital Account adjustments
for the Partnership taxable year during which the liquidation occurs (other than
those made as a result of the liquidating distribution set forth in this
Section 13.2.A(iv)).

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13 other than reimbursement of its
expenses as provided in Section 7.4.
          B. Notwithstanding the provisions of Section 13.2.A which require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if prior to or upon dissolution of the Partnership
the Liquidator determines that an immediate sale of part or all of the
Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) and/or
distribute to the Partners, in lieu of cash, as tenants in

61



--------------------------------------------------------------------------------



 



common and in accordance with the provisions of Section 13.2.A, undivided
interests in such Partnership assets as the Liquidator deems not suitable for
liquidation. Any such distributions in kind shall be made only if, in the good
faith judgment of the Liquidator, such distributions in kind are in the best
interest of the Partners, and shall be subject to such conditions relating to
the disposition and management of such properties as the Liquidator deems
reasonable and equitable and to any agreements governing the operation of such
properties at such time. The Liquidator shall determine the fair market value of
any property distributed in kind using such reasonable method of valuation as it
may adopt.
          C. The Partnership shall be terminated when any notes received in
connection with any such sale or disposition referenced in Section 13.1.E above,
or in connection with the liquidation of the Partnership have been paid and all
of the cash or property available for application and distribution under this
Agreement have been applied and distributed in accordance with this Agreement.
Section 13.3. Compliance with Timing Requirements of Regulations
          In the event the Partnership is “liquidated” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made pursuant
to this Article 13 to the General Partner and Limited Partners who have positive
Capital Accounts in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(2).
If any Partner has a deficit balance in his or her Capital Account (after giving
effect to all contributions, distributions and allocations for the taxable
years, including the year during which such liquidation occurs), such Partner
shall have no obligation to make any contribution to the capital of the
Partnership with respect to such deficit, and such deficit shall not be
considered a debt owed to the Partnership or to any other Person for any purpose
whatsoever, except to the extent otherwise agreed to by such Partner and the
General Partner. In the discretion of the Liquidator or the General Partner, a
pro rata portion of the distributions that would otherwise be made to the
General Partner and Limited Partners pursuant to this Article 13 may be:
          A. distributed to a trust established for the benefit of the General
Partner and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership. The assets of any
such trust shall be distributed to the General Partner and Limited Partners from
time to time, in the reasonable discretion of the Liquidator or the General
Partner, in the same proportions and the amount distributed to such trust by the
Partnership would otherwise have been distributed to the General Partner and
Limited Partners pursuant to this Agreement; or
          B. withheld to establish any reserves deemed necessary or appropriate
for any contingent or unforeseen liabilities or obligations of the Partnership;
and to reflect the unrealized portion of any installment obligations owed to the
Partnership; provided that, such withheld amounts shall be distributed to the
General Partner and Limited Partners as soon as practicable.
Section 13.4. Deemed Distribution and Recontribution
          Notwithstanding any other provision of this Article 13, in the event
the Partnership is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) but no

62



--------------------------------------------------------------------------------



 



Liquidating Event has occurred, the Partnership’s property shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged, and
the Partnership’s affairs shall not be wound up. Instead, the Partnership shall
be deemed to have distributed the Partnership property in kind to the General
Partner and Limited Partners, who shall be deemed to have assumed and taken such
property subject to all Partnership liabilities, all in accordance with their
respective Capital Accounts. Immediately thereafter, the General Partner and
Limited Partners shall be deemed to have recontributed the Partnership property
in kind to the Partnership, which shall be deemed to have assumed and taken such
property subject to all such liabilities.
Section 13.5. Rights of Limited Partners
          Except as otherwise provided in this Agreement, each Limited Partner
shall look solely to the assets of the Partnership for the return of his Capital
Contribution and shall have no right or power to demand or receive property from
the General Partner. Except as expressly set forth herein with respect to the
rights, priorities and preferences of the Preferred Limited Partners holding any
series of Preferred Units and the Class B Common Limited Partners, no Limited
Partner shall have priority over any other Limited Partner as to the return of
his Capital Contributions, distributions or allocations.
Section 13.6. Notice of Dissolution
          In the event a Liquidating Event occurs or an event occurs that would,
but for provisions of Section 13.1, result in a dissolution of the Partnership,
the General Partner shall, within thirty (30) days thereafter, provide written
notice thereof to each of the Partners and to all other parties with whom the
Partnership regularly conducts business (as determined in the discretion of the
General Partner) and shall publish notice thereof in a newspaper of general
circulation in each place in which the Partnership regularly conducts business
(as determined in the discretion of the General Partner).
Section 13.7. Cancellation of Certificate of Limited Partnership
          Upon the completion of the liquidation of the Partnership cash and
property as provided in Section 13.2, the Partnership shall be terminated and
the Certificate and all qualifications of the Partnership as a foreign limited
partnership in jurisdictions other than the State of Delaware shall be canceled
and such other actions as may be necessary to terminate the Partnership shall be
taken.
Section 13.8. Reasonable Time for Winding-Up
          A reasonable time shall be allowed for the orderly winding-up of the
business and affairs of the Partnership and the liquidation of its assets
pursuant to Section 13.2, in order to minimize any losses otherwise attendant
upon such winding-up, and the provisions of this Agreement shall remain in
effect between the Partners during the period of liquidation.
Section 13.9. Waiver of Partition
          Each Partner hereby waives any right to partition of the Partnership
property.

63



--------------------------------------------------------------------------------



 



ARTICLE 14.
AMENDMENT OF PARTNERSHIP AGREEMENT; CONSENTS
Section 14.1. Amendments
          A. The actions requiring consent or approval of the Partners or of the
Limited Partners pursuant to this Agreement, including Sections 7.3, 17.6 and
22.6, or otherwise pursuant to applicable law, are subject to the procedures in
this Article 14.
          B. Amendments to this Agreement requiring the consent or approval of
Limited Partners may be proposed by the General Partner or by Limited Partners
holding twenty-five percent (25%) or more of the Partnership Interests held by
Limited Partners entitled to consent to or approve such matter. Following such
proposal, the General Partner shall submit any proposed amendment to the
Partners or to the Limited Partners entitled to consent to or approve such
amendment, as applicable. The General Partner shall seek the written consent or
approval of the Partners or the Limited Partners entitled to consent to or
approve the proposed amendment or shall call a meeting to vote thereon and to
transact any other business that it may deem appropriate. For purposes of
obtaining a written consent, the General Partner may require a response within a
reasonable specified time, but not less than fifteen (15) days, and failure to
respond in such time period shall constitute a consent which is consistent with
the General Partner’s recommendation (if so recommended); provided that, an
action shall become effective at such time as requisite consents are received
even if prior to such specified time.
Section 14.2. Action by the Partners
          A. Meetings of the Partners may be called by the General Partner and
shall be called upon the receipt by the General Partner of a written request by
Limited Partners holding twenty-five percent (25%) or more of the Partnership
Interests held by the Limited Partners that are entitled to vote on the matters
proposed to be voted on at such meeting. The call shall state the nature of the
business to be transacted. Notice of any such meeting shall be given to all
Partners not less than seven days nor more than thirty (30) days prior to the
date of such meeting. Partners may vote in person or by proxy at such meeting.
Whenever the vote of the Percentage Interests or Common Percentage Interests, as
the case may be, of the Partners, or the Consent of the Partners or Consent of
the Limited Partners is permitted or required under this Agreement, such vote or
Consent may be given at a meeting of Partners or may be given in accordance with
the procedure prescribed in Section 14.1.
          B. Any action required or permitted to be taken at a meeting of the
Partners may be taken without a meeting if a written consent setting forth the
action so taken is signed by the Percentage Interests or Common Percentage
Interests, as the case may be, as is expressly required by this Agreement for
the action in question. Such consent may be in one instrument or in several
instruments, and shall have the same force and effect as a vote of the
Percentage Interests or Common Percentage Interests, as the case may be, of the
Partners (expressly required by this Agreement). Such consent shall be filed
with the General Partner. An action so taken shall be deemed to have been taken
at a meeting held on the effective date so certified.
          C. Each Limited Partner may authorize any Person or Persons to act for
him by proxy on all matters in which a Limited Partner is entitled to
participate, including waiving

64



--------------------------------------------------------------------------------



 



notice of any meeting, or voting or participating at a meeting. Every proxy must
be signed by the Limited Partner or his attorney-in-fact. No proxy shall be
valid after the expiration of eleven (11) months from the date thereof unless
otherwise provided in the proxy. Every proxy shall be revocable at the pleasure
of the Limited Partner executing it.
          D. Each meeting of Partners shall be conducted by the General Partner
or such other Person as the General Partner may appoint pursuant to such rules
for the conduct of the meeting as the General Partner or such other Person deems
appropriate.
          E. Except as otherwise expressly provided, on matters on which Limited
Partners are entitled to vote, each Limited Partner shall have a vote equal to
the number of Partnership Units held.
ARTICLE 15.
GENERAL PROVISIONS
Section 15.1. Addresses and Notice
          Any notice, demand, request or report required or permitted to be
given or made to a Partner or Assignee under this Agreement shall be in writing
and shall be deemed given or made when delivered in person or when sent by
certified first class United States mail, nationally recognized overnight
delivery service or facsimile transmission to the Partner or Assignee at the
address set forth in Exhibit A or such other address as the Partners shall
notify the General Partner in writing.
Section 15.2. Titles and Captions
          All article or section titles or captions in this Agreement are for
convenience only. They shall not be deemed part of this Agreement and in no way
define, limit, extend or describe the scope or intent of any provisions hereof.
Except as specifically provided otherwise, references to “Articles” and
“Sections” are to Articles and Sections of this Agreement.
Section 15.3. Pronouns and Plurals
          Whenever the context may require, any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.
Section 15.4. Further Action
          The parties shall execute and deliver all documents, provide all
information and take or refrain from taking action as may be necessary or
appropriate to achieve the purposes of this Agreement.
Section 15.5. Binding Effect
          This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

65



--------------------------------------------------------------------------------



 



Section 15.6. Creditors
          Other than as expressly set forth herein with respect to Indemnitees,
none of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Partnership.
Section 15.7. Waiver
          No failure or delay by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon any breach thereof shall constitute waiver
of any such breach or any other covenant, duty, agreement or condition.
Section 15.8. Counterparts
          This Agreement may be executed in counterparts, all of which together
shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart. Each party shall become bound by this Agreement immediately
upon affixing its signature hereto.
Section 15.9. Applicable Law
          This Agreement shall be construed in accordance with and governed by
the laws of the State of Delaware, without regard to the principles of conflicts
of law.
Section 15.10. Invalidity of Provisions
          If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
Section 15.11. Entire Agreement
          This Agreement (together with the agreements listed on Exhibit H
hereto as to rights and obligations in respect of the Units held by the Limited
Partners who are parties thereto, or their permitted transferees) contains the
entire understanding and agreement among the Partners with respect to the
subject matter hereof and supersedes any other prior written or oral
understandings or agreements among them with respect thereto.
Section 15.12. No Rights as Stockholders
          Nothing contained in this Agreement shall be construed as conferring
upon the holders of Partnership Units any rights whatsoever as stockholders of
the Former General Partner or AMB including without limitation any right to
receive dividends or other distributions made to stockholders of the Former
General Partner or AMB or to vote or to consent or to receive notice as
stockholders in respect of any meeting of stockholders for the election of
directors of the Former General Partner or AMB or any other matter.

66



--------------------------------------------------------------------------------



 



ARTICLE 16.
INTENTIONALLY OMITTED
ARTICLE 17.
SERIES D PREFERRED UNITS
Section 17.1. Designation and Number
          A series of Partnership Units in the Partnership designated as the
7.18% Series D Cumulative Redeemable Preferred Units (the “Series D Preferred
Units”) is hereby established. The number of Series D Preferred Units shall be
1,595,337.
Section 17.2. Ranking
          The Series D Preferred Units shall, with respect to distribution
rights and rights upon voluntary or involuntary liquidation, winding up or
dissolution of the Partnership, rank (i) senior to the Common Units and to all
Partnership Units the terms of which provide that such Partnership Units shall
rank junior to the Series D Preferred Units; (ii) on a parity with all other
Parity Preferred Units; and (iii) junior to all Partnership Units which rank
senior to the Series D Preferred Units.
Section 17.3. Distributions
          A. Payment of Distributions. Subject to the rights of holders of
Parity Preferred Units as to the payment of distributions (including pursuant to
Sections 5.1 and 22.3A hereof), holders of Series D Preferred Units will be
entitled to receive, when, as and if declared by the Partnership acting through
the General Partner, out of Available Cash, cumulative preferential cash
distributions in an amount equal to the Series D Priority Return. Such
distributions will be payable (A) quarterly (such quarterly periods for purposes
of payment and accrual will be the quarterly periods ending on the dates
specified in this sentence and not calendar year quarters) in arrears, on the
25th day of March, June, September and December of each year and (B) in the
event of (i) an exchange of Series D Preferred Units into Series D Preferred
Shares, or (ii) a redemption of Series D Preferred Units, on the exchange date
or redemption date, as applicable (each a “Series D Preferred Unit Distribution
Payment Date”), commencing on the first of such payment dates to occur following
their original date of issuance. If any date on which distributions are to be
made on the Series D Preferred Units is not a Business Day, then payment of the
distribution to be made on such date will be made on the next succeeding day
that is a Business Day (and without any interest or other payment in respect of
any such delay) except that, if such Business Day is in the next succeeding
calendar year, such payment shall be made on the immediately preceding Business
Day, in each case with the same force and effect as if made on such date.
Distributions on the Series D Preferred Units will be made to the holders of
record of the Series D Preferred Units on the relevant record dates, which will
be fifteen (15) days prior to the relevant Series D Preferred Unit Distribution
Payment Date (the “Series D Preferred Unit Partnership Record Date”). For
purposes of clarifying the relative distribution priority rights among the
Series I Preferred Units and the Series D Preferred Units, the payment of
distributions with respect to a series of such Preferred Units prior to the
payment of distributions with respect to another such series of Preferred Units,
solely as a result of the

67



--------------------------------------------------------------------------------



 



distribution payment dates with respect to a series of Preferred Units occurring
on a different date from another series of Preferred Units, shall not be deemed
to create a priority in favor of one series of Preferred Units over any other
series of Preferred Units.
          B. Distributions Cumulative. Notwithstanding the foregoing,
distributions on the Series D Preferred Units will accrue whether or not the
terms and provisions of any agreement of the Partnership at any time prohibit
the current payment of distributions, whether or not the Partnership has
earnings, whether or not there are funds legally available for the payment of
such distributions and whether or not such distributions are authorized. Accrued
but unpaid distributions on the Series D Preferred Units will accumulate as of
the Preferred Unit Distribution Payment Date on which they first become payable.
          C. Priority as to Distributions. (i) So long as any Series D Preferred
Units are outstanding, no distribution of cash or other property shall be
authorized, declared, paid or set apart for payment on or with respect to any
class or series of Partnership Interest represented by Junior Units, nor shall
any Junior Units or Parity Preferred Units be redeemed, purchased or otherwise
acquired for any consideration (or any monies be paid to or made available for a
sinking fund for the redemption of any such Junior Units or Parity Preferred
Units) by the Partnership (except by conversion into or exchange for other
Junior Units or Parity Preferred Units, as the case may be) unless, in each
case, full cumulative distributions have been or contemporaneously are
authorized and paid or authorized and a sum sufficient for the payment thereof
set apart for such payment on the Series D Preferred Units and all classes and
series of outstanding Parity Preferred Units for all distribution periods. The
foregoing sentence will not prohibit (a) distributions payable solely in Junior
Units, (b) the exchange of Junior Units or Parity Preferred Units into
Partnership Interests of the Partnership ranking junior to the Series D
Preferred Units as to distributions and upon voluntary and involuntary
liquidation, dissolution or winding up of the Partnership, or (c) distributions
necessary to enable the Operating Partnership to redeem partnership interests
corresponding to Series D Preferred Shares and any Parity Preferred Stock with
respect to distributions or Junior Stock to be purchased by AMB pursuant to the
REIT Charter to preserve AMB’s status as a REIT; provided that such redemption
shall be upon the same terms as the corresponding stock purchase pursuant to the
REIT Charter.
          (ii) So long as distributions have not been paid in full (or a sum
sufficient for such full payment is not so set apart) upon the Series D
Preferred Units and any other Parity Preferred Units, all distributions
authorized and declared on the Series D Preferred Units and all classes or
series of outstanding Parity Preferred Units shall be authorized and declared
pro rata so that the amount of distributions authorized and declared per
Series D Preferred Unit and such other classes or series of Parity Preferred
Units shall in all cases bear to each other the same ratio that accrued
distributions per Series D Preferred Unit and such other classes or series of
Parity Preferred Units (which shall not include any accumulation in respect of
unpaid distributions for prior distribution periods if such class or series of
Parity Preferred Units do not have cumulative distribution rights) bear to each
other. No interest, or sum of money in lieu of interest, shall be payable in
respect of any distributions or payments on Series D Preferred Units which may
be in arrears.
          (iii) Notwithstanding anything to the contrary set forth herein,
distributions on Partnership Interests held by either (a) the General Partner,
(b) the Operating Partnership or any other holder of Partnership Interests in
the Partnership, in each case ranking junior to or on parity

68



--------------------------------------------------------------------------------



 



with the Series D Preferred Units may be made, without preserving the priority
of distributions described in Sections 17.3.C(i) and (ii), but only to the
extent such distributions are required to preserve the REIT status of AMB, in
its capacity as the indirect owner of 100% of the equity interests of the
General Partner and as the sole general partner of the Operating Partnership,
and in the case of any holder other than the General Partner only to the extent
required by the Partnership Agreement; provided, that the Partnership shall not
be disproportionately burdened by this provision relative to the cash flow
generated by other assets owned directly or indirectly by AMB.
          D. No Further Rights. Holders of Series D Preferred Units shall not be
entitled to any distributions, whether payable in cash, other property or
otherwise, in excess of the full cumulative distributions described herein.
Section 17.4. Liquidation Proceeds
          A. Distributions. Upon voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, distributions on the Series D
Preferred Units shall be made in accordance with Article 13 of this Agreement.
          B. Notice. Written notice of any such voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, stating the payment
date or dates when, and the place or places where, the amounts distributable in
such circumstances shall be payable, shall be given by the General Partner
pursuant to Section 13.6 hereof.
          C. No Further Rights. After payment of the full amount of the
liquidating distributions to which they are entitled, Holders of Series D
Preferred Units will have no right or claim to any of the remaining assets of
the Partnership.
          D. Consolidation, Merger or Certain Other Transactions. None of a
consolidation or merger of the Partnership with or into another entity, a merger
of another entity with or into the Partnership, or a sale, lease, transfer or
conveyance of all or substantially all of the Partnership’s property or business
shall be considered a liquidation, dissolution or winding up of the Partnership.
Section 17.5. Series D Redemption
          A. Series D Redemption. The Series D Preferred Units may not be
redeemed prior to February 22, 2012. On or after such date, the Partnership
shall have the right to redeem the Series D Preferred Units, in whole or in
part, at any time or from time to time, upon not less than 30 nor more than
60 days’ written notice, at a redemption price, payable in cash (a “Series D
Redemption”), equal to the Capital Account balance of the holder of Series D
Preferred Units (the “Series D Redemption Price”); provided, however, that no
redemption pursuant to this Section 17.5 will be permitted if the Series D
Redemption Price does not equal or exceed the original Capital Contribution of
such holder plus the cumulative Series D Priority Return to the redemption date
to the extent not previously distributed. If fewer than all of the outstanding
Series D Preferred Units are to be redeemed, the Series D Preferred Units to be
redeemed shall be selected pro rata (as nearly as practicable without creating
fractional units).

69



--------------------------------------------------------------------------------



 



          B. Limitation on Series D Redemption. The Partnership may not redeem
fewer than all of the outstanding Series D Preferred Units unless all
accumulated and unpaid distributions have been paid on all Series D Preferred
Units for all quarterly distribution periods terminating on or prior to the date
of redemption.
          C. Procedures for Series D Redemption. (i) Notice of redemption will
be (i) faxed, and (ii) mailed by the Partnership, by certified mail, postage
prepaid, not less than 30 nor more than 60 days prior to the redemption date,
addressed to the respective holders of record of the Series D Preferred Units at
their respective addresses as they appear on the records of the Partnership. No
failure to give or defect in such notice shall affect the validity of the
proceedings for the redemption of any Series D Preferred Units except as to the
holder to whom such notice was defective or not given. In addition to any
information required by law, each such notice shall state: (a) the redemption
date, (b) the Series D Redemption Price, (c) the aggregate number of Series D
Preferred Units to be redeemed and if fewer than all of the outstanding Series D
Preferred Units are to be redeemed, the number of Series D Preferred Units to be
redeemed held by such holder, which number shall equal such holder’s pro rata
share (based on the percentage of the aggregate number of outstanding Series D
Preferred Units that the total number of Series D Preferred Units held by such
holder represents) of the aggregate number of Series D Preferred Units to be
redeemed, (d) the place or places where such Series D Preferred Units are to be
surrendered for payment of the Series D Redemption Price, (e) that distributions
on the Series D Preferred Units to be redeemed will cease to accumulate on such
redemption date and (f) that payment of the Series D Redemption Price will be
made upon presentation and surrender of such Series D Preferred Units.
          (ii) If the Partnership gives a notice of redemption in respect of
Series D Preferred Units (which notice will be irrevocable) then, by 12:00 noon,
New York City time, on the redemption date, the Partnership will deposit
irrevocably in trust for the benefit of the Series D Preferred Units being
redeemed funds sufficient to pay the applicable Series D Redemption Price and
will give irrevocable instructions and authority to pay such Series D Redemption
Price to the holders of the Series D Preferred Units upon surrender of the
Series D Preferred Units by such holders at the place designated in the notice
of redemption. On and after the date of redemption, distributions will cease to
accumulate on the Series D Preferred Units or portions thereof called for
redemption, unless the Partnership defaults in the payment thereof. If any date
fixed for redemption of Series D Preferred Units is not a Business Day, then
payment of the Series D Redemption Price payable on such date will be made on
the next succeeding day that is a Business Day (and without any interest or
other payment in respect of any such delay) except that, if such Business Day
falls in the next calendar year, such payment will be made on the immediately
preceding Business Day, in each case with the same force and effect as if made
on such date fixed for redemption. If payment of the Series D Redemption Price
is improperly withheld or refused and not paid by the Partnership, distributions
on such Series D Preferred Units will continue to accumulate from the original
redemption date to the date of payment, in which case the actual payment date
will be considered the date fixed for redemption for purposes of calculating the
applicable Series D Redemption Price.

70



--------------------------------------------------------------------------------



 



Section 17.6. Voting and Certain Management Rights
          A. General. Holders of the Series D Preferred Units will not have any
voting rights or right to consent to any matter requiring the consent or
approval of the Limited Partners, except as set forth below and in
Section 7.3.E.
          B. Certain Voting Rights. So long as any Series D Preferred Units
remains outstanding, the Partnership shall not, without the affirmative vote of
the holders of at least two-thirds of the Series D Preferred Units outstanding
at the time (i) authorize or create, or increase the authorized or issued amount
of, any class or series of Partnership Interests ranking prior to the Series D
Preferred Units with respect to payment of distributions or rights upon
liquidation, dissolution or winding-up or reclassify any Partnership Interests
of the Partnership into any such Partnership Interest, or create, authorize or
issue any obligations or security convertible into or evidencing the right to
purchase any such Partnership Interests, (ii) authorize or create, or increase
the authorized or issued amount of any Parity Preferred Units or reclassify any
Partnership Interest of the Partnership into any such Partnership Interest or
create, authorize or issue any obligations or security convertible into or
evidencing the right to purchase any such Partnership Interests but only to the
extent such Parity Preferred Units are issued to an affiliate of the
Partnership, other than AMB or the Operating Partnership to the extent the
issuance of such interests was to allow AMB or the Operating Partnership to
issue corresponding preferred stock or preferred interests to persons who are
not affiliates of the Partnership (other than AMB to the extent AMB issues
corresponding preferred stock to persons who are not affiliates of the
Partnership or the Operating Partnership) or (iii) either consolidate, merge
into or with, or convey, transfer or lease its assets substantially as an
entirety to, any corporation or other entity or amend, alter or repeal the
provisions of the Partnership Agreement (including, without limitation, this
Article 17 and Section 11.2), whether by merger, consolidation or otherwise, in
each case in a manner that would materially and adversely affect the powers,
special rights, preferences, privileges or voting power of the Series D
Preferred Units or the holders thereof; provided, however, that with respect to
the occurrence of any event set forth in (iii) above, so long as (a) the
Partnership is the surviving entity and the Series D Preferred Units remain
outstanding with the terms thereof unchanged, or (b) the resulting, surviving or
transferee entity is a partnership, limited liability company or other
pass-through entity organized under the laws of any state and substitutes the
Series D Preferred Units for other interests in such entity having substantially
the same terms and rights as the Series D Preferred Units, including with
respect to distributions, voting rights and rights upon liquidation, dissolution
or winding-up, then the occurrence of any such event shall not be deemed to
materially and adversely affect such rights, privileges or voting powers of the
holders of the Series D Preferred Units; and provided further, that any increase
in the amount of Partnership Interests or the creation or issuance of any other
class or series of Partnership Interests represented by Junior Units or Parity
Preferred Units that are not issued to an affiliate of the Partnership, other
than the General Partner or the Operating Partnership to the extent the issuance
of such interests was to allow the General Partner or the Operating Partnership
to issue corresponding preferred stock or preferred interests to persons who are
not affiliates of the Partnership (other than AMB to the extent AMB issues
corresponding preferred stock or preferred interests to persons who are not
affiliates of the Partnership or the Operating Partnership), shall not be deemed
to materially and adversely affect such rights, preferences, privileges or
voting powers.

71



--------------------------------------------------------------------------------



 



          C. So long as any Series D Preferred Units remain outstanding, the
General Partner shall not, without the affirmative vote of the holders of at
least two-thirds of the Series D Preferred Units outstanding at the time, take
any action which would result in the termination of the right of the holders of
such units to effect an exchange pursuant to Section 17.8; provided however, no
such vote shall be required so long as the Series D Preferred Units (or any
interests substituted therefore pursuant to Section 17.6.B) remain outstanding
and are exchangeable for Series D Preferred Shares or stock in another entity
having substantially the same terms and rights as the Series D Preferred Shares.
          D. Notwithstanding anything to the contrary contained in this
Agreement, including, without limitation, the provisions of Article 7 regarding
the management rights and responsibilities of the General Partner, whenever
distributions on any Series D Preferred Units shall remain unpaid for six or
more quarterly periods (i.e., the quarterly periods ending on the 25th day of
each March, June, September and December, or, if not a business day, the next
succeeding business day, beginning with the quarterly period ending June 25,
1999) (whether or not consecutive), the holders of 51% of either (i) such
Series D Preferred Units, in the event that the holders of the Series I
Preferred Units are not entitled to exercise management rights pursuant to
Section 22.6D and that no Future Parity Preferred Unitholders (as defined below)
are entitled to exercise management rights similar to those to which the holders
of Series D Preferred Units and Series I Preferred Units are entitled to
exercise pursuant to this Section 17.6.D and Section 22.6D, respectively, or
(ii) the Parity Preferred Capital, in the event that holders of the Series I
Preferred Units are entitled to exercise management rights pursuant to
Section 22.6D, or Future Parity Preferred Unitholders are entitled to exercise
management rights similar to those to which the holders of Series D Preferred
Units and Series I Preferred Units are entitled to exercise pursuant to this
Section 17.6.D and Section 22.6D, respectively, shall be entitled to assume
rights to manage the Partnership and perform actions related thereto for the
sole purpose of enforcing the Partnership’s rights and remedies as against
obligees of the Partnership or other Persons from whom the Partnership may be
entitled to receive cash or other assets, until all distributions accumulated on
the Series D Preferred Units for all past quarterly periods and the distribution
for the then-current quarterly period shall have been fully-paid or declared and
a sum sufficient for the payment thereof irrevocably set aside in trust for
payment in full; provided, however, that no such holder or holders of Series D
Preferred Units may at any time take any action (or fail to take any action) if
the consequence of such action (or inaction) would be (i) to cause AMB to fail
to qualify as a REIT for federal or applicable state income tax purposes or
(ii) to cause the Partnership or the Operating Partnership to fail to qualify as
a partnership for federal or applicable state income tax purposes, or (iii) to
cause the Partnership, the Operating Partnership, the General Partner, or AMB to
be considered an “investment company” as defined in, or otherwise be subject to
regulation under, the Investment Company Act of 1940, as amended; and provided,
further, that solely for purposes of exercising the management rights set forth
in this Section 17.6.D, each holder of Series D Preferred Units shall be deemed
an Indemnitee, and shall be entitled to the benefits of the indemnification
provisions of Section 7.7 with respect to any and all action(s) taken (or
failure(s) to act) by a holder of Series D Preferred Units in the exercise of
(or failure(s) to exercise) the management rights described in this
Section 17.6.D, including, without limitation, alleged breaches of the General
Partner’s fiduciary duty to the Partners; and provided further, that the holders
of the Series D Preferred Units acknowledge and agree that the General Partner
and the Partnership shall be entitled to provide similar management rights to
holders of Parity Preferred Units that are issued by the Partnership following
the date hereof (“Future Parity Preferred Unitholders ”).

72



--------------------------------------------------------------------------------



 



Section 17.7. Transfer Restrictions
          The Series D Preferred Units shall be subject to the provisions of
Article 11 hereof. Notwithstanding any provision to the contrary herein, no
transfer of Series D Preferred Units, or other action by the holder or holders
of such Units, is permitted, without the consent of the General Partner which
consent may be given or withheld in its sole and absolute discretion, if such
transfer or other action would result in more than four partners holding all
outstanding Series D Preferred Units and Series I Preferred Units within the
meaning of Treasury Regulation Section 1.7704-1(h)(1)(ii) (without regard to
Treasury Regulation Section 1.7704-1(h)(3)(ii)); provided, however, that the
General Partner’s consent may not be unreasonably withheld if (a) such transfer
or other action would not result in more than ten partners holding all
outstanding Series D Preferred Units and Series I Preferred Units within the
meaning of Treasury Regulation Section 1.7704-1(h)(1)(ii) (without regard to
Treasury Regulation Section 1.7704-1(h)(3)(ii)) and (b) the General Partner
cannot rely on Treasury Regulation Section 1.7704-1(h). In addition, no transfer
may be made to any person if such transfer would cause the exchange of the
Series D Preferred Units for Series D Preferred Shares, as provided herein, to
be required to be registered under the Securities Act of 1933, as amended, or
any state securities laws.
Section 17.8. Exchange Rights
          A. Right to Exchange. (i) Series D Preferred Units will be
exchangeable in whole but not in part unless expressly otherwise provided herein
at anytime on or after May 5, 2009, at the option of 51% of the holders of all
outstanding Series D Preferred Units, for authorized but previously unissued
Series D Preferred Shares at an exchange rate of one Series D Preferred Share
from AMB for one Series D Preferred Unit, subject to adjustment as described
below (the “Series D Exchange Price”); provided that the Series D Preferred
Units will become exchangeable at any time, in whole but not in part unless
expressly otherwise provided herein, at the option of 51% of the holders of all
outstanding Series D Preferred Units for Series D Preferred Shares if (y) at any
time full distributions shall not have been timely made on any Series D
Preferred Unit with respect to six (6) prior quarterly distribution periods,
whether or not consecutive; provided, however, that a distribution in respect of
Series D Preferred Units shall be considered timely made if made within two
(2) Business Days after the applicable Series D Preferred Unit Distribution
Payment Date if at the time of such late payment there shall not be any prior
quarterly distribution periods in respect of which full distributions were not
timely made or (z) upon receipt by a holder or holders of Series D Preferred
Units of (A) notice from the General Partner that the General Partner or a
Subsidiary of the General Partner has taken the position that the Partnership
is, or upon the consummation of an identified event in the immediate future will
be, a “publicly traded partnership” within the meaning of Code Section 7704 (a
“PTP”) and (B) an opinion rendered by independent counsel familiar with such
matters addressed to a holder or holders of Series D Preferred Units, that the
Partnership is or likely is, or upon the occurrence of a defined event in the
immediate future will be or likely will be, a PTP. In addition, the Series D
Preferred Units may be exchanged for Series D Preferred Shares, in whole but not
in part unless expressly otherwise provided herein, at the option of 51% of the
holders of all outstanding Series D Preferred Units after May 5, 2002 and prior
to May 5, 2009 if such holders of a Series D Preferred Units shall deliver to
the General Partner either (i) a private letter ruling addressed to such holder
of Series D Preferred Units or (ii) an opinion of independent counsel reasonably
acceptable to the General Partner based on a change in statute, the enactment of
temporary or final Treasury Regulations or the publication of a Revenue Ruling

73



--------------------------------------------------------------------------------



 



or any other IRS release, in either case to the effect that an exchange of the
Series D Preferred Units at such earlier time would not cause the Series D
Preferred Units to be considered “stock and securities” within the meaning of
Section 351(e) of the Code for purposes of determining whether the holder of
such Series D Preferred Units is an “investment company” under Section 721(b) of
the Code if an exchange is permitted at such earlier date.
          (ii) Notwithstanding anything to the contrary set forth in
Section 17.8.A(i), if a Series D Exchange Notice (as defined herein) has been
delivered to AMB and the General Partner, then the General Partner may, at its
option, within ten (10) Business Days after receipt of the Series D Exchange
Notice, elect to cause the Partnership to redeem all or a portion of the
outstanding Series D Preferred Units for cash in an amount equal to the original
Capital Contribution per Series D Preferred Unit and all accrued and unpaid
distributions thereon to the date of redemption. If the General Partner elects
to redeem fewer than all of the outstanding Series D Preferred Units, the number
of Series D Preferred Units held by each holder to be redeemed shall equal such
holder’s pro rata share (based on the percentage of the aggregate number of
outstanding Series D Preferred Units that the total number of Series D Preferred
Units held by such holder represents) of the aggregate number of Series D
Preferred Units being redeemed.
          (iii) In the event an exchange of all Series D Preferred Units
pursuant to Section 17.8.A would violate the provisions on ownership limitation
of AMB set forth in Section 7 of Article Third of the Series D Articles
Supplementary, each holder of Series D Preferred Units shall be entitled to
exchange, pursuant to the provisions of Section 17.8.B, a number of Series D
Preferred Units which would comply with the provisions on the ownership
limitation of AMB set forth in such Section 7 of Article Third of the Series D
Articles Supplementary, with respect to such holder, and any Series D Preferred
Units not so exchanged (the “Series D Excess Units”) shall be redeemed by the
Partnership for cash in an amount equal to the original Capital Contribution per
Series D Excess Unit, plus any accrued and unpaid distributions thereon to the
date of redemption subject to any restriction thereon contained in any debt
instrument or agreement of the Partnership. In the event an exchange would
result in Series D Excess Units, as a condition to such exchange, each holder of
such units agrees to provide representations and covenants reasonably requested
by AMB relating to (i) the widely held nature of the interests in such holder,
sufficient to assure AMB that the holder’s ownership of stock of AMB (without
regard to the limits described above) will not cause any individual to own in
excess of 9.0% of the stock of AMB; and (ii) to the extent such Holder can so
represent and covenant without obtaining information from its owners (other than
one or more direct or indirect parent corporations, limited liability companies
or partnerships and not the holders of any interests in any such parent), the
Holder’s ownership of tenants of the Partnership and its affiliates. For
purposes of determining the number of Series D Excess Units under this
Section 17.8.A(iii), the “Ownership Limit” set forth in the Series D Articles
Supplementary shall be deemed to be 9.0%. To the extent the Partnership would
not be able to pay the cash set forth above in exchange for the Series D Excess
Units, and to the extent consistent with the REIT Charter, AMB agrees that it
will grant to the holders of the Series D Preferred Units exceptions to the
Ownership Limit set forth in the Series D Articles Supplementary sufficient to
allow such Holders to exchange all of their Series D Preferred Units for
Series D Preferred Shares; provided such holders furnish to AMB representations
acceptable to AMB in its sole and absolute discretion which assure AMB that such
exceptions will not jeopardize AMB’s tax status as a REIT for purposes of
federal and applicable state law. Notwithstanding any provision of this
Agreement to the contrary, no Series

74



--------------------------------------------------------------------------------



 



D Limited Partner shall be entitled to effect an exchange of Series D Preferred
Units for Series D Preferred Shares to the extent that ownership or right to
acquire such shares would cause the Partner or any other Person or, in the
opinion of counsel selected by AMB, may cause the Partner or any other Person,
to violate the restrictions on ownership and transfer of Series D Preferred
Shares set forth in the REIT Charter. To the extent any such attempted exchange
for Series D Preferred Shares would be in violation of the previous sentence, it
shall be void ab initio and such Series D Limited Partner shall not acquire any
rights or economic interest in the Series D Preferred Shares otherwise issuable
upon such exchange.
          (iv) The redemption of Series D Preferred Units described in
Section 17.8.A(ii) and (iii) shall be subject to the provisions of
Section 17.5.B(i) and Section 17.5.C(ii); provided, however, that the term
“Series D Redemption Price” in such Sections 17.5.B(i) and 17.5.C(ii) shall be
read to mean the original Capital Contribution per Series D Preferred Unit being
redeemed as set forth on Exhibit A plus all accrued and unpaid distributions to
the redemption date.
          B. Procedure for Exchange of Series D Preferred Units and/or Series D
Redemption.
          (i) Any exchange shall be exercised pursuant to a notice of exchange
(the “Series D Exchange Notice”) delivered to AMB and the General Partner by the
Partners representing at least 51% of the outstanding Series D Preferred Units
(or by the Series D Contributor in the case of an exchange pursuant to the last
sentence of Section 17.8.A.(i) hereof) by (a) fax and (b) by certified mail
postage prepaid. AMB may effect any exchange of Series D Preferred Units, or the
General Partner may exercise its option to cause the Partnership to redeem any
portion of the Series D Preferred Units for cash pursuant to Section 17.8.A(ii)
or redeem Series D Excess Units pursuant to Section 17.8.A(iii), by delivering
to each holder of record of Series D Preferred Units, within ten (10) Business
Days following receipt of the Series D Exchange Notice, (a) if the General
Partner elects to cause the Partnership to acquire any of the Series D Preferred
Units then outstanding, (1) certificates representing the Series D Preferred
Shares being issued in exchange for the Series D Preferred Units of such holder
being exchanged and (2) a written notice (a “Series D Redemption Notice”)
stating (A) the redemption date, which may be the date of such Series D
Redemption Notice or any other date which is not later than sixty (60) days
following the receipt of the Series D Exchange Notice, (B) the redemption price,
(C) the place or places where the Series D Preferred Units are to be surrendered
and (D) that distributions on the Series D Preferred Units will cease to accrue
on such redemption date, or (b) if the General Partner elects to cause the
Partnership to redeem all of the Series D Preferred Units then outstanding in
exchange for cash, a Series D Redemption Notice. Series D Preferred Units which
are redeemed shall be deemed canceled (and any corresponding Partnership
Interest represented thereby deemed terminated) on the redemption date. Holders
of Series D Preferred Units shall deliver any canceled certificates representing
Series D Preferred Units which have been exchanged or redeemed to the office of
General Partner (which currently is located at Pier 1, Bay 1, San Francisco,
California 94111) within ten (10) Business Days of the exchange or redemption
with respect thereto. Notwithstanding anything to the contrary contained herein,
any and all Series D Preferred Units to be exchanged for Series D Preferred
Shares pursuant to this Section 17.8 shall be so exchanged in a single
transaction at one time. As a condition to exchange, AMB may require the holders
of Series D Preferred Units to make such representations as may be reasonably
necessary for the General Partner to establish that the

75



--------------------------------------------------------------------------------



 



issuance of Series D Preferred Shares pursuant to the exchange shall not be
required to be registered under the Securities Act or any state securities laws.
Any Series D Preferred Shares issued pursuant to this Section 17.8 shall be
delivered as shares which are duly authorized, validly issued, fully paid and
nonassessable, free of any pledge, lien, encumbrance or restriction other than
those provided in the REIT Charter, the Bylaws of AMB, the Securities Act and
relevant state securities or blue sky laws.
          The certificates representing the Series D Preferred Shares issued
upon exchange of the Series D Preferred Units shall contain the following
legend:
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (A) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND STATE SECURITIES LAWS OR (B) IF THE CORPORATION HAS BEEN
FURNISHED WITH A SATISFACTORY OPINION OF COUNSEL FOR THE HOLDER OF THE SHARES
REPRESENTED HEREBY, OR OTHER EVIDENCE SATISFACTORY TO THE CORPORATION, THAT SUCH
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION IS EXEMPT
FROM THE PROVISIONS OF SECTION 5 OF THE ACT AND STATE SECURITIES LAWS AND THE
RULES AND REGULATIONS THEREUNDER.
          (ii) In the event of an exchange of Series D Preferred Units for
Series D Preferred Shares, an amount equal to the accrued and unpaid
distributions to the date of exchange on any Series D Preferred Units tendered
for exchange shall (i) accrue on the Series D Preferred Shares into which such
Series D Preferred Units are exchanged, and (ii) continue to accrue on such
Series D Preferred Units, which shall remain outstanding following such
exchange, with the General Partner as the holder of such Series D Preferred
Units. Notwithstanding anything to the contrary set forth herein, in no event
shall a Holder of a Series D Preferred Unit that was validly exchanged for
Series D Preferred Shares pursuant to this section (other than the General
Partner holding such Series D Preferred Unit following any such exchange),
receive a distribution out of Available Cash of the Partnership, if such Holder,
after exchange, is entitled to receive a distribution with respect to the
Series D Preferred Shares for which such Series D Preferred Unit was exchanged
or redeemed. Further for purposes of the foregoing, in the event of an exchange
of Series D Preferred Units for Series D Preferred Shares, if the accrued and
unpaid distributions per Series D Preferred Unit is not the same for each
Series D Preferred Unit, the accrued and unpaid distributions per Series D
Preferred Unit for each such Series D Preferred Unit shall be equal to the
greatest amount of such accrued and unpaid distributions per Series D Preferred
Unit on any such unit.
          (iii) Fractional Series D Preferred Shares are not to be issued upon
exchange but, in lieu thereof, the General Partner will pay a cash adjustment
based upon the fair market value of the Series D Preferred Shares on the day
prior to the exchange date as determined in good faith by the General Partner.

76



--------------------------------------------------------------------------------



 



          C. Adjustment of Series D Exchange Price. In case AMB shall be a party
to any transaction (including, without limitation, a merger, consolidation,
statutory share exchange, tender offer for all or substantially all of AMB’s
capital stock or sale of all or substantially all of AMB’s assets), in each case
as a result of which the Series D Preferred Shares will be converted into the
right to receive shares of capital stock, other securities or other property
(including cash or any combination thereof), each Series D Preferred Unit will
thereafter be exchangeable into the kind and amount of shares of capital stock
and other securities and property receivable (including cash or any combination
thereof) upon the consummation of such transaction by a holder of that number of
Series D Preferred Shares or fraction thereof into which one Series D Preferred
Unit was exchangeable immediately prior to such transaction. AMB may not become
a party to any such transaction unless the terms thereof are consistent with the
foregoing. AMB and the Operating Partnership further agree that, notwithstanding
any transaction to which either may be a party (including, without limitation,
any merger, consolidation, statutory share exchange, tender offer for all or
substantially all of such entity’s capital stock or partnership interests or
sale of all or substantially all of such entity’s assets), immediately following
any such transaction, the issuer or issuers of any shares of capital stock and
other securities into which the Series D Preferred Units shall be exchangeable
pursuant to this Section 17.8 shall be the same issuer or issuers of shares of
capital stock and other securities into which the Series B Preferred Units are
then exchangeable (or, if the Series B Preferred Units have previously been
redeemed in full, would have been then exchangeable if then still outstanding).
Section 17.9. No Conversion Rights
          The Series D Preferred Units shall not be convertible into any other
class or series of interest in the Partnership.
Section 17.10. No Sinking Fund
          No sinking fund shall be established for the retirement or redemption
of Series D Preferred Units.
ARTICLE 18.
INTENTIONALLY OMITTED
ARTICLE 19.
INTENTIONALLY OMITTED
ARTICLE 20.
INTENTIONALLY OMITTED
ARTICLE 21.
INTENTIONALLY OMITTED

77



--------------------------------------------------------------------------------



 



ARTICLE 22.
SERIES I PREFERRED UNITS
Section 22.1. Designation and Number
     A series of Partnership Units in the Partnership designated as the 8.00%
Series I Cumulative Redeemable Preferred Units (the “Series I Preferred Units”)
is hereby established. The number of Series I Preferred Units shall be 510,000.
Section 22.2. Ranking
     The Series I Preferred Units shall, with respect to distribution rights and
rights upon voluntary or involuntary liquidation, winding up or dissolution of
the Partnership, rank (i) senior to the Common Units and to all Partnership
Units the terms of which provide that such Partnership Units shall rank junior
to the Series I Preferred Units; (ii) on a parity with the Series D Preferred
Units and all other Parity Preferred Units; and (iii) junior to all Partnership
Units which rank senior to the Series I Preferred Units.
Section 22.3. Distributions
     A. Payment of Distributions. Subject to the rights of holders of Parity
Preferred Units as to the payment of distributions (including pursuant to
Sections 5.1 and 17.3A hereof), holders of Series I Preferred Units will be
entitled to receive, when, as and if declared by the Partnership acting through
the General Partner, out of Available Cash, cumulative preferential cash
distributions in an amount equal to the Series I Priority Return. Such
distributions will be payable (A) quarterly (such quarterly periods for purposes
of payment and accrual will be the quarterly periods ending on the dates
specified in this sentence and not calendar year quarters) in arrears, on the
25th day of March, June, September and December of each year and (B) in the
event of (i) an exchange of Series I Preferred Units into Series I Preferred
Shares, or (ii) a redemption of Series I Preferred Units, on the exchange date
or redemption date, as applicable (each a “Series I Preferred Unit Distribution
Payment Date”), commencing on the first of such payment dates to occur following
their original date of issuance. If any date on which distributions are to be
made on the Series I Preferred Units is not a Business Day, then payment of the
distribution to be made on such date will be made on the next succeeding day
that is a Business Day (and without any interest or other payment in respect of
any such delay) except that, if such Business Day is in the next succeeding
calendar year, such payment shall be made on the immediately preceding Business
Day, in each case with the same force and effect as if made on such date.
Distributions on the Series I Preferred Units will be made to the holders of
record of the Series I Preferred Units on the relevant record dates, which will
be fifteen (15) days prior to the relevant Series I Preferred Unit Distribution
Payment Date (the “Series I Preferred Unit Partnership Record Date”). For
purposes of clarifying the relative distribution priority rights among the
Series I Preferred Units and the Series D Preferred Units, the payment of
distributions with respect to a series of such Preferred Units prior to the
payment of distributions with respect to another such series of Preferred Units,
solely as a result of the distribution payment dates with respect to a series of
Preferred Units occurring on a different date from another series of Preferred
Units, shall not be deemed to create a priority in favor of one series of
Preferred Units over any other series of Preferred Units.

78



--------------------------------------------------------------------------------



 



     B. Distributions Cumulative. Notwithstanding the foregoing, distributions
on the Series I Preferred Units will accrue whether or not the terms and
provisions of any agreement of the Partnership at any time prohibit the current
payment of distributions, whether or not the Partnership has earnings, whether
or not there are funds legally available for the payment of such distributions
and whether or not such distributions are authorized. Accrued but unpaid
distributions on the Series I Preferred Units will accumulate as of the
Preferred Unit Distribution Payment Date on which they first become payable.
     C. Priority as to Distributions. (i) So long as any Series I Preferred
Units are outstanding, no distribution of cash or other property shall be
authorized, declared, paid or set apart for payment on or with respect to any
class or series of Partnership Interest represented by Junior Units, nor shall
any Junior Units or Parity Preferred Units be redeemed, purchased or otherwise
acquired for any consideration (or any monies be paid to or made available for a
sinking fund for the redemption of any such Junior Units or Parity Preferred
Units) by the Partnership (except by conversion into or exchange for other
Junior Units or Parity Preferred Units, as the case may be) unless, in each
case, full cumulative distributions have been or contemporaneously are
authorized and paid or authorized and a sum sufficient for the payment thereof
set apart for such payment on the Series I Preferred Units and all classes and
series of outstanding Parity Preferred Units for all distribution periods. The
foregoing sentence will not prohibit (a) distributions payable solely in Junior
Units, (b) the exchange of Junior Units or Parity Preferred Units into
Partnership Interests of the Partnership ranking junior to the Series I
Preferred Units as to distributions and upon voluntary and involuntary
liquidation, dissolution or winding up of the Partnership, or (c) distributions
necessary to enable the Operating Partnership to redeem partnership interests
corresponding to Series I Preferred Shares and any Parity Preferred Stock with
respect to distributions or Junior Stock to be purchased by AMB pursuant to the
REIT Charter to preserve AMB’s status as a REIT; provided that such redemption
shall be upon the same terms as the corresponding stock purchase pursuant to the
REIT Charter.
     (ii) So long as distributions have not been paid in full (or a sum
sufficient for such full payment is not so set apart) upon the Series I
Preferred Units and any other Parity Preferred Units, all distributions
authorized and declared on the Series I Preferred Units and all classes or
series of outstanding Parity Preferred Units shall be authorized and declared
pro rata so that the amount of distributions authorized and declared per
Series I Preferred Unit and such other classes or series of Parity Preferred
Units shall in all cases bear to each other the same ratio that accrued
distributions per Series I Preferred Unit and such other classes or series of
Parity Preferred Units (which shall not include any accumulation in respect of
unpaid distributions for prior distribution periods if such class or series of
Parity Preferred Units do not have cumulative distribution rights) bear to each
other. No interest, or sum of money in lieu of interest, shall be payable in
respect of any distributions or payments on Series I Preferred Units which may
be in arrears.
     (iii) Notwithstanding anything to the contrary set forth herein,
distributions on Partnership Interests held by either (a) the General Partner,
(b) the Operating Partnership or (c) any other holder of Partnership Interests
in the Partnership, in each case ranking junior to or on parity with the
Series I Preferred Units may be made, without preserving the priority of
distributions described in Sections 22.3.C(i) and (ii), but only to the extent
such distributions are required to preserve the REIT status of AMB, in its
capacity as the indirect owner of 100% of the equity interests of the General
Partner and as the sole general partner of the Operating

79



--------------------------------------------------------------------------------



 



Partnership, and in the case of any holder other than the General Partner only
to the extent required by the Partnership Agreement; provided, that the
Partnership shall not be disproportionately burdened by this provision relative
to the cash flow generated by other assets owned directly or indirectly by AMB.
     D. No Further Rights. Holders of Series I Preferred Units shall not be
entitled to any distributions, whether payable in cash, other property or
otherwise, in excess of the full cumulative distributions described herein.
Section 22.4. Liquidation Proceeds
     A. Distributions. Upon voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, distributions on the Series I Preferred Units
shall be made in accordance with Article 13 of this Agreement.
     B. Notice. Written notice of any such voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by the General Partner pursuant
to Section 13.6 hereof.
     C. No Further Rights. After payment of the full amount of the liquidating
distributions to which they are entitled, Holders of Series I Preferred Units
will have no right or claim to any of the remaining assets of the Partnership.
     D. Consolidation, Merger or Certain Other Transactions. None of a
consolidation or merger of the Partnership with or into another entity, a merger
of another entity with or into the Partnership, or a sale, lease, transfer or
conveyance of all or substantially all of the Partnership’s property or business
shall be considered a liquidation, dissolution or winding up of the Partnership.
Section 22.5. Series I Redemption
     A. Series I Redemption. The Series I Preferred Units may not be redeemed
prior to March 21, 2006. On or after such date, the Partnership shall have the
right to redeem the Series I Preferred Units, in whole or in part, at any time
or from time to time, upon not less than 30 nor more than 60 days’ written
notice, at a redemption price, payable in cash (a “Series I Redemption”), equal
to the Capital Account balance of the holder of Series I Preferred Units (the
“Series I Redemption Price”); provided, however, that no redemption pursuant to
this Section 22.5 will be permitted if the Series I Redemption Price does not
equal or exceed the original Capital Contribution of such holder plus the
cumulative Series I Priority Return to the redemption date to the extent not
previously distributed. If fewer than all of the outstanding Series I Preferred
Units are to be redeemed, the Series I Preferred Units to be redeemed shall be
selected pro rata (as nearly as practicable without creating fractional units).
     B. Limitation on Series I Redemption. (i) The Series I Redemption Price of
the Series I Preferred Units (other than the portion thereof consisting of
accumulated but unpaid distributions) is payable solely out of the sale proceeds
of capital stock of AMB, which will be contributed by AMB to the General Partner
or the Operating Partnership and which in turn will be contributed by the
General Partner or the Operating Partnership to the Partnership as an

80



--------------------------------------------------------------------------------



 



additional capital contribution, or out of the sale of limited partner interests
in the Partnership or the Operating Partnership and from no other source. For
purposes of the preceding sentence, “capital stock” means any equity securities
(including Common Stock and Preferred Stock (as such terms are defined in the
REIT Charter), depository shares, interests, participation or other ownership
interests (however designated) and any rights (other than debt securities
convertible into or exchangeable for equity securities) or options to purchase
any of the foregoing.
     (ii) The Partnership may not redeem fewer than all of the outstanding
Series I Preferred Units unless all accumulated and unpaid distributions have
been paid on all Series I Preferred Units for all quarterly distribution periods
terminating on or prior to the date of redemption.
     C. Procedures for Series I Redemption. (i) Notice of redemption will be
(i) faxed, and (ii) mailed by the Partnership, by certified mail, postage
prepaid, not less than 30 nor more than 60 days prior to the redemption date,
addressed to the respective holders of record of the Series I Preferred Units at
their respective addresses as they appear on the records of the Partnership. No
failure to give or defect in such notice shall affect the validity of the
proceedings for the redemption of any Series I Preferred Units except as to the
holder to whom such notice was defective or not given. In addition to any
information required by law, each such notice shall state: (a) the redemption
date, (b) the Series I Redemption Price, (c) the aggregate number of Series I
Preferred Units to be redeemed and if fewer than all of the outstanding Series I
Preferred Units are to be redeemed, the number of Series I Preferred Units to be
redeemed held by such holder, which number shall equal such holder’s pro rata
share (based on the percentage of the aggregate number of outstanding Series I
Preferred Units that the total number of Series I Preferred Units held by such
holder represents) of the aggregate number of Series I Preferred Units to be
redeemed, (d) the place or places where such Series I Preferred Units are to be
surrendered for payment of the Series I Redemption Price, (e) that distributions
on the Series I Preferred Units to be redeemed will cease to accumulate on such
redemption date and (f) that payment of the Series I Redemption Price will be
made upon presentation and surrender of such Series I Preferred Units.
     (ii) If the Partnership gives a notice of redemption in respect of Series I
Preferred Units (which notice will be irrevocable) then, by 12:00 noon, New York
City time, on the redemption date, the Partnership will deposit irrevocably in
trust for the benefit of the Series I Preferred Units being redeemed funds
sufficient to pay the applicable Series I Redemption Price and will give
irrevocable instructions and authority to pay such Series I Redemption Price to
the holders of the Series I Preferred Units upon surrender of the Series I
Preferred Units by such holders at the place designated in the notice of
redemption. On and after the date of redemption, distributions will cease to
accumulate on the Series I Preferred Units or portions thereof called for
redemption, unless the Partnership defaults in the payment thereof. If any date
fixed for redemption of Series I Preferred Units is not a Business Day, then
payment of the Series I Redemption Price payable on such date will be made on
the next succeeding day that is a Business Day (and without any interest or
other payment in respect of any such delay) except that, if such Business Day
falls in the next calendar year, such payment will be made on the immediately
preceding Business Day, in each case with the same force and effect as if made
on such date fixed for redemption. If payment of the Series I Redemption Price
is improperly withheld or refused and not paid by the Partnership, distributions
on such Series I Preferred Units will continue to accumulate from the original
redemption date to the date of payment, in which

81



--------------------------------------------------------------------------------



 



case the actual payment date will be considered the date fixed for redemption
for purposes of calculating the applicable Series I Redemption Price.
Section 22.6. Voting and Certain Management Rights
     A. General. Holders of the Series I Preferred Units will not have any
voting rights or right to consent to any matter requiring the consent or
approval of the Limited Partners, except as set forth below and in
Section 7.3.E.
     B. Certain Voting Rights. So long as any Series I Preferred Units remains
outstanding, the Partnership shall not, without the affirmative vote of the
holders of at least two-thirds of the Series I Preferred Units outstanding at
the time (i) authorize or create, or increase the authorized or issued amount
of, any class or series of Partnership Interests ranking prior to the Series I
Preferred Units with respect to payment of distributions or rights upon
liquidation, dissolution or winding-up or reclassify any Partnership Interests
of the Partnership into any such Partnership Interest, or create, authorize or
issue any obligations or security convertible into or evidencing the right to
purchase any such Partnership Interests, (ii) authorize or create, or increase
the authorized or issued amount of any Parity Preferred Units or reclassify any
Partnership Interest of the Partnership into any such Partnership Interest or
create, authorize or issue any obligations or security convertible into or
evidencing the right to purchase any such Partnership Interests but only to the
extent such Parity Preferred Units are issued to an affiliate of the
Partnership, other than AMB or the Operating Partnership to the extent the
issuance of such interests was to allow AMB or the Operating Partnership to
issue corresponding preferred stock or preferred interests to persons who are
not affiliates of the Partnership (other than AMB to the extent AMB issues
corresponding preferred stock to persons who are not affiliates of the
Partnership or the Operating Partnership) or (iii) either consolidate, merge
into or with, or convey, transfer or lease its assets substantially as an
entirety to, any corporation or other entity or amend, alter or repeal the
provisions of the Partnership Agreement (including, without limitation, this
Article 22 and Section 11.2), whether by merger, consolidation or otherwise, in
each case in a manner that would materially and adversely affect the powers,
special rights, preferences, privileges or voting power of the Series I
Preferred Units or the holders thereof; provided, however, that with respect to
the occurrence of any event set forth in (iii) above, so long as (a) the
Partnership is the surviving entity and the Series I Preferred Units remain
outstanding with the terms thereof unchanged, or (b) the resulting, surviving or
transferee entity is a partnership, limited liability company or other
pass-through entity organized under the laws of any state and substitutes the
Series I Preferred Units for other interests in such entity having substantially
the same terms and rights as the Series I Preferred Units, including with
respect to distributions, voting rights and rights upon liquidation, dissolution
or winding-up, then the occurrence of any such event shall not be deemed to
materially and adversely affect such rights, privileges or voting powers of the
holders of the Series I Preferred Units; and provided further, that any increase
in the amount of Partnership Interests or the creation or issuance of any other
class or series of Partnership Interests represented by Junior Units or Parity
Preferred Units that are not issued to an affiliate of the Partnership, other
than the General Partner or the Operating Partnership to the extent the issuance
of such interests was to allow the General Partner or the Operating Partnership
to issue corresponding preferred stock or preferred interests to persons who are
not affiliates of the Partnership (other than AMB to the extent AMB issues
corresponding preferred stock or preferred interests to persons who are not
affiliates of the

82



--------------------------------------------------------------------------------



 



Partnership or the Operating Partnership), shall not be deemed to materially and
adversely affect such rights, preferences, privileges or voting powers.
     C. So long as any Series I Preferred Units remain outstanding, the General
Partner shall not, without the affirmative vote of the holders of at least
two-thirds of the Series I Preferred Units outstanding at the time, take any
action which would result in the termination of the right of the holders of such
units to effect an exchange pursuant to Section 22.8; provided however, no such
vote shall be required so long as the Series I Preferred Units (or any interests
substituted therefore pursuant to Section 22.6.B) remain outstanding and are
exchangeable for Series I Preferred Shares or stock in another entity having
substantially the same terms and rights as the Series I Preferred Shares.
     D. Notwithstanding anything to the contrary contained in this Agreement,
including, without limitation, the provisions of Article 7 regarding the
management rights and responsibilities of the General Partner, whenever
distributions on any Series I Preferred Units shall remain unpaid for six or
more quarterly periods (i.e., the quarterly periods ending on the 25th day of
March, June, September and December, or, if not a business day, the next
succeeding business day, beginning with the quarterly period ending March 25,
2001) (whether or not consecutive), the holders of 51% of either (i) such
Series I Preferred Units, in the event that the holders of the Series D
Preferred Units are not entitled to exercise management rights pursuant to
Section 17.6D and that no Future Parity Preferred Unitholders are entitled to
exercise management rights similar to those to which the holders of Series D
Preferred Units and Series I Preferred Units are entitled to exercise pursuant
to Section 17.6D and this Section 22.6.D, respectively, or (ii) the Parity
Preferred Capital, in the event that holders of Series D Preferred Units are
entitled to exercise management rights pursuant to Section 17.6D or Future
Parity Preferred Unitholders are entitled to exercise management rights similar
to those to which the holders of Series D Preferred Units and Series I Preferred
Units are entitled to exercise pursuant to Section 17.6D and this
Section 22.6.D, respectively, shall be entitled to assume rights to manage the
Partnership and perform actions related thereto for the sole purpose of
enforcing the Partnership’s rights and remedies as against obligees of the
Partnership or other Persons from whom the Partnership may be entitled to
receive cash or other assets, until all distributions accumulated on the
Series I Preferred Units for all past quarterly periods and the distribution for
the then-current quarterly period shall have been fully-paid or declared and a
sum sufficient for the payment thereof irrevocably set aside in trust for
payment in full; provided, however, that no such holder or holders of Series I
Preferred Units may at any time take any action (or fail to take any action) if
the consequence of such action (or inaction) would be (i) to cause AMB to fail
to qualify as a REIT for federal or applicable state income tax purposes or
(ii) to cause the Partnership or the Operating Partnership to fail to qualify as
a partnership for federal or applicable state income tax purposes, or (iii) to
cause the Partnership, the Operating Partnership, the General Partner, or AMB to
be considered an “investment company” as defined in, or otherwise be subject to
regulation under, the Investment Company Act of 1940, as amended; and provided,
further, that solely for purposes of exercising the management rights set forth
in this Section 22.6.D, each holder of Series I Preferred Units shall be deemed
an Indemnitee, and shall be entitled to the benefits of the indemnification
provisions of Section 7.7 with respect to any and all action(s) taken (or
failure(s) to act) by a holder of Series I Preferred Units in the exercise of
(or failure(s) to exercise) the management rights described in this
Section 22.6.D, including, without limitation, alleged breaches of the General
Partner’s fiduciary duty to the Partners; and provided further, that the holders
of the Series I Preferred Units acknowledge and agree that the

83



--------------------------------------------------------------------------------



 



General Partner and the Partnership have provided similar management rights to
the holders of the Series D Preferred Units and shall be entitled to provide
similar management rights to Future Parity Preferred Unitholders.
Section 22.7. Transfer Restrictions
     The Series I Preferred Units shall be subject to the provisions of
Article 11 hereof. Notwithstanding any provision to the contrary herein, no
transfer of Series I Preferred Units, or other action by the holder or holders
of such Units, is permitted without the consent of the General Partner which
consent may be given or withheld in its sole and absolute discretion, if such
transfer or other action would result in more than four partners holding all
outstanding Series D Preferred Units and Series I Preferred Units within the
meaning of Treasury Regulation Section 1.7704-1(h)(1)(ii) (without regard to
Treasury Regulation Section 1.7704-1(h)(3)(ii)); provided, however, that the
General Partner’s consent may not be unreasonably withheld if (a) such transfer
or other action would not result in more than ten partners holding all
outstanding Series D Preferred Units and Series I Preferred Units within the
meaning of Treasury Regulation Section 1.7704-1(h)(1)(ii) (without regard to
Treasury Regulation Section 1.7704-1(h)(3)(ii)) and (b) the General Partner
cannot rely on Treasury Regulation Section 1.7704-1(h). In addition, no transfer
may be made to any person if such transfer would cause the exchange of the
Series I Preferred Units for Series I Preferred Shares, as provided herein, to
be required to be registered under the Securities Act of 1933, as amended, or
any state securities laws.
Section 22.8. Exchange Rights
     A. Right to Exchange. (i) Series I Preferred Units will be exchangeable in
whole but not in part unless expressly otherwise provided herein at anytime on
or after March 21, 2011, at the option of 51% of the holders of all outstanding
Series I Preferred Units, for authorized but previously unissued Series I
Preferred Shares at an exchange rate of one Series I Preferred Share from AMB
for one Series I Preferred Unit, subject to adjustment as described below (the
“Series I Exchange Price”); provided that the Series I Preferred Units will
become exchangeable at any time, in whole but not in part unless expressly
otherwise provided herein, at the option of 51% of the holders of all
outstanding Series I Preferred Units for Series I Preferred Shares if (y) at any
time full distributions shall not have been timely made on any Series I
Preferred Unit with respect to six (6) prior quarterly distribution periods,
whether or not consecutive; provided, however, that a distribution in respect of
Series I Preferred Units shall be considered timely made if made within two
(2) Business Days after the applicable Series I Preferred Unit Distribution
Payment Date if at the time of such late payment there shall not be any prior
quarterly distribution periods in respect of which full distributions were not
timely made or (z) upon receipt by a holder or holders of Series I Preferred
Units of (A) notice from the General Partner that the General Partner or a
Subsidiary of the General Partner has taken the position that the Partnership
is, or upon the consummation of an identified event in the immediate future will
be, a PTP and (B) an opinion rendered by independent counsel familiar with such
matters addressed to a holder or holders of Series I Preferred Units, that the
Partnership is or likely is, or upon the occurrence of a defined event in the
immediate future will be or likely will be, a PTP.
     In addition, the Series I Preferred Units may be exchanged for Series I
Preferred Shares, in whole but not in part unless expressly otherwise provided
herein, at the option of 51%

84



--------------------------------------------------------------------------------



 



of the holders of all outstanding Series I Preferred Units after March 21, 2004
and prior to March 21, 2011 if such holders of a Series I Preferred Units shall
deliver to the General Partner either (i) a private letter ruling addressed to
such holder of Series I Preferred Units or (ii) an opinion of independent
counsel reasonably acceptable to the General Partner based on a change in
statute, the enactment of temporary or final Treasury Regulations or the
publication of a Revenue Ruling or any other IRS release, in either case to the
effect that an exchange of the Series I Preferred Units at such earlier time
would not cause the Series I Preferred Units to be considered “stock and
securities” within the meaning of Section 351(e) of the Code for purposes of
determining whether the holder of such Series I Preferred Units is an
“investment company” under Section 721(b) of the Code if an exchange is
permitted at such earlier date.
     (ii) Notwithstanding anything to the contrary set forth in
Section 22.8.A(i), if a Series I Exchange Notice (as defined herein) has been
delivered to AMB and the General Partner, then the General Partner may, at its
option, within ten (10) Business Days after receipt of the Series I Exchange
Notice, elect to cause the Partnership to redeem all or a portion of the
outstanding Series I Preferred Units for cash in an amount equal to the original
Capital Contribution per Series I Preferred Unit and all accrued and unpaid
distributions thereon to the date of redemption. If the General Partner elects
to redeem fewer than all of the outstanding Series I Preferred Units, the number
of Series I Preferred Units held by each holder to be redeemed shall equal such
holder’s pro rata share (based on the percentage of the aggregate number of
outstanding Series I Preferred Units that the total number of Series I Preferred
Units held by such holder represents) of the aggregate number of Series I
Preferred Units being redeemed.
     (iii) In the event an exchange of all Series I Preferred Units pursuant to
Section 22.8.A would violate the provisions on ownership limitation of AMB set
forth in Section 7 of Article Third of the Series I Articles Supplementary, each
holder of Series I Preferred Units shall be entitled to exchange, pursuant to
the provisions of Section 22.8.B, a number of Series I Preferred Units which
would comply with the provisions on the ownership limitation of AMB set forth in
such Section 7 of Article Third of the Series I Articles Supplementary, with
respect to such holder, and any Series I Preferred Units not so exchanged (the
“Series I Excess Units”) shall be redeemed by the Partnership for cash in an
amount equal to the original Capital Contribution per Series I Excess Unit, plus
any accrued and unpaid distributions thereon to the date of redemption subject
to any restriction thereon contained in any debt instrument or agreement of the
Partnership. In the event an exchange would result in Series I Excess Units, as
a condition to such exchange, each holder of such units agrees to provide
representations and covenants reasonably requested by AMB relating to (i) the
widely held nature of the interests in such holder, sufficient to assure AMB
that the holder’s ownership of stock of AMB (without regard to the limits
described above) will not cause any individual to own in excess of 9.0% of the
stock of AMB; and (ii) to the extent such Holder can so represent and covenant
without obtaining information from its owners (other than one or more direct or
indirect parent corporations, limited liability companies or partnerships and
not the holders of any interests in any such parent), the Holder’s ownership of
tenants of the Partnership and its affiliates. For purposes of determining the
number of Series I Excess Units under this Section 22.8.A(iii), the “Ownership
Limit” set forth in the Series I Articles Supplementary shall be deemed to be
9.0%. To the extent the Partnership would not be able to pay the cash set forth
above in exchange for the Series I Excess Units, and to the extent consistent
with the REIT Charter, AMB agrees that it will grant to the holders of the
Series I Preferred Units exceptions to the Ownership Limit set

85



--------------------------------------------------------------------------------



 



forth in the Series I Articles Supplementary sufficient to allow such Holders to
exchange all of their Series I Preferred Units for Series I Preferred Shares;
provided such holders furnish to AMB representations acceptable to AMB in its
sole and absolute discretion which assure AMB that such exceptions will not
jeopardize AMB’s tax status as a REIT for purposes of federal and applicable
state law. Notwithstanding any provision of this Agreement to the contrary, no
Series I Limited Partner shall be entitled to effect an exchange of Series I
Preferred Units for Series I Preferred Shares to the extent that ownership or
right to acquire such shares would cause the Partner or any other Person or, in
the opinion of counsel selected by AMB, may cause the Partner or any other
Person, to violate the restrictions on ownership and transfer of Series I
Preferred Shares set forth in the REIT Charter. To the extent any such attempted
exchange for Series I Preferred Shares would be in violation of the previous
sentence, it shall be void ab initio and such Series I Limited Partner shall not
acquire any rights or economic interest in the Series I Preferred Shares
otherwise issuable upon such exchange.
     (iv) The redemption of Series I Preferred Units described in
Section 22.8.A(ii) and (iii) shall be subject to the provisions of
Section 22.5.B(i) and Section 22.5.C(ii); provided, however, that the term
“Series I Redemption Price” in such Sections 22.5.B(i) and 22.5.C(ii) shall be
read to mean the original Capital Contribution per Series I Preferred Unit being
redeemed as set forth on Exhibit A plus all accrued and unpaid distributions to
the redemption date.
     B. Procedure for Exchange of Series I Preferred Units and/or Series I
Redemption.
     (i) Any exchange shall be exercised pursuant to a notice of exchange (the
“Series I Exchange Notice”) delivered to AMB and the General Partner by the
Partners representing at least 51% of the outstanding Series I Preferred Units
(or by the Series I Contributor in the case of an exchange pursuant to the last
sentence of Section 22.8.A.(i) hereof) by (a) fax and (b) by certified mail
postage prepaid. AMB may effect any exchange of Series I Preferred Units, or the
General Partner may exercise its option to cause the Partnership to redeem any
portion of the Series I Preferred Units for cash pursuant to Section 22.8.A(ii)
or redeem Series I Excess Units pursuant to Section 22.8.A(iii), by delivering
to each holder of record of Series I Preferred Units, within ten (10) Business
Days following receipt of the Series I Exchange Notice, (a) if the General
Partner elects to cause the Partnership to acquire any of the Series I Preferred
Units then outstanding, (1) certificates representing the Series I Preferred
Shares being issued in exchange for the Series I Preferred Units of such holder
being exchanged and (2) a written notice (a “Series I Redemption Notice”)
stating (A) the redemption date, which may be the date of such Series I
Redemption Notice or any other date which is not later than sixty (60) days
following the receipt of the Series I Exchange Notice, (B) the redemption price,
(C) the place or places where the Series I Preferred Units are to be surrendered
and (D) that distributions on the Series I Preferred Units will cease to accrue
on such redemption date, or (b) if the General Partner elects to cause the
Partnership to redeem all of the Series I Preferred Units then outstanding in
exchange for cash, a Series I Redemption Notice. Series I Preferred Units which
are redeemed shall be deemed canceled (and any corresponding Partnership
Interest represented thereby deemed terminated) on the redemption date. Holders
of Series I Preferred Units shall deliver any canceled certificates representing
Series I Preferred Units which have been exchanged or redeemed to the office of
the General Partner (which currently is located at Pier 1, Bay 1, San Francisco,
California 94111) within ten (10) Business Days of the exchange or redemption
with

86



--------------------------------------------------------------------------------



 



respect thereto. Notwithstanding anything to the contrary contained herein, any
and all Series I Preferred Units to be exchanged for Series I Preferred Shares
pursuant to this Section 22.8 shall be so exchanged in a single transaction at
one time. As a condition to exchange, AMB may require the holders of Series I
Preferred Units to make such representations as may be reasonably necessary for
the General Partner to establish that the issuance of Series I Preferred Shares
pursuant to the exchange shall not be required to be registered under the
Securities Act or any state securities laws. Any Series I Preferred Shares
issued pursuant to this Section 22.8 shall be delivered as shares which are duly
authorized, validly issued, fully paid and nonassessable, free of any pledge,
lien, encumbrance or restriction other than those provided in the REIT Charter,
the Bylaws of AMB, the Securities Act and relevant state securities or blue sky
laws.
     The certificates representing the Series I Preferred Shares issued upon
exchange of the Series I Preferred Units shall contain the following legend:
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (A) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND STATE SECURITIES LAWS OR (B) IF THE CORPORATION HAS BEEN
FURNISHED WITH A SATISFACTORY OPINION OF COUNSEL FOR THE HOLDER OF THE SHARES
REPRESENTED HEREBY, OR OTHER EVIDENCE SATISFACTORY TO THE CORPORATION, THAT SUCH
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION IS EXEMPT
FROM THE PROVISIONS OF SECTION 5 OF THE ACT AND STATE SECURITIES LAWS AND THE
RULES AND REGULATIONS THEREUNDER.
     (ii) In the event of an exchange of Series I Preferred Units for Series I
Preferred Shares, an amount equal to the accrued and unpaid distributions to the
date of exchange on any Series I Preferred Units tendered for exchange shall
(i) accrue on the Series I Preferred Shares into which such Series I Preferred
Units are exchanged, and (ii) continue to accrue on such Series I Preferred
Units, which shall remain outstanding following such exchange, with the General
Partner as the holder of such Series I Preferred Units. Notwithstanding anything
to the contrary set forth herein, in no event shall a Holder of a Series I
Preferred Unit that was validly exchanged for Series I Preferred Shares pursuant
to this section (other than the General Partner holding such Series I Preferred
Unit following any such exchange), receive a distribution out of Available Cash
of the Partnership, if such Holder, after exchange, is entitled to receive a
distribution with respect to the Series I Preferred Shares for which such
Series I Preferred Unit was exchanged or redeemed. Further, for purposes of the
foregoing, in the event of an exchange of Series I Preferred Units for Series I
Preferred Shares, if the accrued and unpaid distributions per Series I Preferred
Unit is not the same for each Series I Preferred Unit, the accrued and unpaid
distributions per Series I Preferred Unit for each such Series I Preferred Unit
shall be equal to the greatest amount of such accrued and unpaid distributions
per Series I Preferred Unit on any such unit.

87



--------------------------------------------------------------------------------



 



     (iii) Fractional Series I Preferred Shares are not to be issued upon
exchange but, in lieu thereof, the General Partner will pay a cash adjustment
based upon the fair market value of the Series I Preferred Shares on the day
prior to the exchange date as determined in good faith by the General Partner.
     C. Adjustment of Series I Exchange Price. In case AMB shall be a party to
any transaction (including, without limitation, a merger, consolidation,
statutory share exchange, tender offer for all or substantially all of AMB’s
capital stock or sale of all or substantially all of AMB’s assets), in each case
as a result of which the Series I Preferred Shares will be converted into the
right to receive shares of capital stock, other securities or other property
(including cash or any combination thereof), each Series I Preferred Unit will
thereafter be exchangeable into the kind and amount of shares of capital stock
and other securities and property receivable (including cash or any combination
thereof) upon the consummation of such transaction by a holder of that number of
Series I Preferred Shares or fraction thereof into which one Series I Preferred
Unit was exchangeable immediately prior to such transaction. AMB may not become
a party to any such transaction unless the terms thereof are consistent with the
foregoing. AMB and the Operating Partnership further agree that, notwithstanding
any transaction to which either may be a party (including, without limitation,
any merger, consolidation, statutory share exchange, tender offer for all or
substantially all of such entity’s capital stock or partnership interests or
sale of all or substantially all of such entity’s assets), immediately following
any such transaction, the issuer or issuers of any shares of capital stock and
other securities into which the Series I Preferred Units shall be exchangeable
pursuant to this Section 22.8 shall be the same issuer or issuers of shares of
capital stock and other securities into which (i) the Series B Preferred Units
are then exchangeable (or, if the Series B Preferred Units have previously been
redeemed in full, would have been then exchangeable if then still outstanding)
and (ii) the Series D Preferred Units are then exchangeable (or, if the Series D
Preferred Units have previously been redeemed in full, would have been then
exchangeable if then still outstanding).
Section 22.9. No Conversion Rights
     The Series I Preferred Units shall not be convertible into any other class
or series of interest in the Partnership.
Section 22.10. No Sinking Fund
     No sinking fund shall be established for the retirement or redemption of
Series I Preferred Units.
ARTICLE 23.
CLASS B COMMON UNITS
Section 23.1. Designation
     A series of Partnership Units in the Partnership designated as the Class B
Common Units (the “Class B Common Units”) is hereby established.

88



--------------------------------------------------------------------------------



 



Section 23.2. Ranking
     The Class B Common Units shall, with respect to distribution rights and
rights upon voluntary or involuntary liquidation, winding up or dissolution of
the Partnership, rank (i) senior to other Common Units and to all Partnership
Units the terms of which provide that such Partnership Units shall rank junior
to the Class B Common Units; and (ii) on parity with all other Partnership
Interests now or hereafter authorized, issued or outstanding expressly
designated by the Partnership to rank on parity with the Class B Common Units
with respect to distributions and rights upon voluntary or involuntary
liquidation, winding up or dissolution of the Partnership; and (iii) junior to
the Series D Preferred Units, the Series I Preferred Units and all Parity
Preferred Units and all Partnership Units which rank senior to the Class B
Common Units.
Section 23.3. Distributions
     A. Payment of Distributions. Subject to the rights of holders of the
Series D Preferred Units, the Series I Preferred Units and Parity Preferred
Units as to the payment of distributions (including pursuant to Sections 5.1,
17.3A and 22.3A hereof), holders of Class B Common Units will be entitled to
receive, when, as and if declared by the Partnership acting through the General
Partner, out of Available Cash, cumulative preferential cash distributions (the
“Class B Distributions”) in an amount equal to any dividend or distribution (a
“REIT Dividend”) made by AMB to the holders of REIT Shares. The amount of any
Class B Distribution payable on a Class B Common Unit shall be calculated as if
such Class B Common Unit had been exchanged for a REIT Share pursuant to
Section 23.4 immediately prior to the record day for the payment of such REIT
Dividend. Such distributions will be payable on any date AMB pays a REIT
Dividend. Distributions on the Class B Common Units will be made to the holders
of record of the Class B Common Units on the relevant record dates, which record
date will correspond with the record date for the corresponding REIT Dividend.
For purposes of clarifying the relative distribution priority rights of the
Class B Common Units and the Parity Preferred Units, no distributions may be
paid with respect to the Class B Common Units prior to the payment of all
distributions accrued with respect to the Parity Preferred Units. Distribution
payments with respect to the Class B Common Units occurring on a different date
from the Parity Preferred Units shall not be deemed to create a priority in
favor of the Class B Common Units over the Parity Preferred Units.
     B. Distributions Cumulative. Notwithstanding the foregoing, distributions
on the Class B Common Units will accrue whether or not the terms and provisions
of any agreement of the Partnership at any time prohibit the current payment of
distributions, whether or not the Partnership has earnings, whether or not there
are funds legally available for the payment of such distributions and whether or
not such distributions are authorized. Accrued but unpaid distributions on the
Class B Common Units will accumulate as of date on which they first become
payable.
     C. Priority as to Distributions. (i) So long as any Class B Common Units
are outstanding, no distribution of cash or other property shall be authorized,
declared, paid or set apart for payment on or with respect to any class or
series of Partnership Interest represented by any Junior Common Units, nor shall
any Junior Common Units be redeemed, purchased or otherwise acquired for any
consideration (or any monies be paid to or made available for a sinking fund for
the redemption of any such Junior Common Units) by the Partnership (except

89



--------------------------------------------------------------------------------



 



by conversion into or exchange for other Junior Common Units, as the case may
be) unless, in each case, full cumulative distributions have been or
contemporaneously are authorized and paid or authorized and a sum sufficient for
the payment thereof set apart for such payment on the Class B Common Units. The
foregoing sentence will not prohibit (a) distributions payable solely in such
Junior Common Units, or (b) the exchange of such Junior Common Units into
Partnership Interests of the Partnership ranking junior to the Class B Common
Units as to distributions and upon voluntary and involuntary liquidation,
dissolution or winding up of the Partnership.
     (ii) Notwithstanding anything to the contrary set forth herein,
distributions on Partnership Interests held by either (a) the General Partner,
(b) the Operating Partnership or (c) any other holder of Partnership Interests
in the Partnership, in each case ranking junior to or on parity with the Class B
Common Units may be made, without preserving the priority of distributions
described in Sections 23.3.C(i), but only to the extent such distributions are
required to preserve the REIT status of AMB, in its capacity as the indirect
owner of 100% of the equity interests of the General Partner and as the sole
general partner of the Operating Partnership, and in the case of any holder
other than the General Partner only to the extent required by the Partnership
Agreement; provided, that the Partnership shall not be disproportionately
burdened by this provision relative to the cash flow generated by other assets
owned directly or indirectly by AMB.
     D. No Further Rights. Holders of Class B Common Units shall not be entitled
to any distributions, whether payable in cash, other property or otherwise, in
excess of the full cumulative distributions described herein.
Section 23.4. Class B Redemption
     A. On or after the date one year after the Issuance Date with respect to a
particular Class B Common Unit, or on or after such other date as expressly
provided in an agreement entered into between the Partnership and any Class B
Common Limited Partner, a Class B Common Limited Partner shall have the right
(subject to the terms and conditions set forth herein and in any other such
agreement, as applicable) to require the Partnership to redeem all or a portion
of the Class B Common Units held by such Class B Common Limited Partner and
issued on the Issuance Date (such Partnership Units being hereafter referred to
as “Tendered Units”) in exchange for the Cash Amount (a “Class B Redemption”);
provided, that the terms of such Class B Common Units do not provide that such
Class B Common Units are not entitled to a right of Class B Redemption. Unless
otherwise expressly provided in this Agreement or a separate agreement entered
into between the Partnership and the holders of such Partnership Units, all
Class B Common Units shall be entitled to a right of Class B Redemption
hereunder. Any Class B Redemption shall be exercised pursuant to a Notice of
Redemption delivered to the Partnership by the Class B Common Limited Partner
who is exercising the right (the “Tendering Partner”). The Cash Amount shall be
delivered as a certified check payable to the Tendering Partner within ten
(10) days of the Specified Redemption Date in accordance with the instructions
set forth in the Notice of Redemption.
     B. Notwithstanding Section 23.4.A above, if a Class B Common Limited
Partner has delivered to the Partnership a Notice of Redemption then the
Partnership may, in its sole and absolute discretion (subject to the limitations
on ownership and transfer of REIT Shares

90



--------------------------------------------------------------------------------



 



set forth in Article IV.E of the REIT Charter), elect to have AMB acquire some
or all of the Tendered Units from the Tendering Partner in exchange for the REIT
Shares Amount (as of the Specified Redemption Date) and, if the Partnership so
elects, the Tendering Partner shall sell the Tendered Units to AMB in exchange
for the REIT Shares Amount. In such event, the Tendering Partner shall have no
right to cause the Partnership to redeem such Tendered Units. The Partnership
shall promptly give such Tendering Partner written notice of its election, and
the Tendering Partner may elect to withdraw its redemption request at any time
prior to the acceptance of the Cash Amount or REIT Shares Amount by such
Tendering Partner.
     C. The REIT Shares Amount, if applicable, shall be delivered as duly
authorized, validly issued, fully paid and nonassessable REIT Shares and, if
applicable, free of any pledge, lien, encumbrance or restriction, other than
those provided in the REIT Charter, the Bylaws of AMB, the Securities Act,
relevant state securities or blue sky laws and any applicable registration
rights agreement with respect to such REIT Shares entered into by the Tendering
Partner. The REIT Shares Amount shall be delivered as set forth in the Notice of
Redemption. Notwithstanding any delay in such delivery (but subject to
Section 8.6.E below), the Tendering Partner shall be deemed the owner of such
REIT Shares for all purposes, including without limitation, rights to vote or
consent, and receive dividends, as of the Specified Redemption Date.
     D. Each Class B Common Limited Partner covenants and agrees with the
Partnership that all Tendered Units shall be delivered to the Partnership, in
the case of a redemption for a Cash Amount, or AMB, in the case of an exchange
for a REIT Share Amount, free and clear of all liens, claims and encumbrances
whatsoever and should any such liens, claims and/or encumbrances exist or arise
with respect to such Tendered Units, the Partnership or AMB, as the case may be,
shall be under no obligation to acquire the same. Each Class B Common Limited
Partner further agrees that, in the event any state or local property transfer
tax is payable as a result of the transfer of its Tendered Units to the
Partnership or AMB (or their designee), such Class B Common Limited Partner
shall assume and pay such transfer tax.
     E. Notwithstanding the provisions of Sections 23.4.A, 23.4.B, 23.4.C or any
other provision of this Agreement, a Class B Common Limited Partner (i) shall
not be entitled to effect a Class B Redemption for cash or an exchange for REIT
Shares to the extent the ownership or right to acquire REIT Shares pursuant to
such exchange by such Partner on the Specified Redemption Date would cause such
Partner or any other Person, or, in the opinion of counsel selected by AMB, may
cause such Partner or any other Person, to violate the restrictions on ownership
and transfer of REIT Shares set forth in Article IV.E of the REIT Charter and
(ii) shall have no rights under this Agreement to acquire REIT Shares which
would otherwise be prohibited under the REIT Charter. To the extent any
attempted Class B Redemption or exchange for REIT Shares would be in violation
of this Section 23.4.E, it shall be null and void ab initio and such Class B
Common Limited Partner shall not acquire any rights or economic interest in the
cash otherwise payable upon such redemption or the REIT Shares otherwise
issuable upon such exchange.
     F. Notwithstanding anything herein to the contrary (but subject to
Section 23.4.E above), with respect to any Class B Redemption or exchange for
REIT Shares pursuant to this Section 23.4:

91



--------------------------------------------------------------------------------



 



  (i)   All Class B Common Units acquired by AMB pursuant thereto shall
automatically, and without further action required, be converted into and deemed
to be Class A Common Units.     (ii)   Without the consent of the General
Partner, each Class B Common Limited Partner may not effect a Class B Redemption
for less than 10,000 Partnership Units or, if the Class B Common Limited Partner
holds less than 10,000 Partnership Units, all of the Class B Common Units held
by such Class B Common Limited Partner.     (iii)   Without the consent of the
General Partner, each Class B Common Limited Partner may not effect a Class B
Redemption during the period after the Partnership Record Date with respect to a
distribution and before the record date established by AMB for a distribution to
its common stockholders of some or all of its portion of such distribution.    
(iv)   The consummation of any Class B Redemption or exchange for REIT Shares
shall be subject to the expiration or termination of the applicable waiting
period, if any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.     (v)   Each Tendering Partner shall continue to own all Class B
Common Units subject to any Class B Redemption or exchange for REIT Shares, and
be treated as a Class B Common Limited Partner with respect to such Class B
Common Units for all purposes of this Agreement, until such Class B Common Units
are transferred to AMB and paid for or exchanged as of the Specified Redemption
Date. Until a Specified Redemption Date, the Tendering Partner shall have no
rights as a stockholder of AMB with respect to any exchange of such Tendering
Partner’s Class B Common Units.

     In the event that the Partnership issues additional Partnership Interests
to any Additional Limited Partner pursuant to Section 4.3.B, the General Partner
shall make such revisions to this Section 23.4 as it determines are necessary to
reflect the issuance of such additional Partnership Interests.
ARTICLE 24.
INTENTIONALLY OMITTED
(Signature Pages Follow)

92



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                  GENERAL PARTNER:    
 
                TEXAS AMB I, LLC, a Delaware limited liability company    
 
           
 
  By:   AMB Property Holding Corporation,    
 
      its managing member    
 
           
 
  By:   /s/ Michael A. Coke    
 
     
 
   
 
      Michael A. Coke    
 
      Executive Vice President and Chief Financial Officer    
 
                CLASS A COMMON LIMITED PARTNER:    
 
                AMB PROPERTY, L.P., a Delaware limited partnership    
 
           
 
  By:   AMB Property Corporation,    
 
      its general partner    
 
           
 
  By:   /s/ Michael A. Coke    
 
     
 
Michael A. Coke    
 
      Executive Vice President and Chief Financial Officer    
 
                GENERAL PARTNER OF CLASS A COMMON LIMITED PARTNER:    
 
                AMB PROPERTY CORPORATION,
        a Maryland corporation    
 
           
 
  By:   /s/ Michael A. Coke    
 
     
 
Michael A. Coke    
 
      Executive Vice President and Chief Financial Officer    

S - 1



--------------------------------------------------------------------------------



 



EXHIBIT A
PARTNERS, CONTRIBUTIONS, AND PARTNERSHIP INTERESTS
I. Common Units

                                                                             
Agreed Value                     Percentage     Common       Contribution    
Cash     of Contributed     Total     Partnership     Interest in     Percentage
  Name of Partner   Date     Contributions     Property     Contributions    
Units     Class     Interest  
Class A Common Units
                                                       
 
                                                       
General Partner:
                                                       
AMB Property Holding Corporation
    11/26/97       —     $ 3,626,023     $ 3,626,023       172,668       —      
—  
AMB Property Holding Corporation
    12/31/01       —     $ (3,626,023 )   $ (3,626,023 )     (172,668 )     —  
    —  
Texas AMB I, LLC
    12/31/01       —     $ 3,626,023     $ 3,626,023       172,668       .99624
%     .92878 %
Limited Partners:
                                                       
AMB Property, L.P.
    11/26/97       —     $ 358,976,301     $ 358,976,301       17,094,110      
98.62717 %     91.94948 %
 
    06/30/98       —     $ 1,161,489     $ 1,161,489       47,602       .27465 %
    .25605 %  
 
    7/20/05       —     $ 544,704     $ 544,704       17,670       .10195 %    
.09505 %
 
                                             
Total Class A Common Units
            —     $ 364,308,517     $ 364,308,517       17,332,050      
100.0000 %     93.22936 %
 
                                                       
Class B Common Units
                                                       
Fred Shepherd, LLC
    11/14/03       —     $ 2,307,918     $ 2,307,918       74,868       —      
—  
Fred Shepherd, LLC
    11/14/03       —     $ (2,307,918 )   $ (2,307,918 )     (74,868 )     —    
  —  
East Grand Business Center Partnership, L.P.
    11/14/03       —     $ 2,178,817     $ 2,178,817       70,680       —      
—  
East Grand Business Center Partnership, L.P.
    11/14/03       —     $ (2,178,817 )   $ (2,178,817 )     (70,680 )     —    
  —  
Paul Shepherd
    11/14/03       —     $ 1,314,010     $ 1,314,010       42,626       3.38647
%     .22929 %
Virginia Shepherd (Trust)
    11/14/03       —     $ 544,704     $ 544,704       17,670       —       —  
John French
    11/14/03       —     $ 1,858,715     $ 1,858,715       60,296       4.79029
%     .32433 %
Jack Woodruff (Trust)
    11/14/03       —     $ 769,306     $ 769,306       24,956       1.98266 %  
  .13424 %
Virginia Shepherd (Trust)
    7/20/05       —     $ (544,704 )   $ (544,704 )     (17,670 )     —       —
 
J.A. Green Development Corp.
    11/01/06       —     $ 31,117,860     $ 31,117,860       552,515      
43.89523 %     2.97199 %
JAGI, Inc.
    11/01/06       —     $ 32,571,170     $ 32,571,170       578,320      
45.94534 %     3.11079 %
 
                                           
Total Class B Common Units
            —     $ 67,631,061     $ 67,631,061       1,258,713       100.0000 %
    6.77064 %
 
                                                       
Total Combined Common Units
            —     $ 431,939,578     $ 431,939,578       18,590,763      
100.0000 %     100.0000 %
 
                                           

A - 1



--------------------------------------------------------------------------------



 



EXHIBIT A
PARTNERS, CONTRIBUTIONS, AND PARTNERSHIP INTERESTS
II. Series C Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Series C         Name of Partner   Date     Contributions     Property    
Contributions     Partnership Units     Percentage Interest  
Limited Partner:
                                               
Belcrest Realty Corporation
    11/24/98     $ 24,000,000       ¾     $ 24,000,000       480,000      
21.81818 %
Belair Real Estate Corporation
    11/24/98     $ 86,000,000       ¾     $ 86,000,000       1,720,000      
78.18182 %
Belcrest Realty Corporation
    2/23/99     $ 19,050,000       ¾     $ 19,050,000       381,000      
17.31818 %
Belair Real Estate Corporation
    2/23/99     $ (19,050,000 )     ¾     $ (19,050,000 )     (381,000 )    
(17.31818 %)
Belcrest Realty Corporation
    4/29/99     $ 11,950,000       ¾     $ 11,950,000       239,000      
10.86364 %
Belair Real Estate Corporation
    4/29/99     $ (11,950,000 )     ¾     $ (11,950,000 )     (239,000 )    
(10.86364 %)
Argosy Realty Corporation
    7/9/99     $ 1,625,300       ¾     $ 1,625,300       32,506       1.47755 %
Belmar Realty Corporation
    7/9/99     $ 1,625,300       ¾     $ 1,625,300       32,506       1.47755 %
Belport Realty Corporation
    7/9/99     $ 1,625,300       ¾     $ 1,625,300       32,506       1.47755 %
Belrieve Realty Corporation
    7/9/99     $ 1,625,300       ¾     $ 1,625,300       32,506       1.47755 %
Belair Real Estate Corporation
    7/9/99     $ (6,501,200 )     ¾     $ (6,501,200 )     (130,024 )    
(5.91018 %)
Belcrest Realty Corporation
    7/28/99     $ 15,000,000       ¾     $ 15,000,000       300,000      
13.63636 %
Belair Real Estate Corporation
    7/28/99     $ (15,000,000 )     ¾     $ (15,000,000 )     (300,000 )    
(13.63636 %)
Belmar Realty Corporation
    3/17/00     $ (1,625,300 )     ¾     $ (1,625,300 )     (32,506 )    
(1.47755 %)
Belcrest Realty Corporation
    3/17/00     $ (12,500,000 )     ¾     $ (12,500,000 )     (250,000 )    
(11.36364 %)
Belair Real Estate Corporation
    3/17/00     $ 14,125,300       ¾     $ 14,125,300       282,506      
12.84118 %
Belair Real Estate Corporation
    12/19/00     $ 1,625,300       ¾     $ 1,625,300       32,506       1.47755
%
Altavera Realty Corporation,
    12/19/00     $ (1,625,300 )     ¾     $ (1,625,300 )     (32,506 )    
(1.47755 %)
formerly known as
                                               
Belrieve Realty Corporation
                                               
Belport Realty Corporation
    3/14/01     $ (1,625,300 )     ¾     $ (1,625,300 )     (32,506 )    
(1.47755 %)
Belair Real Estate Corporation
    3/14/01     $ 1,625,300       ¾     $ 1,625,300       32,506       1.47755 %
Argosy Realty Corporation
    12/5/01     $ (1,625,300 )     ¾     $ (1,625,300 )     (32,506 )    
(1.47755 %)
Belair Real Estate Corporation
    12/5/01     $ (50,874,700 )     ¾     $ (50,874,700 )     (1,017,494 )    
(46.24972 %)
Belcrest Realty Corporation
    12/5/01     $ (57,500,000 )     ¾     $ (57,500,000 )     (1,150,000 )    
(52.27272 %)
Total Series C Preferred Units
            0       ¾       0       0       000.0000 %
 
                                     

III. Series D Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Series D         Name of Partner   Date     Contributions     Property    
Contributions     Partnership Units     Percentage Interest  
Limited Partner:
                                               
J.P. Morgan Mosaic Fund, LLC
    5/5/99     $ 79,766,850       ¾     $ 79,766,850       1,595,337      
100.0000 %
J.P. Morgan Mosaic Fund, LLC
    12/31/01     $ (79,766,850 )     ¾     $ (79,766,850 )     (1,595,337 )    
(100.0000 %)
JPM Mosaic I REIT, Inc.
    12/31/01     $ 79,766,850       ¾     $ 79,766,850       1,595,337      
100.0000 %
JPM Mosaic I REIT, Inc.
    1/29/07     $ (79,766,850 )     ¾     $ (79,766,850 )     (1,595,337 )    
(100.0000 %)
JP Morgan Securities, Inc.
    1/29/07     $ 79,766,850       ¾     $ 79,766,850       1,595,337      
100.0000 %
 
                                               
 
                                     
Total Series D Preferred Units
          $ 79,766,850       ¾     $ 79,766,850       1,595,337       100.0000 %
 
                                     

A - 2



--------------------------------------------------------------------------------



 



IV. Series E Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Series E         Name of Partner   Date     Contributions     Property    
Contributions     Partnership Units     Percentage Interest  
Limited Partner:
                                               
Fifth Third Equity Exchange Fund 1999, LLC
    8/31/99     $ 11,022,000       ¾     $ 11,022,000       220,440      
100.0000 %
Fifth Third Equity Exchange Fund 1999, LLC
    6/30/06     $ (11,022,000 )     ¾     $ (11,022,000 )     (220,440 )    
(100.0000 %)
 
                                     
Total Series E Preferred Units
            0       ¾       0       0       000.0000 %
 
                                     

V. Series F Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Series F         Name of Partner   Date     Contributions     Property    
Contributions     Partnership Units     Percentage Interest  
Limited Partner:
                                               
Bailard, Biehl & Kaiser Technology Exchange Fund, LLC
    3/22/00     $ 19,871,950       ¾     $ 19,871,950       397,439      
100.0000 %
Bailard, Biehl & Kaiser Technology Exchange Fund, LLC
    7/31/02     $ (6,500,000 )     ¾     $ (6,500,000 )     (130,000 )    
(32.70942 %)
Bailard, Biehl & Kaiser Technology Exchange Fund, LLC
    7/14/03     $ (3,300,000 )     ¾     $ (3,300,000 )     (66,300 )    
(16.60632 %)
Bailard Technology Exchange Fund, LLC (formerly Bailard, Biehl & Kaiser
Technology Exchange Fund, LLC)
    9/21/06     $ (10,071,950 )     ¾     $ (10,071,950 )     (201,139 )    
(50.60877 %)
 
                                     
 
                                               
 
                                     
Total Series F Preferred Units
            0       ¾       0       0       000.0000 %
 
                                     

VI. Series G Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Series G         Name of Partner   Date     Contributions     Property    
Contributions     Partnership Units     Percentage Interest  
Limited Partner:
                                               
Bailard, Biehl & Kaiser Technology Exchange Fund, LLC
    8/29/00     $ 1,000,000       ¾     $ 1,000,000       20,000       100.0000
%
Bailard, Biehl & Kaiser Technology Exchange Fund, LLC
    7/31/02     $ (1,000,000 )     ¾     $ (1,000,000 )     (20,000 )    
(100.0000 %)
 
                                     
 
                                               
 
                                     
Total Series G Preferred Units
            0       ¾       0       0       000.0000 %
 
                                     

VII. Series H Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Series H         Name of Partner   Date     Contributions     Property    
Contributions     Partnership Units     Percentage Interest  
Limited Partner:
                                               
J.P. Morgan Mosaic Fund IV, LLC
    9/1/00     $ 42,000,000       ¾     $ 42,000,000       840,000      
100.0000 %
J.P. Morgan Mosaic Fund IV, LLC
    12/31/01     $ (42,000,000 )     ¾     $ (42,000,000 )     (840,000 )    
(100.0000 %)
JPM Mosaic IV REIT, Inc.
    12/31/01     $ 42,000,000       ¾     $ 42,000,000       840,000      
100.0000 %
JPM Mosaic IV REIT, Inc.
    3/21/06     $ (42,000,000 )     ¾     $ (42,000,000 )     (840,000 )    
100.0000 %  
 
                                     
Total Series H Preferred Units
            0       ¾       0       0       000.0000 %
 
                                     

A - 2



--------------------------------------------------------------------------------



 



VIII. Series I Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Series I         Name of Partner   Date     Contributions     Property    
Contributions     Partnership Units     Percentage Interest  
Limited Partner:
                                               
J.P. Morgan Chase Mosaic Fund V, LLC
    3/21/01     $ 25,500,000       ¾     $ 25,500,000       510,000      
100.0000 %
J.P. Morgan Chase Mosaic Fund V, LLC
    12/31/01     $ (25,500,000 )     ¾     $ (25,500,000 )     (510,000 )    
(100.0000 %)
JPM Mosaic V REIT, Inc.
    12/31/01     $ 25,500,000       ¾     $ 25,500,000       510,000      
100.0000 %
 
                                               
 
                                     
Total Series I Preferred Units
          $ 25,500,000       ¾     $ 25,500,000       510,000       100.0000 %
 
                                       

IX. Series N Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Series N         Name of Partner   Date     Contributions     Property    
Contributions     Partnership Units     Percentage Interest  
Limited Partner:
                                               
Robert Pattillo Properties, Inc.
    9/24/04       ¾     $ 36,479,100     $ 36,479,100       729,582      
100.0000 %
Robert Pattillo Properties, Inc.
    1/27/06       ¾     $ (36,479,100 )   $ (36,479,100 )     (729,582 )    
100.0000 %
 
                                     
Total Series N Preferred Units
            ¾       0       0       0       000.0000 %
 
                                     
 
                                               
 
                                     
Total All Series of Preferred Units
          $ 105,266,850       0     $ 105,266,850       2,105,337       100.0000
%
 
                                     

A - 2



--------------------------------------------------------------------------------



 



EXHIBIT B
NOTICE OF REDEMPTION
     The undersigned hereby irrevocably (i) exchanges                     
Limited Partnership Units in AMB Property II, L.P. in accordance with the terms
of the Fourteenth Amended and Restated Agreement of Limited Partnership of AMB
Property II, L.P. dated as of February 22, 2007 and the rights of
                     Redemption referred to therein, (ii) surrenders such
Limited Partnership Units and all right, title and interest therein and
(iii) directs that the cash (or, if applicable, Preferred Stock or Common Stock)
deliverable upon                     Redemption or exchange be delivered to the
address specified below, and if applicable, that such Preferred Stock or Common
Stock be registered or placed in the name(s) and at the address(es) specified
below.

             
Dated:
           
 
 
 
Name of Limited Partner:        
 
           
 
     
 
(Signature of Limited Partner)    
 
           
 
     
 
(Street Address)    
 
           
 
     
 
(City) (State) (Zip Code)    
 
           
 
      Signature Guaranteed by:    
 
           
 
     
 
   

Issue Shares in the name of:
Please insert social security or identifying number:
Address (if different than above):

B - 1



--------------------------------------------------------------------------------



 



EXHIBIT C
CONSTRUCTIVE OWNERSHIP DEFINITION
          The term “Constructively Owns” means ownership determined through the
application of the constructive ownership rules of Section 318 of the Code, as
modified by Section 856(d)(5) of the Code. Generally, these rules provide the
following:
     a. an individual is considered as owning the Ownership Interest that is
owned, actually or constructively, by or for his spouse, his children, his
grandchildren, and his parents;
     b. an Ownership Interest that is owned, actually or constructively, by or
for a partnership, limited liability company or estate is considered as owned
proportionately by its partners, members or beneficiaries;
     c. an Ownership Interest that is owned, actually or constructively, by or
for a trust is considered as owned by its beneficiaries in proportion to the
actuarial interest of such beneficiaries (provided, however, that in the case of
a “grantor trust” the Ownership Interest will be considered as owned by the
grantors);
     d. if ten percent (10%) or more in value of the stock in a corporation is
owned, actually or constructively, by or for any person, such person shall be
considered as owning the Ownership Interest that is owned, actually or
constructively, by or for such corporation in that proportion which the value of
the stock which such person so owns bears to the value of all the stock in such
corporation;
     e. an Ownership Interest that is owned, actually or constructively, by or
for a partner or member which actually or constructively owns a 25% or greater
capital interest or profits interest in a partnership or limited liability
company, or by or for a beneficiary of an estate or trust, shall be considered
as owned by the partnership, limited liability company, estate, or trust (or, in
the case of a grantor trust, the grantors);
     f. if ten percent (10%) or more in value of the stock in a corporation is
owned, actually or constructively, by or for any person, such corporation shall
be considered as owning the Ownership Interest that is owned, actually or
constructively, by or for such person;
     g. if any person has an option to acquire an Ownership Interest (including
an option to acquire an option or any one of a series of such options), such
Ownership Interest shall be considered as owned by such person;
     h. an Ownership Interest that is constructively owned by a person by reason
of the application of the rules described in paragraphs (a) through (g) above
shall, for purposes of applying paragraphs (a) through (g), be considered as
actually owned by such person provided, however, that (i) an Ownership Interest
constructively owned by an individual by reason of paragraph (a) shall not be
considered as owned by him for purposes of again applying paragraph (a) in order
to make another the constructive owner of such Ownership Interest, (ii) an
Ownership Interest constructively owned by a partnership, estate, trust, or
corporation by reason of the application of paragraphs (e) or (f) shall not be
considered as owned by it for purposes of applying paragraphs (b), (c), or
(d) in order to make another the constructive owner of such Ownership Interest,
(iii) if an Ownership Interest may be considered as owned by an individual under
paragraphs (a) or (g), it shall be considered as owned by him under paragraph
(g) and (iv) for purposes of the above described rules, an S corporation shall
be treated as a partnership and any stockholder of the S corporation shall be
treated as a partner of such partnership except that this rule shall not apply
for purposes of determining whether stock in the S corporation is constructively
owned by any person.
     i. For purposes of the above summary of the constructive ownership rules,
the term “Ownership Interest” means the ownership of stock with respect to a
corporation and, with respect to any other type of entity, the ownership of an
interest in either its assets or net profits.

C - 1



--------------------------------------------------------------------------------



 



EXHIBIT D-1
FORM OF PARTNERSHIP UNIT CERTIFICATE
CERTIFICATE FOR PARTNERSHIP UNITS OF
AMB PROPERTY II, L.P.
No.                                                                    
                                               
                                                                          
                    UNITS
     Texas AMB I, LLC as the General Partner of AMB Property II, L.P., a
Delaware limited partnership (the “Operating Partnership”), hereby certifies
that                                          is a Limited Partner of the
Operating Partnership whose Partnership Interests therein, as set forth in the
Fourteenth Amended and Restated Agreement of Limited Partnership of AMB Property
II, L.P., dated as of February                     , 2007 (as it may be amended,
modified or supplemented from time to time in accordance with its terms, (the
“Partnership Agreement”), under which the Operating Partnership is existing and
as filed in the office of the Delaware [State Department of Assessments and
Taxation] (copies of which are on file at the Operating Partnership’s principal
office at                                        , represent
                    units of limited partnership interest in the Operating
Partnership (the “Partnership Units”).
     THE PARTNERSHIP UNITS REPRESENTED BY THIS CERTIFICATE OR INSTRUMENT MAY NOT
BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNLESS SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION COMPLIES WITH THE PROVISIONS OF THE PARTNERSHIP AGREEMENT (A COPY OF
WHICH IS ON FILE WITH THE OPERATING PARTNERSHIP). EXCEPT AS OTHERWISE PROVIDED
IN THE PARTNERSHIP AGREEMENT, NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF THE PARTNERSHIP UNITS REPRESENTED BY THIS
CERTIFICATE MAY BE MADE EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR (B) IF
THE OPERATING PARTNERSHIP HAS BEEN FURNISHED WITH A SATISFACTORY OPINION OF
COUNSEL FOR THE HOLDER OF THE PARTNERSHIP UNITS REPRESENTED BY THIS CERTIFICATE
THAT SUCH TRANSFER, SALE ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION
IS EXEMPT FROM THE PROVISIONS OF SECTION 5 OF THE ACT AND THE RULES AND
REGULATIONS IN EFFECT THEREUNDER.

                         
DATED:
      , 200___.                
 
                                        TEXAS AMB I, LLC
 
                                        General Partner of                 AMB
Property II, L.P. ATTEST:                    
By:
              By:                              

D - 1



--------------------------------------------------------------------------------



 



EXHIBIT E
SCHEDULE OF PARTNERS’ OWNERSHIP
WITH RESPECT TO TENANTS
None

E - 1



--------------------------------------------------------------------------------



 



EXHIBIT F
SCHEDULE OF REIT SHARES
ACTUALLY OR CONSTRUCTIVELY OWNED BY 25% LIMITED PARTNERS
OTHER THAN THOSE ACQUIRED PURSUANT TO AN EXCHANGE
None

F - 1



--------------------------------------------------------------------------------



 



EXHIBIT G
SCHEDULE OF CERTAIN AGREEMENTS RELATING TO
PROPERTIES WITH RESTRICTIONS ON DISPOSITION
PURSUANT TO SECTION 7.3.F

1.   APLP II Contribution Agreement dated as of May 21, 1998, by and between
Hayes Realty Company, an Illinois general partnership and AMB Property II, L.P.,
a Delaware limited partnership.

2.   AMB II Partnership Contribution and Exchange Agreement dated as of
                    , 2003, by and between                     and AMB Property
II, L.P., a Delaware limited partnership.

G - 1



--------------------------------------------------------------------------------



 



EXHIBIT H
SCHEDULE OF CERTAIN AGREEMENTS CONTAINING
LIMITATIONS ON GENERAL PARTNERS GENERAL AUTHORITY

1.   APLP II Contribution Agreement dated as of May 21, 1998, by and between
Hayes Realty Company, an Illinois general partnership and AMB Property II, L.P.,
a Delaware limited partnership.

2.   AMB II Partnership Contribution and Exchange Agreement dated as of
                    , 2003, by and between                     and AMB Property
II, L.P., a Delaware limited partnership.

H - 1



--------------------------------------------------------------------------------



 



EXHIBIT I
RESTRICTIONS ON OWNERSHIP AND TRANSFER TO PRESERVE TAX BENEFIT
     (a)      Definitions. for the purposes of this Exhibit I, the following
terms shall have the following meanings:
     “Charitable Beneficiary” shall mean one or more beneficiaries of a Trust,
as determined pursuant to subsection (c)(vi), each of which shall be an
organization described in Sections 170(b)(1)(A), 170(c)(2) and 501(c)(3) of the
Code.
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Constructive Ownership” shall mean ownership of Partnership Units by a
Person who is or would be treated as an owner of such Partnership Units either
actually or constructively through the application of Section 318 of the Code,
as modified by Section 856(d)(5) of the Code. The terms “Constructive Owner,”
“Constructively Owns” and “Constructively Owned” shall have the correlative
meanings.
     “Exempted Person” shall mean any Person exempted from time to time by the
General Partner in its sole and absolute discretion. The Operating Partnership
shall be considered an Exempted Person.
     “Market Price” shall mean the market price of the Partnership Units on the
relevant date as determined in good faith by the General Partner; provided,
however, if AMB has outstanding shares of capital stock which correspond to such
Partnership Units (i.e., the Series D Preferred Shares), the Market Price of
each such Partnership Unit shall be equal to the Value of a share of such
capital stock, subject to adjustment if the right to exchange such Partnership
Units for such stock is other than one to one.
     “Ownership Limit” shall mean 24.9% of the capital or profits interests of
the Partnership.
     “Person” shall mean an individual, corporation, partnership, limited
liability company, estate, trust (including a trust qualified under Section
401(a) or 501(c)(17) of the Code), a portion of a trust permanently set aside
for or to be used exclusively for the purposes described in Section 642(c) of
the Code, association, private foundation within the meaning of Section 509(a)
of the Code, joint stock company or other entity.
     “Purported Beneficial Transferee” shall mean, with respect to any purported
Transfer (or other event) which results in a transfer to a Trust, as provided in
subsection (b)(ii), the Purported Record Transferee, unless the Purported Record
Transferee would have acquired or owned Partnership Units for another Person who

I - 1



--------------------------------------------------------------------------------



 



      is the beneficial transferee or owner of such Partnership Units, in which
case the Purported Beneficial Transferee shall be such Person.
     “Purported Record Transferee” shall mean, with respect to any purported
Transfer (or other event) which results in a transfer to a Trust, as provided in
subsection (b)(ii), the holder of the Partnership Units as set forth or to be
set forth in Exhibit A to the Partnership Agreement, and any Assignee of such
Partnership Units, if such Transfer or ownership had been valid under subsection
(b)(i).
     “Restriction Termination Date” shall mean the first day after the date
hereof on which the General Partner determines, in its sole and absolute
discretion, that compliance with subsection (b)(i) is no longer necessary or
advisable.
     “Transfer” shall mean any sale, transfer, gift, assignment, devise or other
disposition of Partnership Units, (including (i) the granting of any option or
entering into any agreement for the sale, transfer or other disposition of
Partnership Units or (ii) the sale, transfer, assignment or other disposition of
any securities (or rights convertible into or exchangeable for Partnership
Units)), whether voluntary or involuntary, whether such transfer has occurred of
record or beneficially or Constructively (including but not limited to transfers
of interests in other entities which results in changes in Constructive
Ownership of Partnership Units), and whether such transfer has occurred by
operation of law or otherwise.
     “Trust” shall mean each of the trusts provided for in subsection (c).
     “Trustee” shall mean any Person unaffiliated with the Partnership, or a
Purported Beneficial Transferee, or a Purported Record Transferee, that is
appointed by the Partnership to serve as trustee of a Trust.
Capitalized terms used and not defined herein shall have the meanings ascribed
to them in the Third Amended and Restated Agreement of Limited Partnership of
AMB Property II, L.P. (the “Partnership Agreement”), as such agreement may be
amended from time to time. All references to “Section” refer to the Partnership
Agreement.
     (b) Restriction on Ownership and Transfers.
          (i) Prior to the Restriction Termination Date, no Person, other than
an Exempted Person, shall at any time Constructively Own Partnership Units in
excess of the Ownership Limit if the representations contained in Section 3.4.D
are not at such time true and correct.
          (ii) If, prior to the Restriction Termination Date, any Transfer or
other event occurs that, if effective, would result in any Person Constructively
Owning Partnership Units in violation of subsection (b)(i), (1) then that number
of Partnership Units that otherwise would cause such Person to violate
subsection (b)(i) (rounded up to the nearest whole Partnership Unit) shall be
automatically transferred (provided such Transfer is not in violation of the
restrictions on transfer

I - 2



--------------------------------------------------------------------------------



 



set forth in the Partnership Agreement, except to the extent the General Partner
waives such restrictions) to a Trust for the benefit of a Charitable
Beneficiary, as described in subsection (c), effective as of the close of
business on the business day prior to the date of such Transfer or other event,
and such Purported Beneficial Transferee shall thereafter have no rights in such
Partnership Units or (2) if, for any reason, the transfer to the Trust described
in clause (1) of this sentence is not automatically effective as provided
therein to prevent any Person from Constructively Owning Partnership Units in
violation of subsection (b)(i), then the Transfer of that number of Partnership
Units that otherwise would cause any Person to violate subsection (b)(i) shall
be void ab initio, and the Purported Beneficial Transferee shall have no rights
in such Partnership Units.
     (c) Transfers of Partnership Units in Trust.
          (i) Upon any purported Transfer or other event described in subsection
(b)(ii), such Partnership Units shall be deemed to have been transferred to the
Trustee in his capacity as trustee of a Trust for the exclusive benefit of one
or more Charitable Beneficiaries. Such transfer to the Trustee shall be deemed
to be effective as of the close of business on the business day prior to the
purported Transfer or other event that results in a transfer to the Trust
pursuant to subsection (b)(ii). The Trustee shall be appointed by the
Partnership and shall be a Person unaffiliated with the Partnership, any
Purported Beneficial Transferee, or any Purported Record Transferee. Each
Charitable Beneficiary shall be designated by the Partnership as provided in
subsection (c)(vi).
          (ii) Partnership Units held by the Trustee shall be issued and
outstanding Partnership Units of the Partnership. The Purported Beneficial
Transferee or Purported Record Transferee shall have no rights in the
Partnership Units held by the Trustee. The Purported Beneficial Transferee or
Purported Record Transferee shall not benefit economically from ownership of any
Partnership Units held in trust by the Trustee, shall have no rights to
distributions or allocations with respect to Partnership Units held in the Trust
and shall not possess any rights to vote or other rights attributable to the
Partnership Units held in the Trust.
          (iii) The Trustee shall have all voting rights and rights to
distributions and allocations with respect to Partnership Units held in the
Trust, which rights shall be exercised for the exclusive benefit of the
Charitable Beneficiary. Any distribution paid prior to the discovery by the
Partnership that Partnership Units have been transferred to the Trustee shall be
paid to the Trustee upon demand, and any distribution with respect to such
Partnership Units shall be paid when due to the Trustee. Any distributions so
paid over to the Trustee shall be held in trust for the Charitable Beneficiary.
          The Purported Record Transferee and Purported Beneficial Transferee
shall have no voting rights with respect to the Partnership Units held in the
Trust and, subject to Delaware law, effective as of the date the Partnership
Units has been transferred to the Trustee, the Trustee shall have the authority
(at the Trustee’s sole discretion) (i) to rescind as void any vote cast by a
Purported Record Transferee with respect to such Partnership Units prior to the
discovery by the Partnership that the Partnership Units has been transferred to
the Trustee and (ii) to recast such vote in accordance with the desires of the
Trustee acting for the benefit of the Charitable Beneficiary; provided, however,
that if the Partnership has already taken irreversible action, then the Trustee
shall not have the authority to rescind and recast such vote. Notwithstanding
any other provision of

I - 3



--------------------------------------------------------------------------------



 



this Exhibit I to the contrary, until the Partnership has received notification
that the Partnership Units have been transferred into a Trust, the Partnership
shall be entitled to rely on its Partnership Unit transfer and other unitholder
records for purposes of preparing Exhibit A to the Partnership Agreement, lists
of unitholders entitled to vote at meetings, and otherwise conducting votes of
Partners.
          (iv) Within 20 days of receiving notice from the Partnership that
Partnership Units have been transferred to the Trust, the Trustee of the Trust
shall, in accordance with the terms of (and subject to the limitations contained
in) the Partnership Agreement, sell the Partnership Units held in the Trust to a
Person, designated by the Trustee, whose ownership of the Partnership Units will
not violate the ownership limitations set forth in subsection (b)(i). Upon such
sale, the interest of the Charitable Beneficiary in the Partnership Units sold
shall terminate and the Trustee shall distribute the net proceeds of the sale to
the Purported Record Transferee and to the Charitable Beneficiary as provided in
this subsection (c)(iv). The Purported Record Transferee shall receive the
lesser of (1) the price paid by the Purported Record Transferee for the
Partnership Units in the transaction that resulted in such transfer to the Trust
(or, if the event which resulted in the transfer to the Trust did not involve a
purchase of such Partnership Units at Market Price, the Market Price of such
Partnership Units on the day of the event which resulted in the transfer of such
Partnership Units to the Trust) and (2) the price per Partnership Unit received
by the Trustee (net of any commissions and other expenses of sale) from the sale
or other disposition of the Partnership Units held in the Trust. Any net sales
proceeds in excess of the amount payable to the Purported Record Transferee
shall be immediately paid to the Charitable Beneficiary together with any
distributions thereon. If, prior to the discovery by the Partnership that
Partnership Units have been transferred to the Trustee, such Partnership Units
are sold by a Purported Record Transferee then (i) such Partnership Units shall
be deemed to have been sold on behalf of the Trust and (ii) to the extent that
the Purported Record Transferee received an amount for such Partnership Units
that exceeds the amount that such Purported Record Transferee was entitled to
receive pursuant to this subsection (c)(iv), such excess shall be paid to the
Trustee upon demand. The expenses described in item (2) above shall include any
expenses of administering the Trust, any transfer of Partnership Units thereto
or disposition of Partnership Units thereby, which shall be allocated equitably
among the Partnership Units which are transferred to the Trust.
          (v) Partnership Units transferred to the Trustee shall be deemed to
have been offered for sale to the Partnership, or its designee, at a price per
Partnership Unit equal to the lesser of (i) the price paid by the Purported
Record Transferee for the Partnership Units in the transaction that resulted in
such transfer to the Trust (or, if the event which resulted in the transfer to
the Trust did not involve a purchase of such Partnership Units at Market Price,
the Market Price of such Partnership Units on the day of the event which
resulted in the transfer of such Partnership Units to the Trust) and (ii) the
Market Price on the date the Partnership, or its designee, accepts such offer.
The Partnership shall have the right to accept such offer until the Trustee has
sold the Partnership Units held in the Trust pursuant to subsection (c)(iv).
Upon such a sale to the Partnership, the interest of the Charitable Beneficiary
in the Partnership Units sold shall terminate and the Trustee shall distribute
the net proceeds of the sale to the Purported Record Transferee and any
distributions held by the Trustee with respect to such Partnership Units shall
thereupon be paid to the Charitable Beneficiary.

I - 4



--------------------------------------------------------------------------------



 



          (vi) By written notice to the Trustee, the Partnership shall designate
one or more nonprofit organizations to be the Charitable Beneficiary of the
interest in the Trust such that the Partnership Units held in the Trust would
not violate the restrictions set forth in subsection (b)(i) in the hands of such
Charitable Beneficiary.
     (d) Remedies For Breach. If the General Partner shall at any time determine
in good faith that a Transfer or other event has taken place in violation of
subsection (b) or that a Person intends to acquire, has attempted to acquire or
may acquire beneficial ownership (determined without reference to any rules of
attribution) or Constructive Ownership of any Partnership Units of the
Partnership in violation of subsection (b), the General Partner shall take such
action as it deems advisable to refuse to give effect or to prevent such
Transfer, including, but not limited to, causing the Partnership to redeem
Partnership Units, refusing to give effect to such Transfer on the books of the
Partnership or instituting proceedings to enjoin such Transfer; provided,
however, that any Transfers (or, in the case of events other than a Transfer,
ownership or Constructive Ownership) in violation of subsection (b)(i), shall
automatically result in the transfer to a Trust as described in subsection
(b)(ii).
     (e) Notice of Restricted Transfer. Any Person who acquires or attempts to
acquire or own Partnership Units in violation of subsection (b), or any Person
who is a Purported Beneficial Transferee such that an automatic transfer to a
Trust results under subsection (b)(ii), shall immediately give written notice to
the Partnership of such event and shall provide to the Partnership such other
information as the Partnership may request in order to determine the effect, if
any, of such Transfer or attempted Transfer on such Person’s compliance with
subsection (b)(i).
     (f) Owners Required To Provide Information. Prior to the Restriction
Termination Date each Person who is a beneficial owner or Constructive Owner of
Partnership Units and each Person who is holding Partnership Units for a
beneficial owner or Constructive Owner shall provide to the Partnership such
information that the Partnership may request, in good faith, in order to
determine the Partnership’s status as a partnership (as opposed to a
corporation) or AMB’s status as a REIT for federal income tax purposes.
     (g) Remedies Not Limited. Nothing contained in this Exhibit I shall limit
the authority of the General Partner to take such other action as it deems
necessary or advisable to protect the Partnership and the interests of its
Partners by preservation of the Partnership’s status as a partnership (as
opposed to a corporation) or AMB’s status as a REIT for federal income tax
purposes.
     (h) Ambiguity. In the case of an ambiguity in the application of any of the
provisions of this Exhibit I, including any definition contained in subsection
(a), the General Partner shall have the power to determine the application of
the provisions of this Exhibit I with respect to any situation based on the
facts known to it. In the event that a provision of this Exhibit I requires an
action by the General Partner and Exhibit I fails to provide specific guidance
with respect to such action, the General Partner shall have the power to
determine the action to be taken so long as such action is not contrary to the
provisions of Exhibit I. Absent a decision to the contrary by the General
Partner (which the General Partner may make in its sole and absolute
discretion), if a Person would have (but for the remedies set forth in
subsection (b)) acquired Constructive

I - 5



--------------------------------------------------------------------------------



 



Ownership of Partnership Units in violation of subsection (b)(i), such remedies
(as applicable) shall apply first to the Partnership Units which, but for such
remedies, would have been actually owned by such Person, and second to
Partnership Units which, but for such remedies, would have been Constructively
Owned (but not actually owned) by such Person, pro rata among the Persons who
actually own such Partnership Units based upon the relative number of the
Partnership Units held by each such Person.

I - 6